Internal CM/ECF Live Database                                                                                                                                                                                                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                   Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 1 of 61 PageID #: 134

                                                                                                                                                                                                                                       STANDOrder, CLMSAGNT, LEAD, SealedDoc(s), MEGA, CONFIRMED, APPEAL


                                                                                                                                                                                                                                            U.S. Bankruptcy Court
                                                                                                                                                                                                                                        District of Delaware (Delaware)
                                                                                                                                                                                                                                      Bankruptcy Petition #: 20-11177-KBO
                                                                                                                                                                                                                                                                                         Date filed:   05/20/2020
          Assigned to: Karen B. Owens                                                                                                                                                                                                                                              Plan confirmed:     09/04/2020
          Chapter 11                                                                                                                                                                                                                                                                  341 meeting:     07/15/2020
          Voluntary                                                                                                                                                                                                                                                    Deadline for filing claims:     08/03/2020
          Asset                                                                                                                                                                                                                                                  Deadline for filing claims (govt.):   11/16/2020



          Debtor                                                                                                                                                                                                                                                  represented by William E. Arnault
          Akorn, Inc.                                                                                                                                                                                                                                                            Kirkland & Ellis LLP
          1925 West Field Court                                                                                                                                                                                                                                                  300 North LaSalle
          Suite 300                                                                                                                                                                                                                                                              Chicago, IL 60654
          Lake Forest, IL 60045                                                                                                                                                                                                                                                  312-862-2000
          LAKE-IL                                                                                                                                                                                                                                                                Fax : 312-862-2200
          Tax ID / EIN: XX-XXXXXXX                                                                                                                                                                                                                                               Email: william.arnault@kirkland.com
          aka Akorn Pharmaceuticals
          aka Taylor Pharmaceuticals                                                                                                                                                                                                                                             Nicole L. Greenblatt
                                                                                                                                                                                                                                                                                 Kirkland & Ellis LLP
                                                                                                                                                                                                                                                                                 601 Lexington Avenue
                                                                                                                                                                                                                                                                                 New York, NY 10022-4611
                       THIS IS TO CERTIFY that the foregoing is a true and correct copy of a document filed in our office.




                                                                                                                                                                                                                                                                                 Christopher M Hayes
                                                                                                                                                                                                                                                                                 Kirkland & Ellis LLP
                                                                                                                                                                                                                                                                                 300 North LaSalle
                                                                                                                                                                                                                                                                                 Chicago, IL 60654
                                                                                                                                                                                                                                                                                 312-862-3390
                                                                                                                                                                                                                                                                                 Fax : 312-862-2200
                                                                                                                                                                                                                                                                                 Email: Christopher.hayes@kirkland.com

                                                                                                                                                                                                                                                                                 Brett Michael Haywood
                                                                                                                                                                                                                                                                                 Richards, Layton & Finger, P.A.
                                                                                                                                                                                                                                                                                 One Rodney Square
                                                                                                                                                                                                                                                                                 920 North King Street
                                                                                                                                                                                                                                                                                 Wilmington, DE 19801
                                                                                                                                                                                                                                                                                 302-651-7700
                                                                                                                                                                     Deputy Clerk of the U.S. Bankruptcy Court District of Delaware




                                                                                                                                                                                                                                                                                 Fax : 302-651-7701
                                                                                                                                                                                                                                                                                 Email: haywood@rlf.com

                                                                                                                                                                                                                                                                                 Paul Noble Heath
                                                                                                                                                                                                                                                                                 Richards, Layton & Finger
                                                                                                                                                                                                                                                                                 One Rodney Square
                                                                                                                                                                                                                                                                                 920 North King Street
                                                                                                                                                                                                                                                                                 Wilmington, DE 19801
                                                                                                                                                                                                                                                                                 302-651-7700
                                                                                                                                                                                                                                                                                 Fax : 302-651-7701
                                                                                                                                                                                                                                                                                 Email: heath@rlf.com

                                                                                                                                                                                                                                                                                 Dan Latona
                                                                                                                                                                                                                                                                                 KIRKLAND & ELLIS LLP
                                                                                                                                                                                                                                                                                 KIRKLAND & ELLIS IN
                                                                                                                                                                                                                                                                                 300 North LaSalle
                                                                                                                                                                                                                                                                                 Chicago, IL 60654
                                                                                                                             Dated: 10/01/2020




                                                                                                                                                                                                                                                                                 (312) 862-2000
                                                                                                                                                 /s/ Cheryl Hollis




                                                                                                                                                                                                                                                                                 Email: dan.latona@kirkland.com

                                                                                                                                                                                                                                                                                 Patrick J. Nash
                                                                                                                                                                                                                                                                                 Kirkland & Ellis LLP



1 of 61                                                                                                                                                                                                                                                                                                             10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                    Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 2 of 61 PageID #: 135
                                                                                 300 North LaSalle
                                                                                 Chicago, IL 60654
                                                                                 312-862-2481
                                                                                 Fax : 312-862-2200
                                                                                 Email: patrick.nash@kirkland.com

                                                                                 J. Zachary Noble
                                                                                 Richards Layton & Finger, P.A.
                                                                                 920 North King Street
                                                                                 P.O. Box 551
                                                                                 Wilmington, DE 19801
                                                                                 302-651-7510
                                                                                 Fax : 302-651-7701
                                                                                 Email: noble@rlf.com

                                                                                 Gregory Pesce
                                                                                 KIRKLAND & ELLIS LLP
                                                                                 300 North LaSalle
                                                                                 Chicago, IL 60654
                                                                                 312-862-2000
                                                                                 Email: gregory.pesce@kirkland.com

                                                                                 Zachary I Shapiro
                                                                                 Richards, Layton & Finger, P.A.
                                                                                 920 North King Street, P.O. Box 551
                                                                                 Wilmington, DE 19801
                                                                                 302-651-7700
                                                                                 Fax : 302-651-7701
                                                                                 Email: shapiro@rlf.com

                                                                                 Sarah Silveira
                                                                                 Richards Layton & Finger, P.A.
                                                                                 One Rodney Square
                                                                                 920 North King Street
                                                                                 Wilmington, DE 19801
                                                                                 302-651-7700
                                                                                 Fax : 302-651-7701
                                                                                 Email: silveira@rlf.com

                                                                                 Amanda R. Steele
                                                                                 Richards, Layton and Finger
                                                                                 920 N. King Street
                                                                                 Wilmington, DE 19801
                                                                                 302-651-7838
                                                                                 Fax : 302-428-7838
                                                                                 Email: steele@rlf.com

          U.S. Trustee                                              represented by Jane M. Leamy
          U.S. Trustee                                                             Office of the U.S. Trustee
          Office of the United States Trustee                                      844 King St.
          J. Caleb Boggs Federal Building                                          Suite 2207
          844 King Street, Suite 2207                                              Wilmington, DE 19801
          Lockbox 35                                                               302-573-6491
          Wilmington, DE 19801                                                     Fax : 302-573-6497
          (302)-573-6491                                                           Email: jane.m.leamy@usdoj.gov

          Claims Agent                                              represented by Albert Kass
          Kurtzman Carson Consultants LLC                                          Kurtzman Carson Consultants, LLC
          www.kccllc.net                                                           222 N Pacific Coast Highway
          222 N. Pacific Coast Highway                                             Suite 300
          Suite 300                                                                El Segundo, CA 90245
          El Segundo, CA 90245                                                     310-823-9000
          310-823-9000                                                             Fax : 310-751-1549



2 of 61                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                                    https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                   Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 3 of 61 PageID #: 136
                                                                                                        Email: ECFpleadings@kccllc.com

          Transcriber
          Reliable Companies
          Attn: Gene Matthews
          1007 North Orange Street
          Suite 110
          Wilmington, DE 19801
          302-654-8080

          Creditor Committee                                                             represented by Mark Minuti
          Official Committee of Unsecured Creditors                                                     Saul Ewing Arnstein & Lehr LLP
                                                                                                        1201 N. Market Street, Suite 2300
                                                                                                        P.O. Box 1266
                                                                                                        Wilmington, DE 19899
                                                                                                        302-421-6840
                                                                                                        Fax : 302-421-5873
                                                                                                        Email: mark.minuti@saul.com

                                                                                                        Landon S Raiford
                                                                                                        Jenner & Block LLP
                                                                                                        353 N. Clark Street
                                                                                                        Chicago, IL 60654-3456
                                                                                                        (312) 222-9350
                                                                                                        Email: lraiford@jenner.com

                                                                                                        Catherine Steege
                                                                                                        Jenner & Block
                                                                                                        353 N. Clark Street
                                                                                                        Chicago, IL 60654
                                                                                                        312-923-2952
                                                                                                        Fax : 312-840-7352
                                                                                                        Email: csteege@jenner.com

                                                                                                        William A. Williams
                                                                                                        Jenner & Block LLP
                                                                                                        353 North Clark Street
                                                                                                        Chicago, IL 60654-3456
                                                                                                        312-840-7257
                                                                                                        Email: wwilliams@jenner.com


            Filing Date              #                                                  Docket Text

                                         1   Chapter 11 Voluntary Petition . Receipt #92729 Fee Amount $1717. Filed by Akorn, Inc..
                                             Appointment of health care ombudsman due by 06/19/2020 (Heath, Paul) Modified on 5/27/2020
                                             (COH). Modified on 5/27/2020 (COH). Modified on 5/27/2020 (COH). Modified on 5/29/2020
           05/20/2020                        (COH). (Entered: 05/20/2020)

                                         2   Motion for Joint Administration Filed by 10 Edison Street LLC, 13 Edison Street LLC, Advanced
                                             Vision Research, Inc., Akorn (New Jersey), Inc., Akorn Animal Health, Inc., Akorn Ophthalmics,
                                             Inc., Akorn Sales, Inc., Akorn, Inc., Clover Pharmaceuticals Corp., Covenant Pharma, Inc., Hi-Tech
                                             Pharmacal Co., Inc., Inspire Pharmaceuticals, Inc., Oak Pharmaceuticals, Inc., Olta Pharmaceuticals
                                             Corp., VPI Holdings Corp., VPI Holdings Sub, LLC, VersaPharm Incorporated. (Heath, Paul)
           05/21/2020                        (Entered: 05/21/2020)

                                         3   Motion to Maintain Bank Accounts //Debtors' Motion Seeking Entry of Interim and Final Orders (I)
                                             Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor
                                             Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D)
                                             Continue to Perform Intercompany Transactions and (II) Granting Related Relief Filed By Akorn,
           05/21/2020                        Inc. (Steele, Amanda) (Entered: 05/21/2020)




3 of 61                                                                                                                               10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                            https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 4 of 61 PageID #: 137

                                4    Motion to Pay Employee Wages //Debtors' Motion Seeking Entry of Interim and Final Orders (I)
                                     Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries,
                                     Other Compensation, and Reimbursable Employee Expenses and (B) Continue Employee Benefits
                                     Programs and (II) Granting Related Relief Filed By Akorn, Inc. (Shapiro, Zachary) (Entered:
          05/21/2020                 05/21/2020)

                                5    Motion Regarding Chapter 11 First Day Motions //Debtors' Motion Seeking Entry of an Order (I)
                                     Restating and Enforcing the Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso
                                     Facto Protections of the Bankruptcy Code, (II) Approving the Form and Manner of Notice, and (III)
          05/21/2020                 Granting Related Relief Filed By Akorn, Inc. (Haywood, Brett) (Entered: 05/21/2020)

                                6    Application to Appoint Claims/Noticing Agent KURTZMAN CARSON CONSULTANTS, LLC
          05/21/2020                 Filed By Akorn, Inc. (Silveira, Sarah) (Entered: 05/21/2020)

                                7    Motion Regarding Chapter 11 First Day Motions //Debtors' Motion Seeking Entry of Interim and
                                     Final Orders (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies
                                     Entered Into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
                                     Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and (II) Granting Related Relief
          05/21/2020                 Filed By Akorn, Inc. (Noble, J.) (Entered: 05/21/2020)

                                8    Motion to Pay Sales and Use Taxes //Debtors' Motion Seeking Entry of Interim and Final Orders (I)
                                     Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting
          05/21/2020                 Related Relief Filed By Akorn, Inc. (Steele, Amanda) (Entered: 05/21/2020)

                                9    Motion to Continue Customer Programs //Debtors' Motion Seeking Entry of Interim and Final
                                     Orders (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer Programs
                                     and Honor Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief Filed
          05/21/2020                 By Akorn, Inc. (Shapiro, Zachary) (Entered: 05/21/2020)

                                10   Motion for Continuation of Utility Service and Approval of Adequate Assurance of Payment to
                                     Utility Company Under Section 366(b) //Debtors' Motion Seeking Entry of Interim and Final
                                     Orders (I) Determining Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                                     Utility Providers from Altering, Refusing, or Discontinuing Services, (III) Establishing Procedures
                                     for Determining Adequate Assurance of Payment, and (IV) Granting Related Relief Filed By Akorn,
          05/21/2020                 Inc. (Haywood, Brett) (Entered: 05/21/2020)

                                11   Motion Regarding Chapter 11 First Day Motions //Debtors' Motion Seeking Entry of an Order (I)
                                     Authorizing the Debtors to File a (A) Consolidated List of Creditors in Lieu of Submitting a
                                     Separate Mailing Matrix for Each Debtor and (B) Consolidated List of the Debtors' Thirty Largest
                                     Unsecured Creditors, (II) Authorizing the Debtors to Redact Certain Personal Identification
                                     Information, and (III) Granting Related Relief Filed By Akorn, Inc. (Silveira, Sarah) (Entered:
          05/21/2020                 05/21/2020)

                                12   Motion to Pay Critical Trade Vendor Claims //Debtors' Motion Seeking Entry of Interim and Final
                                     Orders (I) Authorizing Debtors to Pay Prepetition Claims of Certain Critical Vendors, Foreign
                                     Vendors, Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
                                     Administrative Expense Priority to All Undisputed Obligations on Account of Outstanding Orders,
          05/21/2020                 and (III) Granting Related Relief Filed By Akorn, Inc. (Noble, J.) (Entered: 05/21/2020)

                                13   Motion Regarding Chapter 11 First Day Motions (Debtors' Motion Seeking Entry of Interim and
                                     Final Orders (I) Approving Notification and Hearing Procedures for Certain Transfers of and
                                     Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief)
          05/21/2020                 Filed By Akorn, Inc. (Heath, Paul) (Entered: 05/21/2020)

                                14   Motion to Approve Use of Cash Collateral //Debtors' Motion Seeking Entry of Interim and Final
                                     Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash
                                     Collateral, (II) Granting Liens and Superpriority Administrative Expense Claims, (III) Granting
                                     Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI)
          05/21/2020                 Granting Related Relief Filed By Akorn, Inc. (Steele, Amanda) (Entered: 05/21/2020)




4 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                            https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 5 of 61 PageID #: 138

                                15   Affidavit/Declaration in Support of First Day Motion //Declaration of Duane Portwood in Support
                                     of Chapter 11 Petitions and First Day Motions Filed By Akorn, Inc. (Steele, Amanda) (Entered:
          05/21/2020                 05/21/2020)

                                16   Notice of Filing of Proposed Redacted Version of Document (Notice of Filing of Proposed
                                     Redacted Version of the Creditor Matrix) (related document(s)11) Filed by Akorn, Inc.. (Heath,
          05/21/2020                 Paul) (Entered: 05/21/2020)

                                17   [SEALED] List of Creditors (Notice of Filing of Sealed Version of the Creditor Matrix) Filed by
          05/21/2020                 Akorn, Inc.. (Heath, Paul) (Entered: 05/21/2020)

                                18   Motion For Sale of Property Free and Clear of Liens under Section 363(f)(FEE) (Debtors' Motion
                                     Seeking Entry of an Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an
                                     Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
                                     Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                     Contracts and Leases, and (E) Granting Related Relief) Fee Amount $181 Filed by Akorn, Inc..
          05/21/2020                 (Heath, Paul) (Entered: 05/21/2020)

          05/21/2020                 Judge John T. Dorsey added to case (LB) (Entered: 05/21/2020)

                                19   Judge Karen B. Owens added to case. Involvement of Judge John T. Dorsey Terminated (LB)
          05/21/2020                 (Entered: 05/21/2020)

                                20   Receipt of filing fee for Motion to Sale of Property Free and Clear of Liens under Section 363(f)
                                     (20-11177) [motion,msell] ( 181.00). Receipt Number 9782490, amount $ 181.00. (U.S. Treasury)
          05/21/2020                 (Entered: 05/21/2020)

                                21   Motion to Appear pro hac vice of Patrick J. Nash, Jr., P.C. of Kirkland & Ellis LLP and Kirkland &
                                     Ellis International LLP. Receipt Number 2872658, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                22   Motion to Appear pro hac vice for Gregory F. Pesce of Kirkland & Ellis LLP and Kirkland & Ellis
                                     International LLP. Receipt Number 2944725, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                23   Motion to Appear pro hac vice of Christopher M. Hayes of Kirkland & Ellis LLP and Kirkland &
                                     Ellis International LLP. Receipt Number 2944725, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                24   Motion to Appear pro hac vice of Nicole L. Greenblatt, P.C. of Kirkland & Ellis LLP and Kirkland
                                     & Ellis International LLP. Receipt Number 2895680, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                25   Motion to Appear pro hac vice of Dan Latona of Kirkland & Ellis LLP and Kirkland & Ellis
                                     International LLP. Receipt Number 2944725, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                26   Order Granting Motion for Admission pro hac vice of Patrick J. Nash, Jr., P.C. (Related Doc # 21)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                27   Order Granting Motion for Admission pro hac vice of Gregory F. Pesce, Esquire (Related Doc # 22)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                28   Order Granting Motion for Admission pro hac vice of Christopher M. Hayes, Esquire f(Related Doc
          05/21/2020                 # 23) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                29   Order Granting Motion for Admission pro hac vice of Nicole L. Greenblatt, P.C. (Related Doc # 24)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)




5 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 6 of 61 PageID #: 139

                                30   Order Granting Motion for Admission pro hac vice of Dan Latona, Esquire (Related Doc # 25)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                31   Notice of Appearance. Filed by Wilmington Savings Fund Society, FSB. (Brady, Robert) (Entered:
          05/21/2020                 05/21/2020)

                                     Attorney Andrew N. Goldman and Robert S. Brady for Wilmington Savings Fund Society, FSB,
                                     Benjamin W. Loveland and Robert S. Brady for Wilmington Savings Fund Society, FSB added to
          05/21/2020                 case Filed by Wilmington Savings Fund Society, FSB. (Brady, Robert) (Entered: 05/21/2020)

                                32   Motion to Appear pro hac vice of Andrew N. Goldman. Receipt Number 3112855711, Filed by
          05/21/2020                 Wilmington Savings Fund Society, FSB. (Brady, Robert) (Entered: 05/21/2020)

                                33   Motion to Appear pro hac vice of Benjamin W. Loveland. Receipt Number 3112855711, Filed by
          05/21/2020                 Wilmington Savings Fund Society, FSB. (Brady, Robert) (Entered: 05/21/2020)

                                34   Order Granting Motion for Admission pro hac vice of Andrew N. Goldman, Esquire (Related Doc #
          05/21/2020                 32) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                35   Order Granting Motion for Admission pro hac vice of Benjamin W. Loveland, Esquire (Related
          05/21/2020                 Doc # 33) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                36   The transcriber has requested a standing order for all hearings in this case. To obtain a copy of a
                                     transcript contact the transcriber Reliable Companies. Telephone number 302-654-8080.. (Reliable
          05/21/2020                 Companies) (Entered: 05/21/2020)

                                37   Notice of Appearance. Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/21/2020                 Class Representatives. (Huston, Joseph) (Entered: 05/21/2020)

                                     Attorney Nicholas F. Kajon and Joseph H. Huston for Eric Hestrup, et. al, as Private Insurance
                                     Plaintiffs and Proposed Class Representatives, Constantine D. Pourakis and Joseph H. Huston for
                                     Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed Class Representatives, Andreas D
                                     Milliaressis and Joseph H. Huston for Eric Hestrup, et. al, as Private Insurance Plaintiffs and
                                     Proposed Class Representatives, ASHLEY KELLER and Joseph H. Huston for Eric Hestrup, et. al,
                                     as Private Insurance Plaintiffs and Proposed Class Representatives, Seth Adam Meyer and Joseph
                                     H. Huston for Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed Class
                                     Representatives, JUAN R. MARTINEZ and Joseph H. Huston for Eric Hestrup, et. al, as Private
                                     Insurance Plaintiffs and Proposed Class Representatives, JAMES YOUNG and Joseph H. Huston
                                     for Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed Class Representatives added to
                                     case Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed Class
          05/21/2020                 Representatives. (Huston, Joseph) (Entered: 05/21/2020)

          05/21/2020            38   Notice of Appearance. Filed by Ad Hoc Term Lender Group. (Brady, Robert) (Entered: 05/21/2020)

                                     Attorney Scott J Greenberg and Robert S. Brady for Ad Hoc Term Lender Group, Steven A.
                                     Domanowski and Robert S. Brady for Ad Hoc Term Lender Group, Jeremy D. Evans and Robert S.
                                     Brady for Ad Hoc Term Lender Group added to case Filed by Ad Hoc Term Lender Group. (Brady,
          05/21/2020                 Robert) (Entered: 05/21/2020)

                                39   Motion to Appear pro hac vice of Scott J. Greenberg. Receipt Number 2945207, Filed by Ad Hoc
          05/21/2020                 Term Lender Group. (Poppiti, Jr., Robert) (Entered: 05/21/2020)

                                40   Motion to Appear pro hac vice of Steven A. Domanowski. Receipt Number 2945207, Filed by Ad
          05/21/2020                 Hoc Term Lender Group. (Poppiti, Jr., Robert) (Entered: 05/21/2020)

                                41   Motion to Appear pro hac vice of Jeremy D. Evans. Receipt Number 2945207, Filed by Ad Hoc
          05/21/2020                 Term Lender Group. (Poppiti, Jr., Robert) (Entered: 05/21/2020)

                                42   Order Granting Motion for Admission pro hac vice of Scott J. Greenberg, Esquire (Related Doc #
          05/21/2020                 39) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)




6 of 61                                                                                                                          10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 7 of 61 PageID #: 140

                                43   Order Granting Motion for Admission pro hac vice of Steven A. Domanowski, Esquire (Related
          05/21/2020                 Doc # 40) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                44   Order Granting Motion for Admission pro hac vice of Jeremy D. Evans, Esquire (Related Doc # 41)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                45   Motion to Appear pro hac vice of William E. Arnault of Kirkland & Ellis LLP and Kirkland & Ellis
                                     International LLP. Receipt Number 2872658, Filed by Akorn, Inc.. (Heath, Paul) (Entered:
          05/21/2020                 05/21/2020)

                                46   Notice of Appearance. Filed by Gabelli Funds, LLC, Gabelli & Co. Investment Advisors, Inc..
          05/21/2020                 (Farnan, Michael) (Entered: 05/21/2020)

                                47   Order Granting Motion for Admission pro hac vice of William E. Arnault, Esquire (Related Doc #
          05/21/2020                 45) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                     Attorney Brian E Farnan and Michael J. Farnan for Gabelli & Co. Investment Advisors, Inc. and
                                     Gabelli Funds, LLC, Joshua K. Porter and Michael J. Farnan for Gabelli & Co. Investment
                                     Advisors, Inc. and Gabelli Funds, LLC, Andrew J Entwistle and Michael J. Farnan for Gabelli &
                                     Co. Investment Advisors, Inc. and Gabelli Funds, LLC added to case Filed by Gabelli & Co.
          05/21/2020                 Investment Advisors, Inc., Gabelli Funds, LLC. (Farnan, Michael) (Entered: 05/21/2020)

                                48   Motion to Appear pro hac vice of Andrew Entwistle. Receipt Number ADEDC-2945, Filed by
                                     Gabelli & Co. Investment Advisors, Inc., Gabelli Funds, LLC. (Farnan, Michael) (Entered:
          05/21/2020                 05/21/2020)

                                49   Motion to Appear pro hac vice of Joshua K. Porter. Receipt Number ADEDC-2945, Filed by
                                     Gabelli & Co. Investment Advisors, Inc., Gabelli Funds, LLC. (Farnan, Michael) (Entered:
          05/21/2020                 05/21/2020)

                                50   Notice of Agenda of Matters Scheduled for Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                     5/22/2020 at 02:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
          05/21/2020                 Wilmington, Delaware. (Steele, Amanda) (Entered: 05/21/2020)

                                51   Request for Service of Notices Filed by McKesson Corporation, on behalf of itself and certain
                                     corporate affiliates and Clarusone Sourcing Services LLP. (Garfinkle, Jeffrey) (Entered:
          05/21/2020                 05/21/2020)

                                52   Order Granting Motion for Admission pro hac vice of Andrew Entwistle, Esquire (Related Doc #
          05/21/2020                 48) Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                53   Order Granting Motion for Admission pro hac vice of Joshua K. Porter, Esquire (Related Doc # 49)
          05/21/2020                 Order Signed on 5/21/2020. (CB) (Entered: 05/21/2020)

                                54   Motion to Appear pro hac vice of Jeffrey Garfinkle, Esq.. Receipt Number 2945553, Filed by
                                     McKesson Corporation, on behalf of itself and certain corporate affiliates and Clarusone Sourcing
          05/21/2020                 Services LLP. (Powell, Jason) (Entered: 05/21/2020)

                                55   Order Granting Motion for Admission pro hac vice of Jeffrey K. Garfinkle, Esquire (Related Doc #
          05/21/2020                 54) Order Signed on 5/21/2020. (Mml) (Entered: 05/21/2020)

                                56   Certificate of Service re: Notice of (I) Filing of Bankruptcy Petitions and Related Documents and
                                     (II) Agenda for Telephonic Hearing on First Day Motions Scheduled for May 22, 2020 at 2:00 p.m.
                                     (Prevailing Eastern Time), Before the Honorable Karen B. Owens, at the United States Bankruptcy
                                     Court for the District of Delaware (related document(s)50) Filed by Kurtzman Carson Consultants
          05/22/2020                 LLC. (Kass, Albert) (Entered: 05/22/2020)

                                57   Order (I) Directing Joint Administration of the Debtors' Related Chapter 11 Cases and (II) Granting
                                     Related Relief. An order has been entered in accordance with Rule 1015(b) of the Federal Rules of
                                     Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of
          05/22/2020                 the United States Bankruptcy Court for the District of Delaware directing joint administration of the



7 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 8 of 61 PageID #: 141
                                     chapter 11 cases of: Akorn, Inc., Case No. 20-11177 (KBO); 10 Edison Street LLC, Case No.
                                     20-11178 (KBO); 13 Edison Street LLC, Case No. 20-11180 (KBO); Advanced Vision Research,
                                     Inc., Case No. 20-11182 (KBO); Akorn (New Jersey), Inc., Case No. 20-11183 (KBO); Akorn
                                     Animal Health, Inc., Case No. 20-11185 (KBO); Akorn Ophthalmics, Inc., Case No. 20-11186
                                     (KBO); Akorn Sales, Inc., Case No. 20-11174 (KBO); Clover Pharmaceuticals Corp., Case No.
                                     20-11187 (KBO); Covenant Pharma, Inc., Case No. 20-11188 (KBO); Hi-Tech Pharmacal Co., Inc.,
                                     Case No. 20-11189 (KBO); Inspire Pharmaceuticals, Inc., Case No. 20-11190 (KBO); Oak
                                     Pharmaceuticals, Inc., Case No. 20-11192 (KBO); Olta Pharmaceuticals Corp., Case No. 20-11191
                                     (KBO); VersaPharm Incorporated, Case No. 20-11194 (KBO); VPI Holdings Corp., Case No.
                                     20-11193 (KBO); and VPI Holdings Sub, LLC, Case No. 20-11195 (KBO). All further pleadings
                                     and other papers shall be filed in and all further docket entries shall be made in Case No. 20-11177
                                     (KBO). (related document(s)2) Order Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)

                                58   Rule 2019 Statement Filed by Ad Hoc Term Lender Group. (Poppiti, Jr., Robert) (Entered:
          05/22/2020                 05/22/2020)

                                59   Motion to Appear pro hac vice of Nicholas F. Kajon to Represent Eric Hestrup, et al.. Receipt
                                     Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/22/2020                 Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                60   Motion to Appear pro hac vice of Constantine D. Pourakis, Esq. to Represent Eric Hestrup, et al..
                                     Receipt Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and
          05/22/2020                 Proposed Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                61   Motion to Appear pro hac vice of Ashley Keller, Esq. to Represent Eric Hestrup, et al.. Receipt
                                     Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/22/2020                 Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                62   Motion to Appear pro hac vice of Seth A. Meyer, Esq. to Represent Eric Hestrup, et al.. Receipt
                                     Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/22/2020                 Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                63   Motion to Appear pro hac vice of James D. Young, Esq. to Represent Eric Hestrup, et al.. Receipt
                                     Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/22/2020                 Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                64   Motion to Appear pro hac vice of Juan R. Martinez, Esq. to Represent Eric Hestrup, et al.. Receipt
                                     Number ADEDC-2946, Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed
          05/22/2020                 Class Representatives. (Giattino, David) (Entered: 05/22/2020)

                                65   Order (Interim) (I) Authorizing the Debtors (A) to Obtain Postpetition Financing and (B) to Utilize
                                     Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying
                                     the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief (related
                                     document(s)14) Order Signed on 5/22/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Mml)
          05/22/2020                 (Entered: 05/22/2020)

                                66   Order (Interim) (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee
                                     Wages, Salaries, Other Compensation, and Reimbursable Employee Expenses and (B) Continue
                                     Employee Benefits Programs and (II) Granting Related Relief (related document(s)4) Order Signed
          05/22/2020                 on 5/22/2020. (Mml) (Entered: 05/22/2020)

                                67   Order (Interim) (I) Authorizing Debtors to Pay Prepetition Claims of Certain Critical Vendors,
                                     Foreign Vendors, Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
                                     Administrative Expense Priority to All Undisputed Obligations on Account of Outstanding Orders,
                                     and (III) Granting Related Relief (related document(s)12) Order Signed on 5/22/2020. (Mml)
          05/22/2020                 (Entered: 05/22/2020)

                                68   Order (Interim) (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies
                                     Entered Into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
                                     Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and (II) Granting Related Relief
          05/22/2020                 (related document(s)7) Order Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)




8 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                            https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 9 of 61 PageID #: 142

                                69   Order (Interim) (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees
                                     and (II) Granting Related Relief (related document(s)8) Order Signed on 5/22/2020. (Mml)
          05/22/2020                 (Entered: 05/22/2020)

                                70   Order (Interim) (I) Determining Adequate Assurance of Payment for Future Utility Services, (II)
                                     Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Utility Services, (III)
                                     Establishing Procedures for Determining Adequate Assurance of Payment, and (IV) Granting
          05/22/2020                 Related Relief (related document(s)10) Order Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)

                                71   Order Appointing KCC as Claims and Noticing Agent Effective as of May 20, 2020 (Related Doc
          05/22/2020                 6) Order Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)

                                72   Order (I) Restating and Enforcing the Worldwide Automatic Stay, Anti-Discrimination Provisions,
                                     and Ipso Facto Protections of the Bankruptcy Code, (II) Approving the Form and Manner of Notice,
                                     and (III) Granting Related Relief (Related Doc # 5) Order Signed on 5/22/2020. (Attachments: # 1
          05/22/2020                 Exhibit 1) (Mml) (Entered: 05/22/2020)

                                73   Order (Interim) (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer
                                     Programs and Honor Certain Prepetition Obligations Related Thereto, and (II) Granting Related
          05/22/2020                 Relief (related document(s)9) Order Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)

                                74   Order (I) Authorizing the Debtors to File a (A) Consolidated List of Creditors in Lieu of Submitting
                                     a Separate Mailing Matrix for Each Debtor and (B) Consolidated List of the Debtors' Thirty Largest
                                     Unsecured Creditors, (II) Authorizing the Debtors to Redact Certain Personal Identification
                                     Information, and (III) Granting Related Relief (Related Doc # 11) Order Signed on 5/22/2020.
          05/22/2020                 (Mml) (Entered: 05/22/2020)

                                75   Order (Interim) (I) Approving Notification and Hearing Procedures for Certain Transfers of and
                                     Declarations of Worthlessness With Respect to Common Stock and (II) Granting Related Relief
                                     (related document(s)13) Order Signed on 5/22/2020. (Attachments: # 1 Exhibit 1) (Mml) (Entered:
          05/22/2020                 05/22/2020)

                                76   Certification of Counsel Regarding Interim Order (I) Authorizing the Debtors to (A) Continue to
                                     Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations Related
                                     Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
                                     Transactions and (II) Granting Related Relief (related document(s)3) Filed by Akorn, Inc..
          05/22/2020                 (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                77   Order Granting Motion for Admission pro hac vice of Nicholas F. Kajon, Esquire (Related Doc #
          05/22/2020                 59) Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                78   Order Granting Motion for Admission pro hac vice of Constantine D. Pourakis, Esquire (Related
          05/22/2020                 Doc # 60) Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                79   Order Granting Motion for Admission pro hac vice of Ashley Keller, Esquire (Related Doc # 61)
          05/22/2020                 Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                80   Order Granting Motion for Admission pro hac vice of Seth A. Meyer, Esquire (Related Doc # 62)
          05/22/2020                 Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                81   Order Granting Motion for Admission pro hac vice of James D. Young, Esquire (Related Doc # 63)
          05/22/2020                 Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                82   Order Granting Motion for Admission pro hac vice of Juan R. Martinez, Esquire (Related Doc # 64)
          05/22/2020                 Order Signed on 5/22/2020. (CB) (Entered: 05/22/2020)

                                83   Telephonic/Zoom Hearing Held/Court Sign-In Sheet (related document(s)50) (Mml) (Entered:
          05/22/2020                 05/22/2020)

                                84   Order (Interim) (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
          05/22/2020                 System (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business



9 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                            https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 10 of 61 PageID #: 143
                                     Forms, and (D) Continue to Perform Intercompany Transactions and (II) Granting Related Relief
                                     (related document(s)3, 76) Order Signed on 5/22/2020. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2)
                                     (Mml) (Entered: 05/22/2020)

                                85   Notice of Hearing (Notice of Motion and Hearing (re: Debtors' Motion Seeking Entry of an Order
                                     (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing,
                                     (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and Procedures for
                                     the Assumption and Assignment of Certain Executory Contracts and Leases, and (E) Granting
                                     Related Relief)) (related document(s)18) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at
                                     02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
           05/22/2020                Objections due by 6/8/2020. (Steele, Amanda) (Entered: 05/22/2020)

                                86   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A) Continue
                                     to Operate Their Cash Management System (B) Honor Certain Prepetition Obligations Related
                                     Thereto, (C) Maintain Existing Business Forms, and (D)Continue to Perform Intercompany
                                     Transactions and (II) Granting Related Relief; and (B) Final Hearing Thereon) (related
                                     document(s)3, 84) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US
                                     Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due
           05/22/2020                by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                87   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing the Debtors (A) to Obtain
                                     Postpetition Financing and (B) to Utilize Cash Collateral, (II) Granting Adequate Protection to
                                     Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,
                                     and (V) Granting Related Relief; and (B) Final Hearing Thereon) (related document(s)14, 65) Filed
                                     by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market
                                     St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/8/2020. (Attachments: # 1
           05/22/2020                Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                88   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing Debtors to Pay Prepetition
                                     Claims of Certain Critical Vendors, Foreign Vendors, Import/Export Claimants, 503(B)(9)
                                     Claimants, and Lien Claimants, (II) Granting Administrative Expense Priority to All Undisputed
                                     Obligations on Account of Outstanding Orders, and (III) Granting Related Relief; and (B) Final
                                     Hearing Thereon) (related document(s)12, 67) Filed by Akorn, Inc.. Hearing scheduled for
                                     6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                     Wilmington, Delaware. Objections due by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B)
           05/22/2020                (Steele, Amanda) (Entered: 05/22/2020)

                                89   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to Maintain
                                     and Administer Their Existing Customer Programs and Honor Certain Prepetition Obligations
                                     Related Thereto, and (II) Granting Related Relief; and (B) Final Hearing Thereon) (related
                                     document(s)9, 73) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US
                                     Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due
           05/22/2020                by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                90   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing, But Not Directing, the
                                     Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
                                     Employee Expenses and (B) Continue Employee Benefits Programs and (II) Granting Related
                                     Relief; and (B) Final Hearing Thereon) (related document(s)4, 66) Filed by Akorn, Inc.. Hearing
                                     scheduled for 6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom
                                     #3, Wilmington, Delaware. Objections due by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B)
           05/22/2020                (Steele, Amanda) (Entered: 05/22/2020)

                                91   Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A) Pay
                                     Their Obligations Under Insurance Policies Entered Into Prepetition, (B)Continue to Pay
                                     Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and (D)
                                     Maintain the Surety Bonds, and (II) Granting Related Relief; and (B) Final Hearing Thereon)
                                     (related document(s)7, 68) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at
                                     US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
                                     due by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered:
           05/22/2020                05/22/2020)




10 of 61                                                                                                                      10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 11 of 61 PageID #: 144

                                92    Notice of Hearing (Notice of (A) Entry of Interim Order (I) Authorizing the Payment of Certain
                                      Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief; and (B) Final
                                      Hearing Thereon) (related document(s)8, 69) Filed by Akorn, Inc.. Hearing scheduled for
                                      6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                      Wilmington, Delaware. Objections due by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B)
           05/22/2020                 (Steele, Amanda) (Entered: 05/22/2020)

                                93    Notice of Hearing (Notice of (A) Entry of Interim Order (I) Determining Adequate Assurance of
                                      Payment for Future Utility Services, (II) Prohibiting Utility Providers from Altering, Refusing, or
                                      Discontinuing Utility Services, (III) Establishing Procedures for Determining Adequate Assurance
                                      of Payment, and (IV) Granting Related Relief; and (B) Final Hearing Thereon) (related
                                      document(s)10, 70) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US
                                      Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due
           05/22/2020                 by 6/8/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                94    Notice of Hearing (Notice of (A) Entry of Interim Order (I) Approving Notifications and Hearing
                                      Procedures for Certain Transfers of and Declarations of Worthlessness with Respect to Common
                                      Stock and (II) Granting Related Relief; and (B) Final Hearing Thereon) (related document(s)13,
                                      75) Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US Bankruptcy Court,
                                      824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/8/2020.
           05/22/2020                 (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 05/22/2020)

                                95    Motion to Extend Deadline to File Schedules or Provide Required Information Filed by Akorn, Inc..
                                      Hearing scheduled for 6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl.,
                                      Courtroom #3, Wilmington, Delaware. Objections due by 6/17/2020. (Attachments: # 1 Notice of
           05/22/2020                 Motion and Hearing # 2 Exhibit A) (Steele, Amanda) (Entered: 05/22/2020)

                                96    Certification of Counsel Regarding Scheduling of Omnibus Hearing Date Filed by Akorn, Inc..
           05/22/2020                 (Attachments: # 1 Exhibit A) (Steele, Amanda) (Entered: 05/22/2020)

                                97    Order Scheduling Omnibus Hearing Date. (Related document(s)96) Omnibus Hearing scheduled for
                                      6/24/2020 at 01:00 PM US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
           05/22/2020                 Delaware. Signed on 5/22/2020. (Mml) (Entered: 05/22/2020)

           05/26/2020           98    Notice of Appearance. Filed by Plaintiffs. (Jung, Wojciech) (Entered: 05/26/2020)

                                99    (REFUNDED ON 5/27/2020 DUE TO CHECK RECEIVED FOR TOTAL AMOUNT ON ALL 17
                                      CASES) Receipt of filing fee for Voluntary Petition (Chapter 11)(20-11177) [misc,volp11a]
                                      (1717.00). Receipt Number 9783942, amount $1717.00. (COH) Modified on 5/27/2020 (COH).
           05/26/2020                 Modified on 5/27/2020 (jsj). (Entered: 05/26/2020)

                                      Filed by Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative
                                      Fund, AQR Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA
           05/26/2020                 XN Master Account, L.P., AQR. (Jung, Wojciech) (Entered: 05/26/2020)

                                      Attorney Lawrence Rolnick and Wojciech F. Jung for Securities Opt-Out Litigation Plaintiffs (AQR
                                      Funds AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P., AQR
                                      DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR added to case Filed by
                                      Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative Fund, AQR
                                      Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master
           05/26/2020                 Account, L.P., AQR. (Jung, Wojciech) (Entered: 05/26/2020)

                                      Attorney Michael Hampson and Wojciech F. Jung for Securities Opt-Out Litigation Plaintiffs (AQR
                                      Funds AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P., AQR
                                      DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR added to case Filed by
                                      Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative Fund, AQR
                                      Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master
           05/26/2020                 Account, L.P., AQR. (Jung, Wojciech) (Entered: 05/26/2020)

                                100   Rule 2019 Statement Verified Statement of Stevens & Lee, P.C. Pursuant to Bankruptcy Rule 2019
           05/26/2020                 Filed by Eric Hestrup, et. al, as Private Insurance Plaintiffs and Proposed Class Representatives.
                                      (Attachments: # 1 Affidavit Verification # 2 Certificate of Service # 3 Exhibit Exhibit A) (Huston,


11 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 12 of 61 PageID #: 145
                                      Joseph) (Entered: 05/26/2020)

                                101   Chapter 11 Plan of Reorganization (Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates)
           05/26/2020                 Filed by Akorn, Inc. (Heath, Paul) (Entered: 05/26/2020)

                                102   Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (related
           05/26/2020                 document(s)101) Filed by Akorn, Inc. (Heath, Paul) (Entered: 05/26/2020)

                                103   Motion to Approve (Debtors' Motion for Entry of an Order (I) Approving the Adequacy of the
                                      Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect to
                                      Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving
                                      the Forms of Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with
                                      Respect Thereto) Filed by Akorn, Inc.. Hearing scheduled for 7/1/2020 at 02:30 PM at US
                                      Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due
                                      by 6/24/2020. (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A) (Steele, Amanda)
           05/26/2020                 (Entered: 05/26/2020)

                                104   Notice of Hearing to Consider Approval of Disclosure Statement for Joint Chapter 11 Plan of
                                      Akorn, Inc. and Its Debtor Affiliates (related document(s)101, 102) Filed by Akorn, Inc.. Hearing
                                      scheduled for 7/1/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom
           05/26/2020                 #3, Wilmington, Delaware. Objections due by 6/24/2020. (Steele, Amanda) (Entered: 05/26/2020)

           05/27/2020           105   Notice of Appearance. Filed by Fresenius Kabi AG. (Good, L. Katherine) (Entered: 05/27/2020)

                                      Attorney Lewis R. Clayton and L. Katherine Good for Fresenius Kabi AG, Kelly A. Cornish and L.
                                      Katherine Good for Fresenius Kabi AG, Claudia R. Tobler and L. Katherine Good for Fresenius
                                      Kabi AG, Aaron H. Stulman and L. Katherine Good for Fresenius Kabi AG added to case Filed by
           05/27/2020                 Fresenius Kabi AG. (Good, L. Katherine) (Entered: 05/27/2020)

                                106   Motion to Appear pro hac vice of Lewis R. Clayton, Esq. Receipt Number 2946491, Filed by
           05/27/2020                 Fresenius Kabi AG. (Good, L. Katherine) (Entered: 05/27/2020)

                                107   Motion to Appear pro hac vice of Kelley A. Cornish, Esq. Receipt Number 2945707, Filed by
           05/27/2020                 Fresenius Kabi AG. (Good, L. Katherine) (Entered: 05/27/2020)

                                108   Motion to Appear pro hac vice of Claudia R. Tobler, Esq. Receipt Number 2938971, Filed by
           05/27/2020                 Fresenius Kabi AG. (Stulman, Aaron) (Entered: 05/27/2020)

                                109   Order Granting Motion for Admission pro hac vice of Lewis R. Clayton, Esquire (Related Doc #
           05/27/2020                 106) Order Signed on 5/27/2020. (CB) (Entered: 05/27/2020)

                                110   Order Granting Motion for Admission pro hac vice of Kelley A. Cornish, Esquire (Related Doc #
           05/27/2020                 107) Order Signed on 5/27/2020. (CB) (Entered: 05/27/2020)

                                111   Order Granting Motion for Admission pro hac vice of Claudia R. Tobler, Esquire (Related Doc #
           05/27/2020                 108) Order Signed on 5/27/2020. (CB) (Entered: 05/27/2020)

                                112   Transcript regarding Hearing Held 5/22/2020 RE: Telephonic\Zoom Hearing. Remote electronic
                                      access to the transcript is restricted until 8/25/2020. The transcript may be viewed at the Bankruptcy
                                      Court Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or
                                      Contact the Court Reporter/Transcriber, Reliable, at Telephone number (302)654-8080. Filed by .
                                      Notice of Intent to Request Redaction Deadline Due By 6/3/2020. Redaction Request Due By
                                      6/17/2020. Redacted Transcript Submission Due By 6/29/2020. Transcript access will be restricted
           05/27/2020                 through 8/25/2020. (AJL) (Entered: 05/27/2020)

                                113   Notice of Appearance. Filed by Douglas Pharmaceuticals, Ltd.. (Lattomus, Tara) (Entered:
           05/28/2020                 05/28/2020)

                                114   Certificate of Service re: Documents Served on May 22, 2020 (related document(s)2, 5, 6, 12, 15,
                                      18, 57, 71, 72, 74, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95) Filed by Kurtzman Carson Consultants
           05/28/2020                 LLC. (Kass, Albert) (Entered: 05/28/2020)




12 of 61                                                                                                                          10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                               https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 13 of 61 PageID #: 146

                                115   Notice of Appearance. Filed by DP West Lake at Conway, LLC. (Shriro, Michelle) (Entered:
           05/29/2020                 05/29/2020)

                                116   Request of US Trustee to Schedule Section 341 Meeting of Creditors June 29, 2020 at 10:00 a.m.
           06/02/2020                 Filed by U.S. Trustee. (Leamy, Jane) (Entered: 06/02/2020)

                                117   [WITHDRAWN REFER TO DOCKET NO. 118]The upcoming 341(a) meeting is scheduled to be
                                      held by phone. Please call 866-621-1355 and use access code 7178157# to join the meeting. Filed
           06/02/2020                 by U.S. Trustee. (Leamy, Jane) Modified on 6/2/2020 (AJL). (Entered: 06/02/2020)

                                118   Notice of Withdrawal of of Docket 117 due to incorrect date in text Filed by U.S. Trustee. (Leamy,
           06/02/2020                 Jane) (Entered: 06/02/2020)

                                119   The upcoming 341(a) meeting is scheduled to be held by phone. Please call 866-621-1355 and use
                                      access code 7178157# to join the meeting. Filed by U.S. Trustee. (Leamy, Jane) (Entered:
           06/02/2020                 06/02/2020)

                                120   [WITHDRAWN REFER TO DOCKET NO. 140]Objection of Commonwealth Edison Company,
                                      PSEG Long Island and Public Service Electric and Gas Company to the Debtors' Motion Seeking
                                      Entry of Interim and Final Orders (I) Determining Adequate Assurance of Payment for Future
                                      Utility Services, (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
                                      Services, (III) Establishing Procedures for Determining Adequate Assurance of Payment, and (IV)
                                      Granting Related Relief (related document(s)10, 70) Filed by Public Service Electric And Gas
                                      Company, PSEG Long Island, Commonwealth Edison Company (Attachments: # 1 Certificate of
           06/02/2020                 Service) (Taylor, William) Modified on 6/10/2020 (AJL). (Entered: 06/02/2020)

                                121   Notice of Meeting of Creditors/Commencement of Case (Notice of Telephonic Meeting of Creditors
                                      and Commencement of Chapter 11 Cases) Filed by Akorn, Inc.. 341(a) meeting to be held on
                                      6/29/2020 at 10:00 AM at J. Caleb Boggs Federal Building, 844 King St., Room 3209, Wilmington,
           06/02/2020                 Delaware. (Steele, Amanda) (Entered: 06/02/2020)

                                122   Certificate of Service re: 1) Certification of Counsel Regarding Scheduling of Omnibus Hearing
                                      Date; and 2) Order Scheduling Omnibus Hearing Date; to be Held on June 24, 2020 at 1:00 p.m.
                                      (ET) (related document(s)96, 97) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           06/03/2020                 (Entered: 06/03/2020)

                                123   Certificate of Service re: 1) Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates; 2)
                                      Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates; and 3)
                                      Debtors' Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                                      Approving the Solicitation and Notice Procedures with Respect to Confirmation of the Joint
                                      Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates, (III) Approving the Forms of Ballots and
                                      Notices in Connection Therewith, and (IV) Scheduling Certain Dates with Respect Thereto (related
                                      document(s)101, 102, 103) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           06/03/2020                 06/03/2020)

                                124   Certificate of Service re: Notice of Hearing to Consider Approval of Disclosure Statement for Joint
                                      Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates (related document(s)104) Filed by
           06/03/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/03/2020)

                                125   Notice of Appointment of Creditors' Committee Filed by U.S. Trustee. (Leamy, Jane) (Entered:
           06/03/2020                 06/03/2020)

                                126   Notice of Appearance. Filed by Catalent Pharma Solutions LLC. (Ross, Sommer) (Entered:
           06/03/2020                 06/03/2020)

                                      Attorney Keri L. Wintle and Sommer Leigh Ross for Catalent Pharma Solutions LLC added to case
           06/03/2020                 Filed by Catalent Pharma Solutions LLC. (Ross, Sommer) (Entered: 06/03/2020)

                                127   Application/Motion to Employ/Retain Kirkland & Ellis LLP and Kirkland & Ellis International
                                      LLP as Attorneys for the Debtors and Debtors in Possession Effective as of May 20, 2020 Filed by
           06/03/2020                 Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St.,



13 of 61                                                                                                                           10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 14 of 61 PageID #: 147
                                      6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/17/2020. (Attachments: # 1
                                      Notice of Application and Hearing # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C) (Steele, Amanda)
                                      (Entered: 06/03/2020)

                                128   Application/Motion to Employ/Retain Richards, Layton & Finger, P.A. as Co-Counsel to the
                                      Debtors, Nunc Pro Tunc to the Petition Date Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020
                                      at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
                                      Delaware. Objections due by 6/17/2020. (Attachments: # 1 Notice of Application and Hearing # 2
           06/03/2020                 Exhibit A # 3 Exhibit B # 4 Exhibit C) (Steele, Amanda) (Entered: 06/03/2020)

                                129   Application/Motion to Employ/Retain AlixPartners, LLP as Financial Advisor for the Debtors
                                      Effective as of the Petition Date Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM
                                      at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
                                      due by 6/17/2020. (Attachments: # 1 Notice of Application and Hearing # 2 Exhibit A # 3 Exhibit B
           06/03/2020                 # 4 Exhibit C) (Steele, Amanda) (Entered: 06/03/2020)

                                130   Application/Motion to Employ/Retain Kurtzman Carson Consultants LLC as Administrative
                                      Advisor Effective as of the Petition Date Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020 at
                                      01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
                                      Objections due by 6/17/2020. (Attachments: # 1 Notice of Application and Hearing # 2 Exhibit A #
           06/03/2020                 3 Exhibit B # 4 Exhibit C) (Steele, Amanda) (Entered: 06/03/2020)

                                131   Application/Motion to Employ/Retain PJT Partners LP as Investment Banker for the Debtors and
                                      Debtors in Possession, Effective as of the Petition Date Filed by Akorn, Inc.. Hearing scheduled for
                                      6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                      Wilmington, Delaware. Objections due by 6/17/2020. (Attachments: # 1 Notice of Application and
           06/03/2020                 Hearing # 2 Exhibit A # 3 Exhibit B) (Steele, Amanda) (Entered: 06/03/2020)

                                132   Application/Motion to Employ/Retain Grant Thornton LLP as Tax and Advisory Consultant Filed
                                      by Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market
                                      St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/17/2020. (Attachments: # 1
                                      Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E) (Haywood, Brett)
           06/03/2020                 (Entered: 06/03/2020)

                                133   Motion to Authorize (Debtors' Motion for Entry of an Order Authorizing the Retention and
                                      Compensation of Certain Professionals Utilized in the Ordinary Course of Business) Filed by
                                      Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St.,
                                      6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/17/2020. (Attachments: # 1
           06/03/2020                 Notice of Motion and Hearing # 2 Exhibit A) (Heath, Paul) (Entered: 06/03/2020)

                                134   Motion to Establish Deadline to File Proofs of Claim (Debtors' Motion Seeking Entry of an Order
                                      (I) Setting Bar Dates for Filing Proofs of Claim, Including Claims Arising Under Section 503(b)(9)
                                      of the Bankruptcy Code, (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental
                                      Units, (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date, (IV)
                                      Approving the Form and Manner for Filing Proofs of Claim, and (V) Approving Notice of Bar
                                      Dates). Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM at US Bankruptcy
                                      Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 6/17/2020.
                                      (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A) (Heath, Paul) (Entered:
           06/03/2020                 06/03/2020)

                                135   Motion for Order Establishing Procedures for Interim Compensation and Reimbursement of
                                      Expenses of Professionals Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020 at 01:00 PM at
                                      US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
                                      due by 6/17/2020. (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A) (Heath, Paul)
           06/03/2020                 (Entered: 06/03/2020)

                                136   Motion to Appear pro hac vice of Mitchell A. Karlan. Receipt Number 2973197, Filed by Ad Hoc
           06/04/2020                 Term Lender Group. (Poppiti, Jr., Robert) (Entered: 06/04/2020)

                                      Attorney Mitchell A. Karlan and Robert F. Poppiti, Jr. for Ad Hoc Term Lender Group added to
           06/04/2020                 case Filed by Ad Hoc Term Lender Group. (Poppiti, Jr., Robert) (Entered: 06/04/2020)




14 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 15 of 61 PageID #: 148

                                137   Order Granting Motion for Admission pro hac vice of Mitchell A. Karlan, Esquire (Related Doc #
           06/04/2020                 136) Order Signed on 6/4/2020. (CB) (Entered: 06/04/2020)

                                138   Initial Reporting Requirements (Initial Monthly Operating Report) Filed by Akorn, Inc.. (Steele,
           06/05/2020                 Amanda) (Entered: 06/05/2020)

                                139   Notice of Appearance. Filed by NSF Health Sciences, LLC. (McDowell, Ralph) (Entered:
           06/08/2020                 06/08/2020)

                                140   Notice of Withdrawal of Objection of Commonwealth Edison Company, PSEG Long Island and
                                      Public Service Electric and Gas Company to the Debtors' Motion Seeking Entry of Interim and
                                      Final Orders (I) Determining Adequate Assurance of Payment for Future Utility Services, (II)
                                      Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility Services, (III)
                                      Establishing Procedures for Determining Adequate Assurance of Payment, and (IV) Granting
                                      Related Relief (related document(s)120) Filed by Commonwealth Edison Company, PSEG Long
                                      Island, Public Service Electric And Gas Company. (Attachments: # 1 Certificate of Service) (Taylor,
           06/09/2020                 William) (Entered: 06/09/2020)

                                141   Certificate of Service re: 1) Notice of Telephonic Section 341 Meeting; to be Held on June 29, 2020
                                      at 10:00 a.m.; and 2) Notice of Chapter 11 Bankruptcy Case (related document(s)119, 121) Filed by
           06/09/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/09/2020)

                                142   Certificate of Service re: Documents Served on June 3, 2020 and June 4, 2020 (related
                                      document(s)127, 128, 129, 130, 131, 132, 133, 134, 135) Filed by Kurtzman Carson Consultants
           06/09/2020                 LLC. (Kass, Albert) (Entered: 06/09/2020)

           06/10/2020           143   Notice of Appearance. Filed by Thermo Fisher Scientific Inc.. (Hiller, Adam) (Entered: 06/10/2020)

                                144   Motion to Appear pro hac vice (Jordan S. Blask, Esquire). Receipt Number DEX033890, Filed by
           06/10/2020                 Thermo Fisher Scientific Inc.. (Hiller, Adam) (Entered: 06/10/2020)

                                145   Notice of Reclamation of Claim Filed by Thermo Fisher Scientific Inc.. (Attachments: # 1 Exhibit
           06/10/2020                 A # 2 Certificate of Service # 3 Service List) (Hiller, Adam) (Entered: 06/10/2020)

                                146   Order Granting Motion for Admission pro hac vice of Jordan S. Blask, Esquire (Related Doc # 144)
           06/10/2020                 Order Signed on 6/10/2020. (CB) (Entered: 06/10/2020)

           06/10/2020           147   Notice of Appearance. Filed by Quantic Group, Ltd.. (Gibson, Jason) (Entered: 06/10/2020)

                                      Attorney John M. August and Jason A. Gibson for Quantic Group, Ltd., Frederick B. Rosner and
                                      Jason A. Gibson for Quantic Group, Ltd. added to case Filed by Quantic Group, Ltd.. (Gibson,
           06/10/2020                 Jason) (Entered: 06/10/2020)

                                148   Motion to Appear pro hac vice for Catherine L. Steege, Esquire of Jenner & Block LLP. Receipt
                                      Number 2987732, Filed by Official Committee of Unsecured Creditors. (Minuti, Mark) (Entered:
           06/11/2020                 06/11/2020)

                                149   Motion to Appear pro hac vice for Landon S. Raiford, Esquire of Jenner & Block LLP. Receipt
                                      Number 2987732, Filed by Official Committee of Unsecured Creditors. (Minuti, Mark) (Entered:
           06/11/2020                 06/11/2020)

                                150   Motion to Appear pro hac vice for William A. Williams, Esquire of Jenner & Block LLP. Receipt
                                      Number 2987732, Filed by Official Committee of Unsecured Creditors. (Minuti, Mark) (Entered:
           06/11/2020                 06/11/2020)

                                151   Order Granting Motion for Admission pro hac vice of Catherine L. Steege, Esquire (Related Doc #
           06/11/2020                 148) Order Signed on 6/11/2020. (CB) (Entered: 06/11/2020)

                                152   Order Granting Motion for Admission pro hac vice of Landon S. Raiford, Esquire (Related Doc #
           06/11/2020                 149) Order Signed on 6/11/2020. (CB) (Entered: 06/11/2020)




15 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 16 of 61 PageID #: 149

                                153   Order Granting Motion for Admission pro hac vice of William A. Williams, Esquire (Related Doc #
           06/11/2020                 150) Order Signed on 6/11/2020. (CB) (Entered: 06/11/2020)

                                154   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Authorizing Debtors to Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
                                      Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting Administrative
                                      Expense Priority to All Undisputed Obligations on Account of Outstanding Orders, and (III)
                                      Granting Related Relief (related document(s)12, 67, 88) Filed by Akorn, Inc.. (Attachments: # 1
           06/11/2020                 Exhibit A) (Steele, Amanda) (Entered: 06/11/2020)

                                155   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees and (II)
                                      Granting Related Relief (related document(s)8, 69, 92) Filed by Akorn, Inc.. (Attachments: # 1
           06/11/2020                 Exhibit A) (Steele, Amanda) (Entered: 06/11/2020)

                                156   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of
                                      Worthlessness with Respect to Common Stock and (II) Granting Related Relief (related
                                      document(s)13, 75, 94) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Steele, Amanda)
           06/11/2020                 (Entered: 06/11/2020)

                                157   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies Entered Into
                                      Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase
                                      Insurance Coverage, and (D) Maintain the Surety Bonds, and (II) Granting Related Relief (related
                                      document(s)7, 68, 91) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Steele, Amanda)
           06/11/2020                 (Entered: 06/11/2020)

                                158   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer Programs and
                                      Honor Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief (related
                                      document(s)9, 73, 89) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Steele, Amanda)
           06/11/2020                 (Entered: 06/11/2020)

                                159   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           06/11/2020                 Wilmington, Delaware. (Steele, Amanda) (Entered: 06/11/2020)

                                160   Request for Service of Notices Filed by United States Pharmacopeia. (Blakeley, Scott) (Entered:
           06/11/2020                 06/11/2020)

                                161   Order (Final) (I) Authorizing Debtors to Pay Prepetition Claims of Certain Critical Vendors,
                                      Foreign Vendors, Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
                                      Administrative Expense Priority to All Undisputed Obligations on Account of Outstanding Orders,
                                      and (III) Granting Related Relief (Related Doc # 12, 67, 88) Order Signed on 6/11/2020. (Mml)
           06/11/2020                 (Entered: 06/11/2020)

                                162   Order (Final) (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees
                                      and (II) Granting Related Relief (Related Doc # 8, 69, 92) Order Signed on 6/11/2020. (Mml)
           06/11/2020                 (Entered: 06/11/2020)

                                163   Order (Final) (I) Approving Notification and Hearing Procedures for Certain Transfers of and
                                      Declarations of Worthlessness With Respect to Common Stock and (II) Granting Related Relief
                                      (Related Doc # 13, 75, 94) Order Signed on 6/11/2020. (Attachments: # 1 Exhibit 1) (Mml)
           06/11/2020                 (Entered: 06/11/2020)

                                164   Order (Final) (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies
                                      Entered Into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
                                      Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and (II) Granting Related Relief
           06/11/2020                 (Related Doc # 7, 68, 91) Order Signed on 6/11/2020. (Mml) (Entered: 06/11/2020)




16 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 17 of 61 PageID #: 150

                                165   Order (Final) (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer
                                      Programs and Honor Certain Prepetition Obligations Related Thereto, and (II) Granting Related
           06/11/2020                 Relief (Related Doc # 9, 73, 89) Order Signed on 6/11/2020. (Mml) (Entered: 06/11/2020)

                                166   Certification of Counsel Regarding Final Order (I) Determining Adequate Assurance of Payment
                                      for Future Utility Services, (II) Prohibiting Utility Providers From Altering, Refusing, or
                                      Discontinuing Utility Services, (III) Establishing Procedures for Determining Adequate Assurance
                                      of Payment, and (IV) Granting Related Relief (related document(s)10, 70, 93, 120, 140) Filed by
           06/12/2020                 Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele, Amanda) (Entered: 06/12/2020)

                                167   [WITHDRAWN REFER TO DOCKET NO. 172] Certification of Counsel Regarding Final Order
                                      (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries,
                                      Other Compensation, and Reimbursable Employee Expenses, and (B) Continue Employee Benefits
                                      Programs and (II) Granting Related Relief (related document(s)4, 66, 90) Filed by Akorn, Inc..
                                      (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele, Amanda) Modified on 6/15/2020 (AJL).
           06/12/2020                 (Entered: 06/12/2020)

                                168   [WITHDRAWN REFER TO DOCKET NO. 169]Certificate of No Objection Regarding Debtors'
                                      Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
                                      Operate Their Cash Management System (B) Honor Certain Prepetition Obligations Related
                                      Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
                                      Transactions and (II) Granting Related Relief (related document(s)3, 84, 86) Filed by Akorn, Inc..
                                      (Attachments: # 1 Exhibit A) (Steele, Amanda) Modified on 6/15/2020 (AJL). (Entered:
           06/12/2020                 06/12/2020)

                                169   Notice of Withdrawal of Certificate of No Objection Regarding Debtors' Motion Seeking Entry of
                                      Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                                      Management System (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
                                      Existing Business Forms, and (D) Continue to Perform Intercompany Transactions and (II)
                                      Granting Related Relief (related document(s)168) Filed by Akorn, Inc.. (Haywood, Brett) (Entered:
           06/12/2020                 06/12/2020)

                                170   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of Interim and Final Orders
                                      (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor
                                      Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D)
                                      Continue to Perform Intercompany Transactions and (II) Granting Related Relief (related
                                      document(s)3, 84, 86) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele,
           06/12/2020                 Amanda) (Entered: 06/12/2020)

                                171   Order (Final) (I) Determining Adequate Assurance of Payment for Future Utility Services, (II)
                                      Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Utility Services, (III)
                                      Establishing Procedures for Determining Adequate Assurance of Payment, and (IV) Granting
                                      Related Relief (Related Doc 10, 70, 93, 120, 140, 166) Order Signed on 6/12/2020. (Attachments: #
           06/12/2020                 1 Exhibit A) (Mml) (Entered: 06/12/2020)

                                172   Notice of Withdrawal of Certification of Counsel Regarding Final Order (I) Authorizing, But Not
                                      Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
                                      Reimbursable Employee Expenses, and (B) Continue Employee Benefits Programs and (II)
                                      Granting Related Relief (related document(s)167) Filed by Akorn, Inc.. (Haywood, Brett) (Entered:
           06/12/2020                 06/12/2020)

                                173   Certification of Counsel Regarding Final Order (I) Authorizing, But Not Directing, the Debtors to
                                      (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable Employee
                                      Expenses and (B) Continue Employee Benefits Programs and (II) Granting Related Relief (related
                                      document(s)4, 66, 90) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood,
           06/12/2020                 Brett) (Entered: 06/12/2020)




17 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 18 of 61 PageID #: 151

                                174   Certification of Counsel Regarding Order (A) Authorizing and Approving Bidding Procedures, (B)
                                      Scheduling an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                                      (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief (related document(s)18, 85) Filed by Akorn,
           06/14/2020                 Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele, Amanda) (Entered: 06/14/2020)

                                175   Certification of Counsel Regarding Final Order (I) Authorizing, But Not Directing, the Debtors (A)
                                      to Obtain Postpetition Financing and (B) to Utilize Cash Collateral, (II) Granting Adequate
                                      Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting
                                      Related Relief (related document(s)14, 65, 87) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2
           06/14/2020                 Exhibit 2) (Steele, Amanda) (Entered: 06/14/2020)

                                176   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)159) Filed by Akorn,
                                      Inc.. Hearing scheduled for 6/15/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th
           06/14/2020                 Fl., Courtroom #3, Wilmington, Delaware. (Haywood, Brett) (Entered: 06/14/2020)

                                177   Order (Final) (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
                                      System (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
                                      Forms, and (D) Continue to Perform Intercompany Transactions and (II) Granting Related Relief
                                      (Related Doc # 3, 84, 86, 170) Order Signed on 6/15/2020. (Attachments: # 1 Exhibit 1 # 2 Exhibit
           06/15/2020                 2) (Mml) (Entered: 06/15/2020)

                                178   Order (Final) (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee
                                      Wages, Salaries, Other Compensation, and Reimbursable Employee Expenses and (B) Continue
                                      Employee Benefits Programs and (II) Granting Related Relief (Related Doc 4, 66, 173) Order
           06/15/2020                 Signed on 6/15/2020. (Mml) (Entered: 06/15/2020)

                                179   Order (Final) (I) Authorizing the Debtors (A) to Obtain Postpetition Financing and (B) to Utilize
                                      Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying
                                      the Automatic Stay, and (IV) Granting Related Relief (Related Doc 14, 65, 175) Order Signed on
           06/15/2020                 6/15/2020. (Mml) Modified on 6/15/2020 (Mml). (Entered: 06/15/2020)

                                180   Certification of Counsel Regarding Order (A) Authorizing and Approving Bidding Procedures, (B)
                                      Scheduling an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                                      (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief (related document(s)18, 85, 174) Filed by
           06/15/2020                 Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Haywood, Brett) (Entered: 06/15/2020)

                                181   Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction and a Sale
                                      Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and
                                      Procedures for the Assumption and Assignment of Certain Executory Contracts and Leases, and (E)
                                      Granting Related Relief (Related Doc # 18, 85, 180) Order Signed on 6/15/2020. (Attachments: # 1
           06/15/2020                 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3) (Mml) (Entered: 06/15/2020)

                                182   Amended HEARING CANCELLED. Notice of Agenda of Matters not going forward. The
                                      following hearing has been cancelled. Filed by Akorn, Inc.. Hearing scheduled for 6/15/2020 at
                                      02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
           06/15/2020                 (Haywood, Brett) (Entered: 06/15/2020)

                                183   Notice of Appearance. Filed by DXC Technology Services, LLC. (Lattomus, Tara) (Entered:
           06/17/2020                 06/17/2020)

                                184   Certification of Counsel Regarding Scheduling of Omnibus Hearing Date Filed by Akorn, Inc..
           06/17/2020                 (Steele, Amanda) (Entered: 06/17/2020)

                                185   Order Scheduling Omnibus Hearing Date. (Related document(s)184) Omnibus Hearing scheduled
                                      for 7/21/2020 at 03:30 PM US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           06/17/2020                 Wilmington, Delaware. Signed on 6/17/2020. (Mml) (Entered: 06/17/2020)

                                186   Certification of Counsel Filed by Texas Comptroller of Public Accounts, Unclaimed Property
           06/18/2020                 Division. (Milligan, Layla) (Entered: 06/18/2020)



18 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 19 of 61 PageID #: 152

                                187   Certification of Counsel Filed by Texas Comptroller of Public Accounts, Unclaimed Property
           06/18/2020                 Division. (Binford, Jason) (Entered: 06/18/2020)

                                188   Notice of Appearance. Filed by Texas Comptroller of Public Accounts, Unclaimed Property
           06/18/2020                 Division. (Binford, Jason) (Entered: 06/18/2020)

                                189   Certificate of Service re: Notice of Agenda of Matters Scheduled for Telephonic Hearing on June
                                      15, 2020 at 2:30 p.m. (Prevailing Eastern Time) (related document(s)159) Filed by Kurtzman
           06/18/2020                 Carson Consultants LLC. (Kass, Albert) (Entered: 06/18/2020)

                                190   Certificate of Service re: 1) Amended Notice of Agenda of Matters Scheduled for Telephonic
                                      Hearing on June 15, 2020 at 2:30 p.m. (Prevailing Eastern Time); and 2) Second Amended Notice
                                      of Agenda of Matters Scheduled for Telephonic Hearing on June 15, 2020 at 2:30 p.m. (Prevailing
                                      Eastern Time) (related document(s)176, 182) Filed by Kurtzman Carson Consultants LLC. (Kass,
           06/18/2020                 Albert) (Entered: 06/18/2020)

           06/18/2020           191   Notice of Appearance. Filed by EGF One Conway, L.L.C.. (Gibson, Jason) (Entered: 06/18/2020)

                                      Attorney Frederick B. Rosner and Jason A. Gibson for EGF One Conway, L.L.C. added to case
           06/18/2020                 Filed by EGF One Conway, L.L.C.. (Gibson, Jason) (Entered: 06/18/2020)

                                192   Notice of Appearance. Filed by Missouri Department of Revenue. (Ginther, Steven) (Entered:
           06/19/2020                 06/19/2020)

                                193   Letter to Patrick Tinker, Esquire and Jane Leamy, Esquire of the Office of the United States Trustee
                                      Requesting Formation of an Equity Committee Filed by Whitebox Advisors LLC, Alta Fundamental
                                      Advisors, LLC, Alexander Zyngier IRA, HZ Investments Family LP, Gary Ribe, Kenneth
                                      Grossman, Eric Furey, Charles Cheever. (Attachments: # 1 Certificate of Service) (McDaniel,
           06/19/2020                 Garvan) (Entered: 06/19/2020)

                                194   Notice of Withdrawal of Appearance. The Rosner Law Group LLC has withdrawn from the case.
           06/19/2020                 Filed by EGF One Conway, L.L.C.. (Gibson, Jason) (Entered: 06/19/2020)

           06/19/2020           195   Notice of Appearance. Filed by PH Conway LLC. (Gibson, Jason) (Entered: 06/19/2020)

                                      Attorney Frederick B. Rosner and Jason A. Gibson for PH Conway LLC added to case Filed by PH
           06/19/2020                 Conway LLC. (Gibson, Jason) (Entered: 06/19/2020)

                                196   Certificate of Service re: Documents Served on June 12, 2020 (related document(s)161, 162, 163,
           06/20/2020                 164, 165, 171) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/20/2020)

                                197   Certificate of Service re: Documents Served on June 15, 2020 (related document(s)173, 175, 177,
                                      178, 179, 180, 181) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           06/20/2020                 06/20/2020)

                                198   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of an Order (I) Setting Bar
                                      Dates for Filing Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the
                                      Bankruptcy Code, (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental Units,
                                      (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date, (IV) Approving
                                      the Form of and Manner for Filing Proofs of Claim, and (V) Approving Notice of Bar Dates (related
                                      document(s)134) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered:
           06/20/2020                 06/20/2020)

                                199   Certificate of No Objection Regarding Debtors' Motion Seeking Entry of an Order (I) Extending
                                      Time to File Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures,
                                      Schedules of Executory Contracts and Unexpired Leases, Statements of Financial Affairs, and Rule
                                      2015.3 Financial Reports, and (II) Granting Related Relief (related document(s)95) Filed by Akorn,
           06/20/2020                 Inc.. (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered: 06/20/2020)

                                200   Certificate of No Objection Regarding Application of the Debtors to Retain and Employ Richards,
           06/20/2020                 Layton & Finger, P.A. as Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date (related



19 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 20 of 61 PageID #: 153
                                      document(s)128) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered:
                                      06/20/2020)

                                201   Certificate of No Objection Regarding Debtors' Application Authorizing the Debtors to Employ and
                                      Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective as of the Petition
                                      Date (related document(s)130) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Haywood,
           06/20/2020                 Brett) (Entered: 06/20/2020)

                                202   Certificate of No Objection Regarding Debtors' Motion for Entry of an Order Establishing
                                      Procedures for Interim Compensation and Reimbursement of Expenses for Professionals (related
                                      document(s)135) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered:
           06/20/2020                 06/20/2020)

                                203   Certificate of No Objection Regarding Debtors' Application for Entry of an Order Authorizing the
                                      Retention and Employment of Grant Thornton LLP as Tax and Advisory Consultant Effective as of
                                      the Petition Date (related document(s)132) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A)
           06/20/2020                 (Haywood, Brett) (Entered: 06/20/2020)

                                204   Certification of Counsel Regarding Order Authorzing the Retention and Employment of Kirkland &
                                      Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in
                                      Possession Effective as of May 20, 2020 (related document(s)127) Filed by Akorn, Inc..
           06/20/2020                 (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood, Brett) (Entered: 06/20/2020)

                                205   Certification of Counsel Regarding Order Authorizing the Debtors to Employ and Retain
                                      AlixPartners, LLP as Their Financial Advisor Effective as of the Petition Date (related
                                      document(s)129) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood, Brett)
           06/20/2020                 (Entered: 06/20/2020)

                                206   Certification of Counsel Regarding Order Authorizing the Retention and Compensation of Certain
                                      Professionals Utilized in the Ordinary Course of Business (related document(s)133) Filed by
           06/20/2020                 Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood, Brett) (Entered: 06/20/2020)

                                207   Certificate of No Objection Regarding Debtors' Application for Entry of an Order Authorizing the
                                      Employment and Retention of PJT Partners LP as Investment Banker for the Debtors and Debtors
                                      in Possession, Effective as of the Petition Date (related document(s)131) Filed by Akorn, Inc..
           06/21/2020                 (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered: 06/21/2020)

                                208   Notice of Appearance. Filed by U.S. Consults, LLC. (Jenkins, Sam) Modified on 6/23/2020 as to
           06/22/2020                 text (LAM). (Entered: 06/22/2020)

                                209   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      6/24/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           06/22/2020                 Wilmington, Delaware. (Haywood, Brett) (Entered: 06/22/2020)

                                210   Notice of Hearing (Notice of Sale by Auction and Sale Hearing) (related document(s)18, 181) Filed
                                      by Akorn, Inc.. Hearing scheduled for 8/20/2020 at 01:00 PM at US Bankruptcy Court, 824 Market
                                      St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 8/14/2020. (Heath, Paul)
           06/22/2020                 (Entered: 06/22/2020)

                                211   Notice of Appearance. Filed by Senju Pharmaceutical Co., Ltd.. (Cousins, Scott) (Entered:
           06/22/2020                 06/22/2020)

                                      Attorney Derrick K. Takeuchi and Scott D. Cousins for Senju Pharmaceutical Co., Ltd. added to
           06/22/2020                 case Filed by Senju Pharmaceutical Co., Ltd.. (Cousins, Scott) (Entered: 06/22/2020)

                                212   Motion to Appear pro hac vice of Derrick K. Takeuchi of of Greenberg, Whitcombe, Takeuchi &
                                      Gibson, LLP. Receipt Number 3010437, Filed by Senju Pharmaceutical Co., Ltd.. (Cousins, Scott)
           06/22/2020                 (Entered: 06/22/2020)

                                213   Order Granting Motion for Admission pro hac vice of Derrick K. Takeuchi, Esquire (Related Doc #
           06/23/2020                 212) Order Signed on 6/23/2020. (CB) (Entered: 06/23/2020)




20 of 61                                                                                                                          10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 21 of 61 PageID #: 154

                                214   Order (I) Setting Bar Dates for Filing Proofs of Claim, Including Claims Arising Under Section
                                      503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date for the Filing of Proofs of Claim by
                                      Governmental Units, (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar
                                      Date, (IV) Approving the Form of and Manner for Filing Proofs of Claim, and (V) Approving
                                      Notice of Bar Dates (Related Doc # 134) Order Signed on 6/23/2020. Government Proof of Claim
                                      due by 11/16/2020. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3) (Mml) (Entered:
           06/23/2020                 06/23/2020)

                                215   Order (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income
                                      and Expenditures, Schedules of Executory Contracts and Unexpired Leases, Statements of Financial
                                      Affairs, and Rule 2015.3 Financial Reports, and (II) Granting Related Relief (Related Doc # 95)
           06/23/2020                 Order Signed on 6/23/2020. (Mml) (Entered: 06/23/2020)

                                216   Order Authorizing the Debtors to Retain and Employ Richards, Layton & Finger, P.A. as Co-
                                      Counsel to the Debtors Nunc Pro Tunc to the Petition Date (Related Doc # 128) Order Signed on
           06/23/2020                 6/23/2020. (Mml) (Entered: 06/23/2020)

                                217   Order Authorizing the Debtors to Employ and Retain Kurtzman Carson Consultants LLC as
                                      Administrative Advisor Effective as of the Petition Date (Related Doc # 130) Order Signed on
           06/23/2020                 6/23/2020. (Mml) (Entered: 06/23/2020)

                                218   Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for
           06/23/2020                 Professionals (Related Doc # 135) Order Signed on 6/23/2020. (Mml) (Entered: 06/23/2020)

                                219   Order Authorizing the Debtors to Retain and Employ Grant Thornton LLP as Tax, Valuation and
                                      Financial Reporting Consultants Effective as of the Petition Date (Related Doc # 132) Order Signed
           06/23/2020                 on 6/23/2020. (Mml) (Entered: 06/23/2020)

                                220   Order Authorzing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
                                      International LLP as Attorneys for the Debtors and Debtors in Possession Effective as of May 20,
                                      2020 (Related Doc 127, 204) Order Signed on 6/23/2020. (Attachments: # 1 Exhibit 1) (Mml)
           06/23/2020                 (Entered: 06/23/2020)

                                221   Order Authorizing Debtors to Employ and Retain AlixPartners, LLP as Their Financial Advisor
                                      Effective as of the Petition Date (Related Doc 129, 205) Order Signed on 6/23/2020. (Mml)
           06/23/2020                 (Entered: 06/23/2020)

                                222   Order Authorizing the Retention and Compensation of Certain Professionals Utilized in the
                                      Ordinary Course of Business (Related Doc 133, 206) Order Signed on 6/23/2020. (Attachments: # 1
           06/23/2020                 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3) (Mml) (Entered: 06/23/2020)

                                223   Order Authorizing the Employment and Retention of PJT Partners LP as Investment Banker for the
                                      Debtors and Debtors in Possession, Effective as of the Petition Date (Related Doc 131, 207) Order
           06/23/2020                 Signed on 6/23/2020. (Attachments: # 1 Exhibit 1) (Mml) (Entered: 06/23/2020)

                                224   Amended HEARING CANCELLED. Notice of Agenda of Matters not going forward. The
                                      following hearing has been cancelled. Filed by Akorn, Inc.. Hearing scheduled for 6/24/2020 at
                                      01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
           06/23/2020                 (Haywood, Brett) (Entered: 06/23/2020)

                                225   Declaration of Disinterestedness of FTI Consulting Pursuant to the Order Authorizing the Retention
                                      and Compensation of Certain Professionals Utilized in the Ordinary Course of Business Filed by
           06/23/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 06/23/2020)

                                226   Certificate of Publication of Edgar Noblesala of Notice of Sale by Auction and Sale Hearing in The
           06/23/2020                 New York Times Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 06/23/2020)

                                227   Certificate of Service re: 1) Certification of Counsel Regarding Scheduling of Omnibus Hearing
                                      Date; and 2) Order Scheduling Omnibus Hearing Date (related document(s)184, 185) Filed by
           06/23/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/23/2020)




21 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 22 of 61 PageID #: 155

                                228   Limited Objection //Opt-Out Plaintiffs' Limited Objection to Debtors' Motion for Entry of an Order
                                      (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice
                                      Procedures with Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and its Debtor
                                      Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith, and (IV)
                                      Scheduling Certain Dates with Respect Thereto (related document(s)101, 102, 103) Filed by
                                      Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative Fund, AQR
                                      Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master
           06/24/2020                 Account, L.P., AQR (Gibson, Jason) (Entered: 06/24/2020)

                                229   Notice of Appearance. Filed by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU
                                      National Benefit Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit
                                      Fund for Home Care Workers, and 1199SEIU Licensed. (SPOLTORE, LESLIE) (Entered:
           06/24/2020                 06/24/2020)

                                230   Motion to Appear pro hac vice for Edmond M. George. Receipt Number 3016302, Filed by
                                      AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
           06/24/2020                 Workers, and 1199SEIU Licensed. (SPOLTORE, LESLIE) (Entered: 06/24/2020)

                                231   Motion to Appear pro hac vice for Michael D. Vagnoni. Receipt Number 3016302, Filed by
                                      AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
           06/24/2020                 Workers, and 1199SEIU Licensed. (SPOLTORE, LESLIE) (Entered: 06/24/2020)

                                232   Motion to Appear pro hac vice for Turner N. Falk. Receipt Number 3016302, Filed by AFSCME
                                      District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater
                                      New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU
           06/24/2020                 Licensed. (SPOLTORE, LESLIE) (Entered: 06/24/2020)

                                233   Objection to Adequacy of Debtors' Disclosure Statement (related document(s)102) Filed by
                                      AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed (Attachments: # 1 Proposed Form of Order # 2 Certificate of
           06/24/2020                 Service) (SPOLTORE, LESLIE) (Entered: 06/24/2020)

                                234   Order Granting Motion for Admission pro hac vice of Edmond M. George, Esquire (Related Doc #
           06/25/2020                 230) Order Signed on 6/25/2020. (CB) (Entered: 06/25/2020)

                                235   Order Granting Motion for Admission pro hac vice of Michael D. Vagnoni, Esquire (Related Doc #
           06/25/2020                 231) Order Signed on 6/25/2020. (CB) (Entered: 06/25/2020)

                                236   Order Granting Motion for Admission pro hac vice of Turner N. Falk, Esquire (Related Doc # 232)
           06/25/2020                 Order Signed on 6/25/2020. (CB) (Entered: 06/25/2020)

           06/25/2020           237   Notice of Appearance. Filed by Premier Group. (Erman, Earle) (Entered: 06/25/2020)

                                238   Objection to Disclosure Statement // Objection to Debtors' Motion for Entry of an Order (I)
                                      Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice
                                      Procedures with Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                                      Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith, and (IV)
                                      Scheduling Certain Dates with Respect Thereto (related document(s)103) Filed by Provepharm, Inc.
           06/26/2020                 (Attachments: # 1 Certificate of Service) (Bowden, William) (Entered: 06/26/2020)

                                239   Motion to Appear pro hac vice of Michael M. Parker. Receipt Number 033719, Filed by
           06/26/2020                 Provepharm, Inc.. (Bowden, William) (Entered: 06/26/2020)

                                240   Objection of Fresenius Kabi AG to the Debtors' Disclosure Statement Motion (related
                                      document(s)103) Filed by Fresenius Kabi AG (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
           06/26/2020                 Certificate of Service) (Good, L. Katherine) (Entered: 06/26/2020)




22 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 23 of 61 PageID #: 156

                                241   Order Granting Motion for Admission pro hac vice of Michael M. Parker, Esquire (Related Doc #
           06/26/2020                 239) Order Signed on 6/26/2020. (CB) (Entered: 06/26/2020)

                                242   Notice of Appearance. Filed by J. Knipper and Company, Inc.. (Kaufman, Susan) (Entered:
           06/26/2020                 06/26/2020)

                                243   Certificate of Service re: 1) Order (A) Authorizing and Approving Bidding Procedures, (B)
                                      Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                                      (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief; and 2) Notice of Sale by Auction and Sale
                                      Hearing; Hearing to be Held on or Before August 20, 2020 at 1:00 p.m. (Prevailing Eastern Time)
                                      (related document(s)181, 210) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           06/26/2020                 (Entered: 06/26/2020)

                                244   Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling
                                      an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
                                      Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed by
           06/26/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/26/2020)

                                245   Request for Service of Notices Filed by Oracle America, Inc.. (Christianson, Shawn) (Entered:
           06/26/2020                 06/26/2020)

                                246   Certificate of Service re: Notice of Agenda of Matters Scheduled for Telephonic Hearing on June
                                      24, 2020 at 1:00 p.m. (Prevailing Eastern Time) (related document(s)209) Filed by Kurtzman
           06/26/2020                 Carson Consultants LLC. (Kass, Albert) (Entered: 06/26/2020)

                                247   Supplemental Certificate of Service 1) Notice of Hearing to Consider Approval of Disclosure
                                      Statement for Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates; 2) Notice of Telephonic
                                      Section 341 Meeting; to be Held on June 29, 2020 at 10:00 a.m.; and 3) Notice of Chapter 11
                                      Bankruptcy Case (related document(s)104, 119, 121) Filed by Kurtzman Carson Consultants LLC.
           06/26/2020                 (Kass, Albert) (Entered: 06/26/2020)

                                248   Certificate of Service re: Amended Notice of Agenda of Matters Scheduled for Telephonic Hearing
                                      on June 24, 2020 at 1:00 p.m. (Prevailing Eastern Time) (related document(s)224) Filed by
           06/26/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 06/26/2020)

                                249   Amended Objection //Opt-Out Plaintiffs' Amended Limited Objection to Debtors' Motion for Entry
                                      of an Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation
                                      and Notice Procedures with Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc.
                                      and its Debtor Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith,
                                      and (IV) Scheduling Certain Dates with Respect Thereto (related document(s)101, 102, 103) Filed
                                      by Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative Fund,
                                      AQR Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN
           06/27/2020                 Master Account, L.P., AQR (Gibson, Jason) (Entered: 06/27/2020)

                                250   Motion to Appear pro hac vice of Katharyn A. Grant. Receipt Number 3023857, Filed by
           06/29/2020                 Provepharm, Inc.. (Bowden, William) (Entered: 06/29/2020)

                                251   Motion to Appear pro hac vice of Saul Perloff. Receipt Number 3023857, Filed by Provepharm,
           06/29/2020                 Inc.. (Bowden, William) (Entered: 06/29/2020)

                                252   Motion to Appear pro hac vice of Robert Rouder. Receipt Number 3023857, Filed by Provepharm,
           06/29/2020                 Inc.. (Bowden, William) (Entered: 06/29/2020)

                                253   Order Granting Motion for Admission pro hac vice of Katharyn A. Grant, Esquire (Related Doc #
           06/29/2020                 250) Order Signed on 6/29/2020. (CB) (Entered: 06/29/2020)

                                254   Order Granting Motion for Admission pro hac vice of Saul Perloff, Esquire (Related Doc # 251)
           06/29/2020                 Order Signed on 6/29/2020. (CB) (Entered: 06/29/2020)




23 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 24 of 61 PageID #: 157

                                255   Order Granting Motion for Admission pro hac vice of Robert Rouder, Esquire (Related Doc # 252)
           06/29/2020                 Order Signed on 6/29/2020. (CB) (Entered: 06/29/2020)

                                256   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      7/1/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
           06/29/2020                 Delaware. (Haywood, Brett) (Entered: 06/29/2020)

                                257   Minute Sheet 341 Meeting Held and Continued to July 15, 2020 at 11:00 a.m. Meeting will be
                                      telephonic. dial in number: 866-621-1355, passcode, 7178157 Filed by U.S. Trustee. 341(a)
                                      meeting to be held on 7/15/2020 at 11:00 AM (check with U.S. Trustee for location). (Leamy, Jane)
           06/29/2020                 (Entered: 06/29/2020)

                                258   Chapter 11 Plan of Reorganization (Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates)
           06/30/2020                 Filed by Akorn, Inc. (Haywood, Brett) (Entered: 06/30/2020)

                                259   [WITHDRAWN REFER TO DOCKET NO. 265]Disclosure Statement for Joint Chapter 11 Plan of
                                      Akorn, Inc. and Its Debtor Affiliates (related document(s)258) Filed by Akorn, Inc. (Attachments: #
                                      1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Haywood, Brett) Modified on 7/1/2020 (AJL). (Entered:
           06/30/2020                 06/30/2020)

                                260   [WITHDRAWN REFER TO DOCKET NO. 265]Exhibit(s) (Notice of Blacklines of (I) Joint
                                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates and (II) Disclosure Statement for Joint
                                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates) (related document(s)101, 102, 258, 259)
                                      Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood, Brett) Modified on
           06/30/2020                 7/1/2020 (AJL). (Entered: 06/30/2020)

                                261   Omnibus Reply (Debtors' Omnibus Reply to Objections to the Debtors' Motion for Entry of an
                                      Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and
                                      Notice Procedures with Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its
                                      Debtor Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith, and
                                      (IV) Scheduling Certain Dates With Respect Thereto) (related document(s)103, 228, 233, 238, 240)
           06/30/2020                 Filed by Akorn, Inc. (Attachments: # 1 Exhibit A) (Heath, Paul) (Entered: 06/30/2020)

                                262   Exhibit(s) (Notice of Filing of Revised Proposed Order (I) Approving the Adequacy of the
                                      Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect to
                                      Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving
                                      the Forms of Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with
                                      Respect Thereto) (related document(s)103) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2
           06/30/2020                 Exhibit 2) (Haywood, Brett) (Entered: 06/30/2020)

                                263   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)256) Filed by Akorn,
                                      Inc.. Hearing scheduled for 7/1/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl.,
           06/30/2020                 Courtroom #3, Wilmington, Delaware. (Haywood, Brett) (Entered: 06/30/2020)

                                264   Exhibit(s) // Ad Hoc Group's Statement in Support of the Debtors' Motion for Entry of an Order (I)
                                      Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice
                                      Procedures with Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                                      Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith, and (IV)
                                      Scheduling Certain Dates with Respect Thereto (related document(s)103, 228, 233, 238, 240) Filed
           06/30/2020                 by Ad Hoc Term Lender Group. (Poppiti, Jr., Robert) (Entered: 06/30/2020)

                                265   Notice of Withdrawal of Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its
                                      Debtor Affiliates and Notice of Blacklines of (I) Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                                      Affiliates and (II) Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                                      Affiliates (related document(s)259, 260) Filed by Akorn, Inc.. (Haywood, Brett) (Entered:
           06/30/2020                 06/30/2020)

                                266   Joinder (Limited) (related document(s)103, 261), Reservation of Rights (related document(s)103,
                                      261) Filed by Gabelli Funds, LLC. (Attachments: # 1 Certificate of Service) (Farnan, Michael)
           06/30/2020                 (Entered: 06/30/2020)




24 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 25 of 61 PageID #: 158

                                267   Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (related
                                      document(s)258) Filed by Akorn, Inc. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)
           06/30/2020                 (Haywood, Brett) (Entered: 06/30/2020)

                                268   Exhibit(s) (Notice of Blacklines of (I) Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates
                                      and (II) Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates)
                                      (related document(s)101, 102, 258, 267) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2
           06/30/2020                 Exhibit 2) (Haywood, Brett) (Entered: 06/30/2020)

                                269   Motion For Sale of Property Free and Clear of Liens under Section 363(f)(FEE) (Debtors' Motion
                                      for Entry of an Order (I) Authorizing the Sale of Certain Equity Interests in Non-Debtor Akorn
                                      India Private Limited Pursuant to 11 U.S.C. Section 363 of the Bankruptcy Code, (II) Authorizing
                                      the Retention and Employment of PricewaterhouseCoopers Corporate Finance LLC in Connection
                                      Therewith, Effective as of the Petition Date, and (III) Granting Related Relief) Fee Amount $181
                                      Filed by Akorn, Inc.. Hearing scheduled for 7/21/2020 at 03:30 PM at US Bankruptcy Court, 824
                                      Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 7/14/2020.
                                      (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5
           06/30/2020                 Exhibit D) (Heath, Paul) (Entered: 06/30/2020)

                                270   Receipt of filing fee for Motion to Sale of Property Free and Clear of Liens under Section 363(f)
                                      (20-11177-KBO) [motion,msell] ( 181.00). Receipt Number 9853637, amount $ 181.00. (U.S.
           06/30/2020                 Treasury) (Entered: 06/30/2020)

                                271   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)256, 263) Filed by
                                      Akorn, Inc.. Hearing scheduled for 7/1/2020 at 02:30 PM at US Bankruptcy Court, 824 Market St.,
           06/30/2020                 6th Fl., Courtroom #3, Wilmington, Delaware. (Haywood, Brett) (Entered: 06/30/2020)

                                272   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Akorn, Inc. - 20-11177) Filed by Akorn, Inc..
           07/01/2020                 (Haywood, Brett) (Entered: 07/01/2020)

                                273   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (10 Edison Street LLC - 20-11178) Filed by Akorn, Inc..
           07/01/2020                 (Haywood, Brett) (Entered: 07/01/2020)

                                274   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (13 Edison Street LLC - 20-11180) Filed by Akorn, Inc..
           07/01/2020                 (Haywood, Brett) (Entered: 07/01/2020)

                                275   Schedules/Statements filed: , Stmt of Financial Affairs,. (Akorn, Inc. - 20-11177) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                276   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Advanced Vision Research, Inc. - 20-11182) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                277   Schedules/Statements filed: , Stmt of Financial Affairs,. (10 Edison Street LLC - 20-11178) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                278   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Akorn (New Jersey), Inc. - 20-11183) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                279   Schedules/Statements filed: , Stmt of Financial Affairs,. (13 Edison Street LLC - 20-11180) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                280   Schedules/Statements filed: , Stmt of Financial Affairs,. (Advanced Vision Research, Inc. -
           07/01/2020                 20-11182) Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                281   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
           07/01/2020                 Liabilities, Decl Concerning Debtors Schs,. (Akorn Animal Health, Inc. - 20-11185) Filed by Akorn,



25 of 61                                                                                                                            10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 26 of 61 PageID #: 159
                                      Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                282   Schedules/Statements filed: , Stmt of Financial Affairs,. [Akorn (New Jersey), Inc. - 20-11183] Filed
           07/01/2020                 by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                283   Schedules/Statements filed: , Stmt of Financial Affairs,. (Akorn Animal Health, Inc. - 20-11185)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                284   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Akorn Ophthalmics, Inc. - 20-11186) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                285   Schedules/Statements filed: , Stmt of Financial Affairs,. (Akorn Ophthalmics, Inc. - 20-11186) Filed
           07/01/2020                 by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                286   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Akorn Sales, Inc. - 20-11174) Filed by Akorn, Inc..
           07/01/2020                 (Haywood, Brett) (Entered: 07/01/2020)

                                287   Schedules/Statements filed: , Stmt of Financial Affairs,. (Akorn Sales, Inc. - 20-11174) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                288   Schedules/Statements filed: , Stmt of Financial Affairs,. (Clover Pharmaceuticals Corp. - 20-11187)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                289   WITHDRAWN 7/1/20 (SEE DOCKET #308) Schedules/Statements filed: Sch A-B, Sch D, Sch
                                      E-F, Sch G, Sch H, , Sum of Assets and Liabilities, Decl Concerning Debtors Schs,. (Clover
                                      Pharmaceuticals Corp. - 20-11187) Filed by Akorn, Inc.. (Haywood, Brett) Modified on 7/2/2020
           07/01/2020                 (SH). (Entered: 07/01/2020)

                                290   Schedules/Statements filed: , Stmt of Financial Affairs,. (Covenant Pharma, Inc. - 20-11188) Filed
           07/01/2020                 by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                291   WITHDRAWN 7/1/20 (SEE DOCKET # 299) Schedules/Statements filed: Sch A-B, Sch D, Sch
                                      E-F, Sch G, Sch H, , Sum of Assets and Liabilities, Decl Concerning Debtors Schs,. (Covenant
                                      Pharma, Inc. - 20-11188) Filed by Akorn, Inc.. (Haywood, Brett) Modified on 7/2/2020 (SH).
           07/01/2020                 (Entered: 07/01/2020)

                                292   Schedules/Statements filed: , Stmt of Financial Affairs,. (Hi-Tech Pharmacal Co., Inc. - 20-11189)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                293   Schedules/Statements filed: , Stmt of Financial Affairs,. (Inspire Pharmaceuticals, Inc. - 20-11190)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                294   Schedules/Statements filed: , Stmt of Financial Affairs,. (Oak Pharmaceuticals, Inc. - 20-11192)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                295   Schedules/Statements filed: , Stmt of Financial Affairs,. (Olta Pharmaceuticals Corp. - 20-11191)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                296   Schedules/Statements filed: , Stmt of Financial Affairs,. (VersaPharm Incorporated - 20-11194)
           07/01/2020                 Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                297   Schedules/Statements filed: , Stmt of Financial Affairs,. (VPI Holdings Corp. - 20-11193) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                298   Schedules/Statements filed: , Stmt of Financial Affairs,. (VPI Holdings Sub, LLC - 20-11195) Filed
           07/01/2020                 by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                299   Notice of Withdrawal of Schedules of Assets and Liabilities for Covenant Pharma, Inc. (related
           07/01/2020                 document(s)291) Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)



26 of 61                                                                                                                          10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 27 of 61 PageID #: 160

                                300   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Covenant Pharma, Inc. - 20-11188) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                301   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Hi-Tech Pharmacal Co., Inc. - 20-11189) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                302   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Inspire Pharmaceuticals, Inc. - 20-11190) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                303   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Oak Pharmaceuticals, Inc. - 20-11192) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                304   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Olta Pharmaceuticals Corp. - 20-11191) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                305   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (VersaPharm Incorporated - 20-11194) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                306   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (VPI Holdings Corp. - 20-11193) Filed by Akorn, Inc..
           07/01/2020                 (Haywood, Brett) (Entered: 07/01/2020)

                                307   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (VPI Holdings Sub, LLC - 20-11195) Filed by Akorn,
           07/01/2020                 Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                308   Notice of Withdrawal of Schedules of Assets and Liabilities for Clover Pharmaceuticals Corp.
           07/01/2020                 (related document(s)289) Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                309   Schedules/Statements filed: Sch A-B, Sch D, Sch E-F, Sch G, Sch H, , Sum of Assets and
                                      Liabilities, Decl Concerning Debtors Schs,. (Clover Pharmaceuticals Corp. - 20-11187) Filed by
           07/01/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 07/01/2020)

                                310   Motion for Payment of Administrative Expenses/Claims . Filed by CENVEO, Inc.. The case judge
           07/01/2020                 is Karen B. Owens. (AJL) (Entered: 07/01/2020)

                                311   Telephonic Hearing Held/Court Sign-In Sheet (related document(s)271) (Mml) (Entered:
           07/01/2020                 07/01/2020)

                                312   Application/Motion to Employ/Retain Jenner & Block LLP as Counsel to the Official Committee of
                                      Unsecured Creditors of Akorn, Inc., et al. Effective as of June 8, 2020 Filed by Official Committee
                                      of Unsecured Creditors. Objections due by 7/15/2020. (Attachments: # 1 Exhibit A - Proposed
                                      Order # 2 Exhibit B - Steege Declaration # 3 Exhibit C - Patel Declaration) (Minuti, Mark)
           07/01/2020                 (Entered: 07/01/2020)

                                313   Application/Motion to Employ/Retain Saul Ewing Arnstein & Lehr LLP as Co-Counsel to the
                                      Official Committee of Unsecured Creditors of Akorn, Inc., et al., Effective as of June 10, 2020
                                      Filed by Official Committee of Unsecured Creditors. Objections due by 7/15/2020. (Attachments: #
                                      1 Exhibit A - Proposed Order # 2 Exhibit B - Minuti Declaration # 3 Exhibit C - Patel Declaration)
           07/01/2020                 (Minuti, Mark) (Entered: 07/01/2020)

                                314   Application/Motion to Employ/Retain Huron Consulting Services LLC as Financial Advisors to the
                                      Official Committee of Unsecured Creditors, Effective as of June 9, 2020 Filed by Official
                                      Committee of Unsecured Creditors. Objections due by 7/15/2020. (Attachments: # 1 Exhibit A -
           07/01/2020                 Martin Declaration # 2 Exhibit B - General Business Terms # 3 Proposed Form of Order) (Minuti,



27 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 28 of 61 PageID #: 161
                                      Mark) (Entered: 07/01/2020)

                                315   Motion to Shorten Notice Period With Respect to the Official Committee of Unsecured Creditors'
                                      Applications to Retain Professionals (related document(s)312, 313, 314) Filed by Official
                                      Committee of Unsecured Creditors. (Attachments: # 1 Proposed Form of Order) (Minuti, Mark)
           07/01/2020                 (Entered: 07/01/2020)

                                316   Certification of Counsel Regarding Order (I) Approving the Adequacy of the Disclosure Statement,
                                      (II) Approving the Solicitation and Notice Procedures with Respect to Confirmation of the Joint
                                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of Ballots and
                                      Notices In Connection Therewith, and (IV) Scheduling Certain Dates with Respect Thereto (related
                                      document(s)102, 103, 262, 267) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
           07/01/2020                 Exhibit C) (Steele, Amanda) (Entered: 07/01/2020)

                                317   Notice of Appearance. Filed by Iron Mountain Information Management, Inc.. (McGinn, Frank)
           07/02/2020                 (Entered: 07/02/2020)

                                318   Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and
                                      Notice Procedures With Respect to Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its
                                      Debtor Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith, and
                                      (IV) Scheduling Certain Dates With Respect Thereto (Related Doc # 103, 316) Order Signed on
           07/02/2020                 7/2/2020. (Attachments: # 1 Schedule 1-9) (Mml) (Entered: 07/02/2020)

                                319   Order Granting Motion to Shorten Notice Period With Respect to the Official Committee of
                                      Unsecured Creditors' Applications to Retain Professionals (Related Doc # 312, 313, 314, 315)
           07/02/2020                 Order Signed on 7/2/2020. (Mml) (Entered: 07/02/2020)

                                320   Certificate of Service re: Documents Served on June 23, 2020 (related document(s)214, 215, 216,
                                      217, 218, 219, 220, 221, 222, 223, 225) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           07/02/2020                 (Entered: 07/02/2020)

                                321   Certificate of Service re: Notice of Agenda of Matters Scheduled for Telephonic Hearing on July 1,
                                      2020 at 2:30 p.m. (Prevailing Eastern Time) (related document(s)256) Filed by Kurtzman Carson
           07/02/2020                 Consultants LLC. (Kass, Albert) (Entered: 07/02/2020)

                                322   Certificate of Service re: Documents Served on June 30, 2020 (related document(s)258, 259, 260,
                                      261, 262, 267, 268) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           07/02/2020                 07/02/2020)

                                323   Certificate of Service re: Debtors Motion for Entry of an Order (I) Authorizing the Sale of Certain
                                      Equity Interests in Non-Debtor Akorn India Private Limited Pursuant to 11 U.S.C. § 363 of the
                                      Bankruptcy Code, (II) Authorizing the Retention and Employment of PricewaterhouseCoopers
                                      Corporate Finance LLC in Connection Therewith, Effective as of the Petition Date, and (III)
                                      Granting Related Relief (related document(s)269) Filed by Kurtzman Carson Consultants LLC.
           07/02/2020                 (Kass, Albert) (Entered: 07/02/2020)

                                324   Certificate of Service re: 1) Amended Notice of Agenda of Matters Scheduled for Telephonic
                                      Hearing on July 1, 2020 at 2:30 p.m. (Prevailing Eastern Time); and 2) Second Amended Notice of
                                      Agenda of Matters Scheduled for Telephonic Hearing on July 1, 2020 at 2:30 p.m. (Prevailing
                                      Eastern Time) (related document(s)263, 271) Filed by Kurtzman Carson Consultants LLC. (Kass,
           07/02/2020                 Albert) (Entered: 07/02/2020)

                                325   Certificate of Service re: Documents Served on July 1, 2020 (related document(s)312, 313, 314,
           07/02/2020                 315) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/02/2020)

                                326   Notice of Bar Date (Notice of Deadlines for the FIling of Proofs of Claim, Including Claims Arising
                                      Under Section 503(b)(9) of the Bankruptcy Code). Filed by Akorn, Inc.. Proofs of Claims due by
           07/02/2020                 8/3/2020. (Heath, Paul) (Entered: 07/02/2020)

                                327   Notice of Hearing on Official Committee of Unsecured Creditors' Professionals' Retention
                                      Applications (related document(s)312, 313, 314) Filed by Official Committee of Unsecured
           07/02/2020                 Creditors. Hearing scheduled for 7/21/2020 at 03:30 PM at US Bankruptcy Court, 824 Market St.,



28 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 29 of 61 PageID #: 162
                                      6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 7/15/2020. (Minuti, Mark)
                                      (Entered: 07/02/2020)

                                328   Declaration of Disinterestedness of Bryan Cave Leighton Paisner LLP Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
           07/03/2020                 Course of Business Filed by Akorn, Inc.. (Haywood, Brett) (Entered: 07/03/2020)

                                329   Transcript regarding Hearing Held 07/01/20 RE: Disclosure Statement. Remote electronic access to
                                      the transcript is restricted until 10/5/2020. The transcript may be viewed at the Bankruptcy Court
                                      Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or Contact
                                      the Court Reporter/Transcriber, Reliable, at Telephone number 302-654-8080. Filed by Reliable
                                      Companies . Notice of Intent to Request Redaction Deadline Due By 7/13/2020. Redaction Request
                                      Due By 7/27/2020. Redacted Transcript Submission Due By 8/6/2020. Transcript access will be
           07/06/2020                 restricted through 10/5/2020. (SS) (Entered: 07/06/2020)

                                330   Amended Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures, (B)
                                      Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                                      (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed by
           07/06/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/06/2020)

                                331   Declaration of Disinterestedness of BDO USA, LLC Pursuant to the Order Authorizing the
                                      Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business
           07/07/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 07/07/2020)

                                332   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           07/08/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/08/2020)

                                333   Supplemental Certificate of Service re: Notice of Hearing to Consider Approval of Disclosure
                                      Statement for Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates (related
           07/08/2020                 document(s)104) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/08/2020)

                                334   Supplemental Certificate of Service re: 1) Notice of Telephonic Section 341 Meeting; to be Held on
                                      June 29, 2020 at 10:00 a.m.; and 2) Notice of Chapter 11 Bankruptcy Case (related
                                      document(s)119, 121) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           07/08/2020                 07/08/2020)

                                335   Supplemental Certificate of Service re: Documents Served on July 1, 2020 (related document(s)174,
           07/08/2020                 179, 180, 181) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/08/2020)

                                336   Declaration of Disinterestedness of Ropes & Gray LLP Pursuant to the Order Authorizing the
                                      Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business
           07/08/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 07/08/2020)

                                337   Certificate of Publication (Verification of Publication of Vanessa Salvo of Notice of Hearing to
                                      Consider Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates and
                                      Related Voting and Objection Deadlines in USA Today) Filed by Akorn, Inc.. (Noble, J.) (Entered:
           07/10/2020                 07/10/2020)

                                338   Certificate of Publication (Proof of Publication of Edgar Noblesala of Notice of Hearing to
                                      Consider Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates and
                                      Related Voting and Objection Deadlines in The New York Times) Filed by Akorn, Inc.. (Noble, J.)
           07/10/2020                 (Entered: 07/10/2020)

                                339   Certificate of Service re: Documents Served on July 2, 2020 (related document(s)316, 318, 319,
           07/10/2020                 327) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/10/2020)

                                340   Certificate of Service re: Declaration of Disinterestedness of Bryan Cave Leighton Paisner LLP
           07/10/2020                 Pursuant to the Order Authorizing the Retention and Compensation of Certain Professionals



29 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 30 of 61 PageID #: 163
                                      Utilized in the Ordinary Course of Business (related document(s)328) Filed by Kurtzman Carson
                                      Consultants LLC. (Kass, Albert) (Entered: 07/10/2020)

                                341   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           07/10/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/10/2020)

                                342   Certificate of Service re: Declaration of Disinterestedness of BDO USA, LLP Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
                                      Course of Business (related document(s)331) Filed by Kurtzman Carson Consultants LLC. (Kass,
           07/10/2020                 Albert) (Entered: 07/10/2020)

                                343   Certificate of Service re: Declaration of Disinterestedness of Ropes & Gray LLP Pursuant to the
                                      Order Authorizing the Retention and Compensation of Certain Professionals Utilized in the
                                      Ordinary Course of Business (related document(s)336) Filed by Kurtzman Carson Consultants
           07/10/2020                 LLC. (Kass, Albert) (Entered: 07/10/2020)

           07/11/2020           344   Notice of Appearance. Filed by Primapharma, Inc.. (McCullough, Bruce) (Entered: 07/11/2020)

                                345   Motion to Appear pro hac vice of Russell M. De Phillips. Receipt Number 01139P, Filed by
           07/11/2020                 Primapharma, Inc.. (McCullough, Bruce) (Entered: 07/11/2020)

                                346   Motion to Appear pro hac vice of Roy L. Carlson, Jr.. Receipt Number 01139P, Filed by
           07/11/2020                 Primapharma, Inc.. (McCullough, Bruce) (Entered: 07/11/2020)

                                347   Order Granting Motion for Admission pro hac vice of Russell M. De Phillips, Esquire (Related Doc
           07/13/2020                 # 345) Order Signed on 7/13/2020. (CB) (Entered: 07/13/2020)

                                348   Order Granting Motion for Admission pro hac vice of Roy L. Carlson, Jr., Esquire (Related Doc #
           07/13/2020                 346) Order Signed on 7/13/2020. (CB) (Entered: 07/13/2020)

                                349   Claims Register Alphabetical and Numerical Order. Filed by Kurtzman Carson Consultants LLC.
           07/13/2020                 (Attachments: # 1 Numberical) (Kass, Albert) (Entered: 07/13/2020)

                                350   Certificate of Service re: 1) Order (I) Setting Bar Dates for Filing Proofs of Claim, Including
                                      Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date for the
                                      Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules Bar Date
                                      and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for Filing Proofs of
                                      Claim, and (V) Approving Notice of Bar Dates; and 2) Notice of Deadlines for the Filing of Proofs
                                      of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code (related
                                      document(s)214, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           07/13/2020                 07/13/2020)

                                351   Notice of Appearance. Filed by Excella GmbH & Co. KG. (Attachments: # 1 Certificate of Service)
           07/14/2020                 (McLaughlin Smith, Marcy) (Entered: 07/14/2020)

                                      Attorney Richard E. Hagerty and Marcy J. McLaughlin Smith for Excella GmbH & Co. KG added
           07/14/2020                 to case Filed by Excella GmbH & Co. KG. (McLaughlin Smith, Marcy) (Entered: 07/14/2020)

                                352   Minute Sheet 341 Meeting Held and Concluded on July 15, 2020 Filed by U.S. Trustee. (Leamy,
           07/15/2020                 Jane) (Entered: 07/15/2020)

                                353   Exhibit(s) (Notice of Revised Proposed Order (I) Authorizing the Sale of Certain Equity Interests in
                                      Non-Debtor Akorn India Private Limited Pursuant to 11 U.S.C. § 363 of the Bankruptcy Code, (II)
                                      Authorizing the Retention and Employment of PricewaterhouseCoopers Corporate Finance LLC in
                                      Connection Therewith, Effective as of the Petition Date, and (III) Granting Related Relief) (related
                                      document(s)269) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Haywood, Brett)
           07/17/2020                 (Entered: 07/17/2020)




30 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 31 of 61 PageID #: 164

                                354   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      7/21/2020 at 03:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           07/17/2020                 Wilmington, Delaware. (Haywood, Brett) (Entered: 07/17/2020)

                                355   Certificate of No Objection to the Application of the Official Committee of Unsecured Creditors for
                                      an Order Authorizing the Employment of Jenner & Block LLP as Its Counsel Effective as of June 8,
                                      2020 (related document(s)312) Filed by Official Committee of Unsecured Creditors. (Attachments:
           07/17/2020                 # 1 Exhibit A - Proposed Order) (Minuti, Mark) (Entered: 07/17/2020)

                                356   Certificate of No Objection to Application of the Official Committee of Unsecured Creditors for the
                                      Entry of an Order Authorizing the Employment and Retention of Saul Ewing Arnstein & Lehr LLP
                                      as Co-Counsel to the Official Committee of Unsecured Creditors, Effective as of June 10, 2020
                                      (related document(s)313) Filed by Official Committee of Unsecured Creditors. (Attachments: # 1
           07/17/2020                 Exhibit A - Proposed Order) (Minuti, Mark) (Entered: 07/17/2020)

                                357   Certificate of No Objection to Application of the Official Committee of Unsecured Creditors for
                                      Entry of Order Authorizing the Retention and Employment of Huron Consulting Services LLC as Its
                                      Financial Advisors Effective as of June 9, 2020 (related document(s)314) Filed by Official
                                      Committee of Unsecured Creditors. (Attachments: # 1 Exhibit A - Proposed Order) (Minuti, Mark)
           07/17/2020                 (Entered: 07/17/2020)

                                358   Order Authorizing Employment of Jenner & Block LLP as Counsel for the Official Committee of
                                      Unsecured Creditors Effective as of June 8, 2020 (Related Doc # 312, 355) Order Signed on
           07/20/2020                 7/20/2020. (Mml) (Entered: 07/20/2020)

                                359   Order Authorizing the Employment and Retention of Saul Ewing Arnstein & Lehr LLP as Delaware
                                      Counsel to the Official Committee of Unsecured Creditors, Effective as of June 10, 2020 (Related
           07/20/2020                 Doc # 313, 356) Order Signed on 7/20/2020. (Mml) (Entered: 07/20/2020)

                                360   Order Authorizing the Employment and Retention of Huron Consulting Services LLC as Financial
                                      Advisors to the Official Committee of Unsecured Creditors Effective as of June 9, 2020 (Related
           07/20/2020                 Doc # 314, 357) Order Signed on 7/20/2020. (Mml) (Entered: 07/20/2020)

                                361   Certification of Counsel Regarding Stipulated Confidentiality Agreement and Protective Order
           07/20/2020                 Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Silveira, Sarah) (Entered: 07/20/2020)

                                362   Order Approving Stipulated Confidentiality Agreement and Protective Order (related
                                      document(s)361) Order Signed on 7/20/2020. (Attachments: # 1 Exhibit 1) (Mml) (Entered:
           07/20/2020                 07/20/2020)

                                363   Certificate of Service re Solicitation Materials Served on July 10, 2020 (related document(s)258,
           07/20/2020                 267, 318) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/20/2020)

                                364   Certification of Counsel Regarding Order (I) Authorizing the Sale of Certain Equity Interests In
                                      Non-Debtor Akorn India Private Limited Pursuant to 11 U.S.C. Section 363 of the Bankruptcy
                                      Code, (II) Authorizing the Retention and Employment of PricewaterhouseCoopers Corporate
                                      Finance LLC in Connection Therewith, Effective as of the Petition Date, and (III) Granting Related
                                      Relief (related document(s)269, 353) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit
           07/21/2020                 B) (Haywood, Brett) (Entered: 07/21/2020)

                                365   Order (I) Authorizing the Sale of Certain Equity Interests in Non-Debtor Akorn India Private
                                      Limited, (II) Authorizing the Retention and Employment of PricewaterhouseCoopers Corporate
                                      Finance LLC in Connection Therewith, Effective as of the Petition Date, and (III) Granting Related
           07/21/2020                 Relief (Related Doc # 269, 364) Order Signed on 7/21/2020. (Mml) (Entered: 07/21/2020)

                                366   Amended HEARING CANCELLED. Notice of Agenda of Matters not going forward. The
                                      following hearing has been cancelled. Filed by Akorn, Inc.. Hearing scheduled for 7/21/2020 at
                                      03:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
           07/21/2020                 (Steele, Amanda) (Entered: 07/21/2020)




31 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 32 of 61 PageID #: 165

                                367   Monthly Application for Compensation (First) of Grant Thornton LLP for the period May 20, 2020
                                      to June 30, 2020 Filed by Grant Thornton LLP. Objections due by 8/11/2020. (Attachments: # 1
                                      Notice of Fee Application # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D) (Silveira, Sarah)
           07/22/2020                 (Entered: 07/22/2020)

                                368   Notice of Confirmation Hearing //Notice of Hearing to Consider Confirmation of the Joint Chapter
                                      11 Plan of Akorn, Inc. and its Debtor Affiliates and Related Voting and Objection Deadlines Filed
                                      by Akorn, Inc.. Confirmation Hearing scheduled for 8/20/2020 at 01:00 PM at US Bankruptcy
                                      Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. (Heath, Paul) (Entered:
           07/22/2020                 07/22/2020)

                                369   Monthly Application for Compensation // First Monthly Fee Statement of PJT Partners LP as
                                      Investment Banker to the Debtors and Debtors-in-Possession for Allowance of Compensation for
                                      Services Rendered and for the Reimbursement of All Actual and Necessary Expenses Incurred for
                                      the period May 20, 2020 to June 30, 2020 Filed by PJT Partners LP. Objections due by 8/12/2020.
                                      (Attachments: # 1 Notice # 2 Appendix A # 3 Appendix B # 4 Appendix C) (Silveira, Sarah)
           07/23/2020                 (Entered: 07/23/2020)

                                370   Certification of Counsel Regarding Order Approving Stipulation Modifying the Automatic Stay for
                                      the Sole and Limited Purpose of Allowing Ironshore Litigation to Proceed Filed by Akorn, Inc..
           07/23/2020                 (Attachments: # 1 Exhibit A) (Haywood, Brett) (Entered: 07/23/2020)

                                371   Monthly Application for Compensation / First Monthly Application of Jenner & Block LLP for
                                      Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official Committee
                                      of Unsecured Creditors for the period From June 8, 2020 to June 30, 2020 Filed by Jenner & Block
           07/24/2020                 LLP. Objections due by 8/13/2020. (Steege, Catherine) (Entered: 07/24/2020)

                                372   Monthly Application for Compensation / First Monthly Application of Huron Consulting Services
                                      LLC for Allowance of Compensation and Reimbursement of Expenses as Financial Advisor to the
                                      Official Committee of Unsecured Creditors for Huron Consulting Services LLC, Other Professional,
                                      period: 6/9/2020 to 6/30/2020, fee: $183,054.00, expenses: $0. Filed by Catherine Steege.
           07/24/2020                 Objections due by 8/13/2020. (Steege, Catherine) (Entered: 07/24/2020)

                                373   Certificate of Service re: Notice of Revised Proposed Order (I) Authorizing the Sale of Certain
                                      Equity Interests in Non-Debtor Akorn India Private Limited Pursuant to 11 U.S.C. § 363 of the
                                      Bankruptcy Code, (II) Authorizing the Retention and Employment of PricewaterhouseCoopers
                                      Corporate Finance LLC in Connection Therewith, Effective as of the Petition Date, and (III)
                                      Granting Related Relief (related document(s)353) Filed by Kurtzman Carson Consultants LLC.
           07/24/2020                 (Kass, Albert) (Entered: 07/24/2020)

                                374   Certificate of Service re: Notice of Agenda of Matters Scheduled for Telephonic Hearing on July 21,
                                      2020 at 3:30 p.m. (Prevailing Eastern Time) (related document(s)354) Filed by Kurtzman Carson
           07/24/2020                 Consultants LLC. (Kass, Albert) (Entered: 07/24/2020)

                                375   Certificate of Service re: Documents Served on July 21, 2020 (related document(s)361, 362, 364,
           07/24/2020                 365) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/24/2020)

                                376   Certificate of Service re: Amended Notice of Agenda of Matters Scheduled for Telephonic Hearing
                                      on July 21, 2020 at 3:30 p.m. (Prevailing Eastern Time) (related document(s)366) Filed by
           07/24/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/24/2020)

                                377   Order Approving Stipulation Modifying the Automatic Stay for the Sole and Limited Purpose of
                                      Allowing Ironshore Litigation to Proceed (related document(s)370) Order Signed on 7/24/2020.
           07/24/2020                 (Attachments: # 1 Exhibit 1) (Mml) (Entered: 07/24/2020)

                                378   Monthly Application for Compensation of Saul Ewing Arnstein & Lehr LLP, Delaware Counsel to
                                      the Official Committee of Unsecured Creditors of Akorn, Inc., et al., for Allowance of
                                      Compensation and Reimbursement of Expenses for the period from June 10, 2020 to June 30 2020
                                      (First Monthly) Filed by Saul Ewing Arnstein & Lehr LLP. Objections due by 8/13/2020.
                                      (Attachments: # 1 Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E)
           07/24/2020                 (Minuti, Mark) (Entered: 07/24/2020)




32 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 33 of 61 PageID #: 166

                                379   Motion to Reclassify Claims // Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to
                                      Bankruptcy Rule 3013. Filed by Fresenius Kabi AG. (Attachments: # 1 Exhibit A # 2 Certificate of
           07/24/2020                 Service) (Good, L. Katherine) (Entered: 07/24/2020)

                                380   Notice of Hearing Regarding Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to
                                      Bankruptcy Rule 3013 (related document(s)379) Filed by Fresenius Kabi AG. Hearing scheduled
                                      for 8/11/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                      Wilmington, Delaware. Objections due by 8/4/2020. (Attachments: # 1 Certificate of Service)
           07/27/2020                 (Good, L. Katherine) (Entered: 07/27/2020)

                                381   Joinder //Provepharm, Inc.'s Limited Joinder to Motion of Fresenius Kabi AG to Reclassify Claims
                                      Pursuant to Bankruptcy Rule 3013 (related document(s)379) Filed by Provepharm, Inc..
           07/28/2020                 (Attachments: # 1 Certificate of Service) (Bowden, William) (Entered: 07/28/2020)

                                382   Monthly Application for Compensation (First) of Richards, Layton & Finger, P.A. for Allowance of
                                      Compensation for Services Rendered and for Reimbursement of Expenses as Co-Counsel to the
                                      Debtors and Debtors in Possession for the period from May 20, 2020 to June 30, 2020 Filed by
                                      Richards, Layton & Finger, P.A.. Objections due by 8/17/2020. (Attachments: # 1 Notice of Fee
           07/28/2020                 Application # 2 Exhibit A # 3 Exhibit B) (Steele, Amanda) (Entered: 07/28/2020)

                                383   Certificate of Service re: First Monthly Fee Statement of Grant Thornton LLP for Allowance of
                                      Payment of Compensation and Reimbursement of Expenses Incurred from May 20, 2020 Through
                                      June 30, 2020 (related document(s)367) Filed by Kurtzman Carson Consultants LLC. (Kass,
           07/28/2020                 Albert) (Entered: 07/28/2020)

                                384   Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling
                                      an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
                                      Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed by
           07/28/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/28/2020)

                                385   Certificate of Service re: First Monthly Fee Statement of PJT Partners LP as Investment Banker to
                                      the Debtors and Debtors-in-Possession for Allowance of Compensation for Services Rendered and
                                      for the Reimbursement of All Actual and Necessary Expenses Incurred for the Period of May 20,
                                      2020 Through June 30, 2020 (related document(s)369) Filed by Kurtzman Carson Consultants
           07/28/2020                 LLC. (Kass, Albert) (Entered: 07/28/2020)

                                386   Certificate of Service re: Documents Served on July 24, 2020 (related document(s)370, 371, 372,
           07/28/2020                 377, 378) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 07/28/2020)

                                387   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Clover Pharmaceuticals Corp. (Case No. 20-11187)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                388   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Advanced Vision Research, Inc. (Case No. 20-11182)) Filed
           07/28/2020                 by Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                389   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Akorn Animal Health, Inc. (Case No. 20-11185)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                390   Amended Schedules/Statements filed: Sch A-B, Sch G, , Decl Concerning Debtors Schs,. (Notice of
                                      Filing of Amendment to Schedules of Debtor Akorn, Inc. (Case No. 20-11177)) Filed by Akorn, Inc..
           07/28/2020                 (Steele, Amanda) (Entered: 07/28/2020)

                                391   Amended Schedules/Statements filed: , Stmt of Financial Affairs,. (Notice of Filing of Amendment
                                      to Statement of Financial Affairs of Debtor Akorn, Inc. (Case No. 20-11177)) Filed by Akorn, Inc..
           07/28/2020                 (Steele, Amanda) (Entered: 07/28/2020)




33 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 34 of 61 PageID #: 167

                                392   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Hi-Tech Pharmacal Co., Inc. (Case No. 20-11189)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                393   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Inspire Pharmaceuticals, Inc. (Case No. 20-11190) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                394   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor Oak Pharmaceuticals, Inc. (Case No. 20-11192)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                395   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor VersaPharm Incorporated (Case No. 20-11194)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                396   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor VPI Holdings Corp. (Case No. 20-11193)) Filed by Akorn,
           07/28/2020                 Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                397   Amended Schedules/Statements filed: Sch A-B, , Decl Concerning Debtors Schs,. (Notice of Filing
                                      of Amendment to Schedules of Debtor VPI Holdings Sub, LLC. (Case No. 20-11195)) Filed by
           07/28/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/28/2020)

                                398   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Akorn, Inc. (Case No. 20-11177)) Filed by
           07/29/2020                 Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                399   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Advanced Vision Research, Inc. (Case No.
           07/29/2020                 20-11182)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                400   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Akorn Animal Health, Inc. (Case No.
           07/29/2020                 20-11185)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                401   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Clover Pharmaceuticals Corp. (Case No.
                                      20-11187)) Filed by Akorn, Inc.. (Steele, Amanda) Modified on 7/30/2020 as to text (LAM).
           07/29/2020                 (Entered: 07/29/2020)

                                402   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Hi-Tech Pharmacal Co., Inc. (Case No.
           07/29/2020                 20-11189)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                403   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Inspire Pharmaceuticals, Inc. (Case No.
           07/29/2020                 20-11190) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                404   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor Oak Pharmaceuticals, Inc. (Case No.
           07/29/2020                 20-11192)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                405   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor VersaPharm Incorporated (Case No.
           07/29/2020                 20-11194)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                406   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor VPI Holdings Corp. (Case No. 20-11193))
           07/29/2020                 Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)




34 of 61                                                                                                                      10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 35 of 61 PageID #: 168

                                407   Amended Schedules/Statements filed: , Sum of Assets and Liabilities, Decl Concerning Debtors
                                      Schs,. (Notice of Filing of Schedules Summary of Debtor VPI Holdings Sub, LLC (Case No.
           07/29/2020                 20-11195)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/29/2020)

                                408   Monthly Application for Compensation (First) of AlixPartners, LLP, Financial Advisor to the
                                      Chapter 11 Debtors for Allowance of Compensation for Services Rendered and for Reimbursement
                                      of Expenses for the period May 20, 2020 to June 30, 2020 Filed by AlixPartners, LLP. Objections
                                      due by 8/19/2020. (Attachments: # 1 Notice of Fee Application # 2 Exhibit A # 3 Exhibit B)
           07/30/2020                 (Silveira, Sarah) (Entered: 07/30/2020)

                                409   Partial Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001(e) 1 Transferor:
                                      Wilkens Anderson Company To Fair Harbor Capital, LLC. Filed by Fair Harbor Capital, LLC.
           07/31/2020                 (Knox, Victor) Modified Text on 8/4/2020 (LB). (Entered: 07/31/2020)

                                410   Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001 (e) 1 Transferor: Rogers
                                      Supply Co To Fair Harbor Capital, LLC. Filed by Fair Harbor Capital, LLC. (Knox, Victor)
           07/31/2020                 (Entered: 07/31/2020)

                                411   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           07/31/2020                 Receipt Number 9897759, amount $ 25.00. (U.S. Treasury) (Entered: 07/31/2020)

                                412   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           07/31/2020                 Receipt Number 9897759, amount $ 25.00. (U.S. Treasury) (Entered: 07/31/2020)

                                413   Debtor-In-Possession Monthly Operating Report for Filing Period May 20, 2020 - June 30, 2020
           07/31/2020                 Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/31/2020)

                                414   Certificate of Service with respect to Monthly Operating Report for May 20, 2020 - June 30, 2020
           07/31/2020                 (related document(s)413) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 07/31/2020)

                                415   Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001 (e) 1 Transferor: Nacalai
                                      USA, Inc. To Fair Harbor Capital, LLC. Filed by Fair Harbor Capital, LLC. (Knox, Victor)
           08/03/2020                 (Entered: 08/03/2020)

                                416   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           08/03/2020                 Receipt Number 9900554, amount $ 25.00. (U.S. Treasury) (Entered: 08/03/2020)

                                417   Certificate of Service re: 1) Order (I) Setting Bar Dates for Filing Proofs of Claim, Including
                                      Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date for the
                                      Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules Bar Date
                                      and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for Filing Proofs of
                                      Claim, and (V) Approving Notice of Bar Dates; 2) Order (I) Approving the Adequacy of the
                                      Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect to
                                      Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates, (III) Approving
                                      the Forms of Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with
                                      Respect Thereto; and 3) Notice of Deadlines for the Filing of Proofs of Claim, Including Claims
                                      Arising Under Section 503(b)(9) of the Bankruptcy Code (related document(s)214, 318, 326) Filed
           08/03/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/03/2020)

                                418   Certificate of Service re: Notice of Sale by Auction and Sale Hearing (related document(s)210)
           08/03/2020                 Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/03/2020)

                                419   Supplemental Certificate of Service re: Documents Served on July 28, 2020 (related
                                      document(s)210, 214, 318, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/03/2020                 (Entered: 08/03/2020)

                                420   Limited Motion to Join Limited Joinder of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund to
                                      Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to Bankruptcy Rule 3013 (related
                                      document(s)379) Filed by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU
                                      National Benefit Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit
           08/04/2020                 Fund for Home Care Workers, and 1199SEIU Licensed. (Attachments: # 1 Certificate of Service)



35 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 36 of 61 PageID #: 169
                                      (SPOLTORE, LESLIE) (Entered: 08/04/2020)

                                421   Supplemental Certificate of Service re: 1) Order (I) Setting Bar Dates for Filing Proofs of Claim,
                                      Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date
                                      for the Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules Bar
                                      Date and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for Filing Proofs
                                      of Claim, and (V) Approving Notice of Bar Dates; and 2) Notice of Deadlines for the Filing of
                                      Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code (related
                                      document(s)214, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           08/04/2020                 08/04/2020)

                                422   Response of the Official Committee of Unsecured Creditors to Fresenius Kabi AG's Motion to
                                      Reclassify Claims (related document(s)379) Filed by Official Committee of Unsecured Creditors
           08/04/2020                 (Minuti, Mark) (Entered: 08/04/2020)

                                423   Objection (Debtors' Objection to Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to
                                      Bankruptcy Rule 3013) (related document(s)379) Filed by Akorn, Inc. (Attachments: # 1 Exhibit A
           08/04/2020                 # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D) (Heath, Paul) (Entered: 08/04/2020)

                                424   Limited Objection to Fresenius Kabi AG's Motion to Reclassify the General Unsecured CVR Claim
                                      (related document(s)379) Filed by Gabelli Funds, LLC (Attachments: # 1 Exhibit A # 2 Certificate
           08/04/2020                 of Service) (Farnan, Michael) (Entered: 08/04/2020)

                                425   Certificate of Service re: First Monthly Application of Richards, Layton & Finger, P.A. for
                                      Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                                      Counsel to the Debtors and Debtors in Possession for the Period from May 20, 2020 Through June
                                      30, 2020 (related document(s)382) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/05/2020                 (Entered: 08/05/2020)

                                426   Certificate of Service re: First Monthly Application of AlixPartners, LLP, Financial Advisor to the
                                      Chapter 11 Debtors for Allowance of Compensation for Services Rendered and for Reimbursement
                                      of Expenses for the Period May 20, 2020 Through and Including June 30, 2020 (related
           08/05/2020                 document(s)408) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/05/2020)

                                427   Supplemental Certificate of Service re: Documents Served on August 4, 2020 (related
                                      document(s)181, 210, 318, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/05/2020                 (Entered: 08/05/2020)

                                428   Omnibus Reply of Fresenius Kabi AG in Support of Its Motion to Reclassify Claims Pursuant to
                                      Bankruptcy Rule 3013 (related document(s)422, 423, 424) Filed by Fresenius Kabi AG
           08/06/2020                 (Attachments: # 1 Certificate of Service) (Good, L. Katherine) (Entered: 08/06/2020)

           08/07/2020           429   Exhibit(s) (Notice of No Auction) Filed by Akorn, Inc.. (Heath, Paul) (Entered: 08/07/2020)

                                430   HEARING CANCELLED. Notice of Agenda of Matters not going forward. The following hearing
                                      has been cancelled. Filed by Akorn, Inc.. Hearing scheduled for 8/11/2020 at 10:00 AM at US
                                      Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. (Steele, Amanda)
           08/07/2020                 (Entered: 08/07/2020)

                                431   Certification of Counsel Submitting Proposed Order Approving Stipulation Extending the
                                      Committee of Unsecured Creditors' Challenge Period Under the Final DIP Order Filed by Official
                                      Committee of Unsecured Creditors. (Attachments: # 1 Exhibit A - Proposed Order) (Minuti, Mark)
           08/07/2020                 (Entered: 08/07/2020)

                                432   Order Approving Stipulation Extending the Committee of Unsecured Creditors' Challenge Period
                                      Under the Final DIP Order (related document(s)431) Order Signed on 8/7/2020. (Attachments: # 1
           08/07/2020                 Exhibit 1 - Stipulation) (Mml) (Entered: 08/07/2020)




36 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 37 of 61 PageID #: 170

                                433   Certificate of Service re: 1) Response of the Official Committee of Unsecured Creditors to
                                      Fresenius Kabi AGs Motion to Reclassify Claims; and 2) Debtors Objection to Motion of Fresenius
                                      Kabi AG to Reclassify Claims Pursuant to Bankruptcy Rule 3013 (related document(s)422, 423)
           08/07/2020                 Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/07/2020)

                                434   Plan Supplement//Notice of Filing of Plan Supplement (related document(s)258, 267, 318) Filed by
                                      Akorn, Inc. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D) (Heath, Paul)
           08/07/2020                 (Entered: 08/07/2020)

           08/10/2020           435   Notice of Appearance. Filed by Premier Group. (Eisenberg, David) (Entered: 08/10/2020)

                                436   Monthly Application for Compensation // First Monthly Fee Statement of Kirkland & Ellis LLP and
                                      Kirkland & Ellis International LLP for Allowance of an Administrative Claim for Compensation
                                      and Reimbursement of Expenses for the period May 20, 2020 to June 30, 2020 Filed by Kirkland &
                                      Ellis LLP and Kirkland & Ellis International LLP. Objections due by 8/31/2020. (Attachments: # 1
                                      Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D) (Silveira, Sarah) (Entered:
           08/10/2020                 08/10/2020)

                                437   Objection to Debtor's Notices to Contract Parties to Potentially Assumed Executory Contracts and
           08/11/2020                 Unexpired Leases Filed by Douglas Pharmaceuticals, Ltd. (Lattomus, Tara) (Entered: 08/11/2020)

                                438   Notice of Hearing // Notice of Adjournment of Confirmation Hearing and Sale Hearing (related
                                      document(s)210, 368, 429) Filed by Akorn, Inc.. Hearing scheduled for 9/1/2020 at 10:00 AM at
                                      US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
           08/11/2020                 due by 8/25/2020. (Heath, Paul) (Entered: 08/11/2020)

                                439   {WITHDRAWN REFER TO DOCKET NO. 504]Motion to Appear pro hac vice . Receipt Number
                                      DEX034138, Filed by Louisiana Department of Revenue. (Attachments: # 1 Certificate)
           08/12/2020                 (Bonaccorso-Saenz, Florence) Modified on 8/20/2020 (AJL). (Entered: 08/12/2020)

                                440   Certificate of Service re: re: Documents Served on August 7, 2020 and August 8, 2020 (related
                                      document(s)429, 431, 432, 434) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/12/2020                 (Entered: 08/12/2020)

                                441   Certificate of Service re: First Monthly Fee Statement of Kirkland & Ellis LLP and Kirkland &
                                      Ellis International LLP for Allowance of an Administrative Claim for Compensation and
                                      Reimbursement of Expenses Incurred from May 20, 2020 Through June 30, 2020 (related
           08/12/2020                 document(s)436) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/12/2020)

                                442   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           08/12/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/12/2020)

                                443   Declaration of Disinterestedness of Jones Walker LLP Pursuant to the Order Authorizing the
                                      Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business
           08/12/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/12/2020)

                                444   Declaration of Disinterestedness of Mansukhlal Hiralal & Co., Pursuant to the Order Authorizing
                                      the Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of
           08/12/2020                 Business Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/12/2020)

                                445   Motion to Authorize (Debtors' Motion for Entry of an Order Authorizing (I) Abandonment of
                                      Certain Equity Interests in Non-Debtor Worldakorn Pharma Mauritius and (II) Granting Related
                                      Relief) Filed by Akorn, Inc.. Hearing scheduled for 8/20/2020 at 01:00 PM at US Bankruptcy Court,
                                      824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 8/19/2020.
           08/12/2020                 (Attachments: # 1 Notice # 2 Exhibit A) (Heath, Paul) (Entered: 08/12/2020)

                                446   Motion to Shorten (Debtors' Motion for Entry of an Order Shortening the Notice and Objection
           08/12/2020                 Periods for the Debtors' Motion for Entry of an Order Authorizing (I) Abandonment of Certain



37 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 38 of 61 PageID #: 171
                                      Equity Interests in Non-Debtor Worldakorn Pharma Mauritius and (II) Granting Related Relief)
                                      (related document(s)445) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Heath, Paul)
                                      (Entered: 08/12/2020)

                                447   Order Shortening the Notice and Objection Periods for the Debtors' Motion for Entry of an Order
                                      Authorizing (I) Abandonment of Certain Equity Interests in Non-Debtor Worldakorn Pharma
                                      Mauritius and (II) Granting Related Relief (Related Doc # 445, 446) Order Signed on 8/13/2020.
           08/13/2020                 (Mml) (Entered: 08/13/2020)

                                448   Reservation of Rights With Respect to Proposed Assumption/Assignment and Proposed Cure
                                      Amounts Pursuant to Sale Motion (related document(s)18) Filed by Premier, Inc. and Its
           08/13/2020                 Subsidiaries. (Klein, Julia) (Entered: 08/13/2020)

                                449   Certificate of No Objection - No Order Required Regarding First Monthly Fee Statement of Grant
                                      Thornton LLP for Allowance of Payment of Compensation and Reimbursement of Expenses
                                      Incurred from May 20, 2020 Through June 30, 2020 (related document(s)367) Filed by Akorn, Inc..
           08/13/2020                 (Silveira, Sarah) (Entered: 08/13/2020)

                                450   Objection to the Motion of Debtors for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases (related document(s)210) Filed by Primapharma, Inc. (Attachments: # 1
                                      Declaration of Mark T. Livingston # 2 Certificate of Service) (McCullough, Bruce) (Entered:
           08/13/2020                 08/13/2020)

                                451   Certificate of Service re: Notice of Adjournment of Confirmation Hearing and Sale Hearing (related
           08/13/2020                 document(s)438) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/13/2020)

                                452   Certificate of Service re: 1) Declaration of Disinterestedness of Jones Walker LLP Pursuant to the
                                      Order Authorizing the Retention and Compensation of Certain Professionals Utilized in the
                                      Ordinary Course of Business; and 2) Declaration of Disinterestedness of Mansukhlal Hiralal &
                                      Co., Pursuant to the Order Authorizing the Retention and Compensation of Certain Professionals
                                      Utilized in the Ordinary Course of Business (related document(s)443, 444) Filed by Kurtzman
           08/13/2020                 Carson Consultants LLC. (Kass, Albert) (Entered: 08/13/2020)

                                453   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           08/13/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/13/2020)

                                454   Reservation of Rights of AmerisourceBergen Drug Corporation and Affiliates Relating to Sale and
                                      Assumption (related document(s)18, 181, 438) Filed by AmerisourceBergen Drug Company and
           08/14/2020                 Affiliates. (Attachments: # 1 Certificate of Service) (Yurkewicz, Michael) (Entered: 08/14/2020)

                                455   Objection to Proposed Cure Amount Filed by Premier Group (Attachments: # 1 Exhibit A # 2
           08/14/2020                 Exhibit B # 3 Exhibit C # 4 Certificate of Service) (Eisenberg, David) (Entered: 08/14/2020)

                                456   Certification of Counsel Submitting Proposed Order Approving Second Stipulation Extending the
                                      Committee of Unsecured Creditors' Challenge Period Under the Final DIP Order Filed by Official
                                      Committee of Unsecured Creditors. (Attachments: # 1 Exhibit A - Proposed Order) (Minuti, Mark)
           08/14/2020                 (Entered: 08/14/2020)

                                457   Objection Of Cleaver Brooks Sales & Service, Inc. To Debtors' Notice To Contract Parties To
                                      Potentially Assumed Executory Contracts And Unexpired Leases And Proposed Cure Amount
                                      (related document(s)181) Filed by Cleaver Brooks Sales & Service, Inc. (Attachments: # 1 Exhibit
           08/14/2020                 1 # 2 Exhibit 2 # 3 Certificate of Service) (Austria, Matthew) (Entered: 08/14/2020)

                                458   Limited Objection of Express Scripts, Inc. to Debtors' Notice of Proposed Assumption or
                                      Assumption and Assignment of Certain Executory Contracts (related document(s)181) Filed by
                                      Express Script, Inc. (Attachments: # 1 Certificate of Service) (McDaniel, Garvan) (Entered:
           08/14/2020                 08/14/2020)




38 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 39 of 61 PageID #: 172

                                459   Limited Objection of Express Scripts Senior Care Holdings, Inc. to Debtors' Notice of Proposed
                                      Assumption or Assumption and Assignment of Certain Executory Contracts (related
                                      document(s)181) Filed by Express Scripts Senior Care Holdings, Inc. (Attachments: # 1 Certificate
           08/14/2020                 of Service) (McDaniel, Garvan) (Entered: 08/14/2020)

                                460   Limited Objection of Ascent Health Services, LLC to Debtors' Notice of Proposed Assumption or
                                      Assumption and Assignment of Certain Executory Contracts (related document(s)181) Filed by
                                      Ascent Health Services, LLC (Attachments: # 1 Certificate of Service) (McDaniel, Garvan)
           08/14/2020                 (Entered: 08/14/2020)

                                461   Limited Objection of Econdisc to Debtors' Notice of Proposed Assumption or Assumption and
                                      Assignment of Certain Executory Contracts (related document(s)181) Filed by Econdisc
                                      Contracting Solutions, LLC (Attachments: # 1 Certificate of Service) (McDaniel, Garvan) (Entered:
           08/14/2020                 08/14/2020)

                                462   Limited Objection Priority Healthcare Distribution, Inc D/B/A Curascript SD to Debtors' Notice of
                                      Proposed Assumption or Assumption and Assignment of Certain Executory Contracts (related
                                      document(s)181) Filed by Priority Healthcare Distribution, Inc. d/b/a CuraScript SD (Attachments:
           08/14/2020                 # 1 Certificate of Service) (McDaniel, Garvan) (Entered: 08/14/2020)

                                463   Periodic Report Regarding Value, Operations and Profitability of Entities in Which the Debtors'
                                      Estates Hold a Substantial or Controlling Interest Filed by Akorn, Inc.. (Steele, Amanda) (Entered:
           08/14/2020                 08/14/2020)

                                464   Limited Objection to Debtors' Motion Seeking Entry of an Order (A) Authorizing and Approving
                                      Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and
                                      Manner of Notice Thereof, (D) Establishing Notice and Procedures for the Assumption and
                                      Assignment of Certain Executory Contracts and Leases, and (E) Granting Related Relief (related
                                      document(s)18) Filed by Walgreens Boots Alliance Development GmbH, Walgreen Co.
           08/14/2020                 (Attachments: # 1 Certificate of Service) (Zahralddin-Aravena, Rafael) (Entered: 08/14/2020)

                                465   Notice of Appearance. Filed by Walgreen Co., Walgreens Boots Alliance Development GmbH.
           08/14/2020                 (Zahralddin-Aravena, Rafael) (Entered: 08/14/2020)

                                      Attorney Eric Michael Sutty and Rafael Xavier Zahralddin-Aravena for Walgreen Co. and
                                      Walgreens Boots Alliance Development GmbH, Schuyler G. Carrol and Rafael Xavier Zahralddin-
                                      Aravena for Walgreen Co. and Walgreens Boots Alliance Development GmbH added to case Filed
                                      by Walgreen Co., Walgreens Boots Alliance Development GmbH. (Zahralddin-Aravena, Rafael)
           08/14/2020                 (Entered: 08/14/2020)

                                466   Certification of Counsel Regarding Scheduling of Omnibus Hearing Date Filed by Akorn, Inc..
           08/14/2020                 (Attachments: # 1 Exhibit A) (Steele, Amanda) (Entered: 08/14/2020)

                                467   Certificate of No Objection - No Order Required to First Monthly Application of Jenner & Block
                                      LLP for Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official
                                      Committee of Unsecured Creditors for the Period from June 8, 2020 through June 30, 2020 (related
                                      document(s)371) Filed by Official Committee of Unsecured Creditors. (Minuti, Mark) (Entered:
           08/14/2020                 08/14/2020)

                                468   Certificate of No Objection - No Order Required to First Monthly Fee Application of Saul Ewing
                                      Arnstein & Lehr LLP, Delaware Counsel to the Official Committee of Unsecured Creditors of
                                      Akorn, Inc., et al., for Allowance of Compensation and Reimbursement of Expenses for the Period
                                      from June 10, 2020 through June 30, 2020 (related document(s)378) Filed by Official Committee of
           08/14/2020                 Unsecured Creditors. (Minuti, Mark) (Entered: 08/14/2020)

                                469   Certificate of No Objection - No Order Required to First Monthly Application of Huron Consulting
                                      Services LLC for Allowance of Compensation and Reimbursement of Expenses as Financial Advisor
                                      to the Official Committee of Unsecured Creditors for the Period from June 9, 2020 through June 30,
                                      2020 (related document(s)372) Filed by Official Committee of Unsecured Creditors. (Minuti, Mark)
           08/14/2020                 (Entered: 08/14/2020)




39 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                               https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 40 of 61 PageID #: 173

                                470   Amended Declaration of Mark T. Livingston in Support of Objection of PrimaPharma, Inc. to the
                                      Motion of Debtors for the Assumption and Assignment of Certain Executory Contracts and Leases
                                      (related document(s)450) Filed by Primapharma, Inc.. (Attachments: # 1 Certificate of Service)
           08/14/2020                 (McCullough, Bruce) (Entered: 08/14/2020)

                                471   Response to Notice to Contract Parties to Potentially Assumed Executory Contracts Filed by
                                      Quantic Group, Ltd. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Gibson, Jason)
           08/14/2020                 (Entered: 08/14/2020)

                                472   Certificate of Service re: 1) Debtors' Motion for Entry of an Order Authorizing (I) Abandonment of
                                      Certain Equity Interests in Non-Debtor Worldakorn Pharma Mauritius and (II) Granting Related
                                      Relief; 2) Debtors' Motion for Entry of an Order Shortening the Notice and Objection Periods for
                                      the Debtors' Motion for Entry of an Order Authorizing (I) Abandonment of Certain Equity Interests
                                      in Non-Debtor Worldakorn Pharma Mauritius and (II) Granting Related Relief; and 3) Order
                                      Shortening the Notice and Objection Periods for the Debtors' Motion for Entry of an Order
                                      Authorizing (I) Abandonment of Certain Equity Interests in Non-Debtor Worldakorn Pharma
                                      Mauritius and (II) Granting Related Relief (related document(s)445, 446, 447) Filed by Kurtzman
           08/14/2020                 Carson Consultants LLC. (Kass, Albert) (Entered: 08/14/2020)

                                473   Affidavit/Declaration of Service . Filed by Premier, Inc. and Its Subsidiaries. (related
           08/14/2020                 document(s)448) (Matthews, Gene) (Entered: 08/14/2020)

                                474   Order Scheduling Omnibus Hearings. (Related document(s)466) Omnibus Hearings scheduled for
                                      9/15/2020 at 11:00 AM US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
           08/17/2020                 Delaware. Signed on 8/17/2020. (CB) (Entered: 08/17/2020)

                                475   Order Approving Second Stipulation Extending the Committee of Unsecured Creditors Challenge
                                      Period Under the Final Dip Order (related document(s)456) Order Signed on 8/17/2020.
           08/17/2020                 (Attachments: # 1 Exhibit 1 - Stipulation) (CB) (Entered: 08/17/2020)

                                476   Declaration of Disinterestedness of King & Spalding LLP Pursuant to the Order Authorizing the
                                      Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business
           08/17/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/17/2020)

                                477   Supplemental Affidavit/Declaration of Service re: 1) Order (I) Setting Bar Dates for Filing Proofs
                                      of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a
                                      Bar Date for the Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended
                                      Schedules Bar Date and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for
                                      Filing Proofs of Claim, and (V) Approving Notice of Bar Dates; and 2) Notice of Deadlines for the
                                      Filing of Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy
                                      Code (related document(s)214, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/17/2020                 (Entered: 08/17/2020)

                                478   Certificate of No Objection - No Order Required Regarding First Monthly Fee Statement of PJT
                                      Partners LP as Investment Banker to the Debtors and Debtors-in-Possession for Allowance of
                                      Compensation for Services Rendered and for the Reimbursement of All Actual and Necessary
                                      Expenses Incurred for the Period May 20, 2020 through June 30, 2020 (related document(s)369)
           08/17/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/17/2020)

                                479   Motion to Appear pro hac vice for Fernando J. Menendez, Jr., Esq.. Receipt Number 3134577,
                                      Filed by Leadiant Biosciences f/k/a Sigma-Tau Pharmaceuticals. (Busenkell, Michael) (Entered:
           08/17/2020                 08/17/2020)

                                480   Notice of Appearance. Filed by Excela Pharma Sciences LLC. (Simon, Christopher) (Entered:
           08/17/2020                 08/17/2020)

                                      Attorney Kevin Scott Mann and Christopher Page Simon for Excela Pharma Sciences LLC added to
           08/17/2020                 case Filed by Excela Pharma Sciences LLC. (Simon, Christopher) (Entered: 08/17/2020)

                                481   Order Granting Motion for Admission pro hac vice of Fernando J. Menendez, Jr., Esquire (Related
           08/18/2020                 Doc # 479) Order Signed on 8/18/2020. (CB) (Entered: 08/18/2020)



40 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 41 of 61 PageID #: 174

                                482   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      8/20/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           08/18/2020                 Wilmington, Delaware. (Haywood, Brett) (Entered: 08/18/2020)

                                483   [WITHDRAWN REFER TO DOCKET NO. 510]Motion for Relief from Stay (FEE) . Fee Amount
                                      $181. Filed by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit
                                      Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed. Hearing scheduled for 9/15/2020 at 11:00 AM at US Bankruptcy
                                      Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 9/8/2020.
                                      (Attachments: # 1 Exhibit "A" # 2 Exhibit "B" # 3 Notice Of Motion to be Heard on September 15,
                                      2020 at 11:00 a.m. # 4 Certificate of Service of Motion for Relief from the Automatic Stay)
           08/18/2020                 (SPOLTORE, LESLIE) Modified on 8/20/2020 (AJL). (Entered: 08/18/2020)

                                484   Receipt of filing fee for Motion for Relief From Stay (B)(20-11177-KBO) [motion,mrlfsty] (
           08/18/2020                 181.00). Receipt Number 9921126, amount $ 181.00. (U.S. Treasury) (Entered: 08/18/2020)

                                485   Limited Objection to (I) Sale Motion and (II) Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)18) Filed by Catalent Pharma
           08/18/2020                 Solutions LLC (Attachments: # 1 Exhibit A) (Ross, Sommer) (Entered: 08/18/2020)

                                486   Reservation of Rights (related document(s)101) Filed by Catalent Pharma Solutions LLC. (Ross,
           08/18/2020                 Sommer) (Entered: 08/18/2020)

                                487   Certificate of Service (related document(s)485, 486) Filed by Catalent Pharma Solutions LLC.
           08/18/2020                 (Ross, Sommer) (Entered: 08/18/2020)

                                488   Limited Objection of 1199SEIU BENEFIT FUNDS, DC47 FUND AND SBA FUND TO THE
                                      DEBTORS MOTION FOR ENTRY OF AN ORDER AUTHORIZING (I) ABANDONMENT OF
                                      CERTAIN EQUITY INTERESTS IN NON-DEBTOR WORLDAKORN PHARMA MAURITIUS AND
                                      (II) GRANTING RELATED RELIEF (DI #445) (related document(s)445) Filed by AFSCME
                                      District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater
                                      New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU
           08/18/2020                 Licensed (Attachments: # 1 Certificate of Service) (SPOLTORE, LESLIE) (Entered: 08/18/2020)

                                489   Declaration of Disinterestedness of Sterne Kessler Goldstein & Fox P.L.L.C. Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
           08/18/2020                 Course of Business Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/18/2020)

                                490   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           08/18/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/18/2020)

                                491   Certificate of Service re: Documents Served on August 14, 2020 (related document(s)456, 467, 468,
           08/18/2020                 469) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/18/2020)

                                492   Supplemental Certificate of Service re: re: 1) Order (I) Setting Bar Dates for Filing Proofs of
                                      Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a
                                      Bar Date for the Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended
                                      Schedules Bar Date and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for
                                      Filing Proofs of Claim, and (V) Approving Notice of Bar Dates; and 2) Notice of Deadlines for the
                                      FIling of Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy
                                      Code (related document(s)214, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/18/2020                 (Entered: 08/18/2020)

                                493   Certificate of No Objection - No Order Required Regarding First Monthly Application of Richards,
                                      Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and for
                                      Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for the Period
                                      from May 20, 2020 through June 30, 2020 (related document(s)382) Filed by Akorn, Inc.. (Noble,
           08/18/2020                 J.) (Entered: 08/18/2020)




41 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 42 of 61 PageID #: 175

                                494   Supplemental Certificate of Service re: Order (A) Authorizing and Approving Bidding Procedures,
                                      (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                                      Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain
                                      Executory Contracts and Leases, and (E) Granting Related Relief (related document(s)181) Filed
           08/18/2020                 by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/18/2020)

                                495   Certificate of Service re: 1) Order (A) Authorizing and Approving Bidding Procedures, (B)
                                      Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                                      (D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory
                                      Contracts and Leases, and (E) Granting Related Relief; 2) Order Scheduling Omnibus Hearing
                                      Date; and 3) Declaration of Disinterestedness of King & Spalding LLP Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
                                      Course of Business (related document(s)466, 474, 476) Filed by Kurtzman Carson Consultants
           08/18/2020                 LLC. (Kass, Albert) (Entered: 08/18/2020)

                                496   Motion to Extend (Debtors' Motion for Entry of an Order (I) Enlarging the Period Within Which the
                                      Debtors May Remove Actions and (II) Granting Related Relief) Filed by Akorn, Inc.. Hearing
                                      scheduled for 9/15/2020 at 11:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom
                                      #3, Wilmington, Delaware. Objections due by 9/8/2020. (Attachments: # 1 Notice of Motion and
           08/18/2020                 Hearing # 2 Exhibit A) (Heath, Paul) (Entered: 08/18/2020)

                                503   Objection to Confirmation of Plan Filed by Charles P. Ehlen (related document(s)102, 101). (AJL)
           08/18/2020                 (Entered: 08/20/2020)

                                497   [WITHDRAWN REFER TO DOCKET NO. 501]Motion for Relief from Stay (FEE) . Fee Amount
                                      $181. Filed by MDL Plaintiffs. Hearing scheduled for 9/15/2020 at 11:00 AM at US Bankruptcy
                                      Court, 824 Market St., 6th Fl., Courtroom #2, Wilmington, Delaware. Objections due by 9/2/2020.
                                      (Attachments: # 1 Notice # 2 Exhibit A (Proposed Form of Order)) (Klein, Julia) Modified on
           08/19/2020                 8/20/2020 (AJL). (Entered: 08/19/2020)

                                498   Receipt of filing fee for Motion for Relief From Stay (B)(20-11177-KBO) [motion,mrlfsty] (
           08/19/2020                 181.00). Receipt Number 9923602, amount $ 181.00. (U.S. Treasury) (Entered: 08/19/2020)

                                499   Declaration of Disinterestedness of Canadian Healthcare Law (Dunn) Inc. Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
           08/19/2020                 Course of Business Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/19/2020)

                                500   Motion for Relief from Stay (FEE) . Fee Amount $181. Filed by MDL Plaintiffs. Hearing scheduled
                                      for 9/15/2020 at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #5,
                                      Wilmington, Delaware. Objections due by 9/2/2020. (Attachments: # 1 Notice # 2 Exhibit A
           08/19/2020                 (Proposed Form of Order)) (Klein, Julia) (Entered: 08/19/2020)

                                501   Notice of Withdrawal of D.I. 497 (related document(s)497) Filed by MDL Plaintiffs. (Klein, Julia)
           08/19/2020                 (Entered: 08/19/2020)

                                502   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)482) Filed by Akorn,
                                      Inc.. Hearing scheduled for 8/20/2020 at 01:00 PM at US Bankruptcy Court, 824 Market St., 6th
           08/19/2020                 Fl., Courtroom #3, Wilmington, Delaware. (Haywood, Brett) (Entered: 08/19/2020)

                                504   Notice of Withdrawal of Document 439 (related document(s)439) Filed by Louisiana Department of
           08/20/2020                 Revenue. (Bonaccorso-Saenz, Florence) (Entered: 08/20/2020)

                                505   Exhibit(s) (Notice of Filing of Revised Order Authorizing (I) Abandonment of Certain Equity
                                      Interests in Non-Debtor WorldAkorn Pharma Mauritius and (II) Granting Related Relief) (related
                                      document(s)445, 488) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele,
           08/20/2020                 Amanda) (Entered: 08/20/2020)

                                506   Certification of Counsel Filed by Louisiana Department of Revenue. (Bonaccorso-Saenz, Florence)
           08/20/2020                 (Entered: 08/20/2020)




42 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 43 of 61 PageID #: 176

                                507   Receipt of filing fee for Motion for Relief From Stay (B)(20-11177-KBO) [motion,mrlfsty] (
           08/20/2020                 181.00). Receipt Number 9923602, amount $ 181.00. (COH) (Entered: 08/20/2020)

                                508   Telephonic Hearing Held/Court Sign-In Sheet (related document(s)502) (Mml) (Entered:
           08/20/2020                 08/20/2020)

                                509   Order Authorizing (I) Abandonment of Certain Equity Interests in Non-Debtor Worldakorn Pharma
                                      Mauritius and (II) Granting Related Relief (Related Doc # 445, 505) Order Signed on 8/20/2020.
           08/20/2020                 (Mml) (Entered: 08/20/2020)

                                510   Notice of Withdrawal of Motion for Relief from Automatic Stay (related document(s)483) Filed by
                                      AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
           08/20/2020                 Workers, and 1199SEIU Licensed. (SPOLTORE, LESLIE) (Entered: 08/20/2020)

                                511   Monthly Application for Compensation (Second) as Financial Advisor to the Chapter 11 Debtors
                                      for Allowance of Compensation for Services Rendered for Reimbursement of Expenses for the
                                      period July 1, 2020 to and including July 31, 2020 Filed by AlixPartners, LLP. Objections due by
           08/21/2020                 9/10/2020. (Attachments: # 1 Notice # 2 Exhibit A # 3 Exhibit B) (Noble, J.) (Entered: 08/21/2020)

                                512   Certificate of No Objection - No Order Required Regarding First Monthly Fee Application of
                                      AlixPartners, LLP, Financial Advisor to the Chapter 11 Debtors for Allowance of Compensation for
                                      Services Rendered and for Reimbursement of Expenses for the Period May 20, 2020 through and
                                      including June 30, 2020 (related document(s)408) Filed by Akorn, Inc.. (Noble, J.) (Entered:
           08/21/2020                 08/21/2020)

                                513   Supplemental Declaration of David Orlofsky of AlixPartners, LLP (related document(s)129) Filed
           08/21/2020                 by Akorn, Inc.. (Noble, J.) (Entered: 08/21/2020)

                                514   Monthly Application for Compensation / Second Monthly Application of Jenner & Block LLP for
                                      Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official Committee
                                      of Unsecured Creditors for the period from July 1, 2020 to July 31, 2020 Filed by Jenner & Block
           08/21/2020                 LLP. Objections due by 9/10/2020. (Steege, Catherine) (Entered: 08/21/2020)

                                515   Objection to Assumption and Assignment Identified Contracts Between Simple Science, LLC and
                                      Various (related document(s)18) Filed by Simple Science LLC (Attachments: # 1 Certificate of
           08/21/2020                 Service # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C) (Fallon, Brett) (Entered: 08/21/2020)

                                516   Declaration of Disinterestedness of Pestalozzi Attorneys at Law Ltd. Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
           08/21/2020                 Course of Business Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/21/2020)

                                517   Monthly Application for Compensation / Second Monthly Application of Huron Consulting Services
                                      LLC for Allowance of Compensation and Reimbursement of Expenses as Financial Advisor to the
                                      Official Committee of Unsecured Creditors for the period from July 1, 2020 through July 31, 2020
                                      for Huron Consulting Services LLC, Other Professional, period: 7/1/2020 to 7/31/2020, fee:
                                      $249,119.50, expenses: $0.00. Filed by Catherine Steege. Objections due by 9/10/2020. (Steege,
           08/21/2020                 Catherine) (Entered: 08/21/2020)

                                518   Supplemental Certificate of Service re: 1) Order (I) Setting Bar Dates for Filing Proofs of Claim,
                                      Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date
                                      for the Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules Bar
                                      Date and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for Filing Proofs
                                      of Claim, and (V) Approving Notice of Bar Dates; and 2) Notice of Deadlines for the FIling of
                                      Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code (related
                                      document(s)214, 326) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           08/21/2020                 08/21/2020)

                                519   Limited Objection to Sale of Debtors' Assets (related document(s)18) Filed by IRP Claimants
           08/21/2020                 (Attachments: # 1 Certificate of Service) (Hiller, Adam) (Entered: 08/21/2020)




43 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 44 of 61 PageID #: 177

                                520   Objection to Confirmation of Plan (related document(s)101, 258) Filed by IRP Claimants
           08/21/2020                 (Attachments: # 1 Certificate of Service) (Hiller, Adam) (Entered: 08/21/2020)

                                521   Plan Supplement// Notice of Filing of First Amended Plan Supplement Filed by Akorn, Inc.
           08/21/2020                 (Attachments: # 1 Exhibit A # 2 Exhibit C) (Heath, Paul) (Entered: 08/21/2020)

                                522   Amended Schedules/Statements filed: Sch E-F, Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. Fee Amount $31.Notice of Filing of Amendment to Schedules of Debtor
           08/22/2020                 Akorn, Inc. (Case No. 20-11177)) Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 08/22/2020)

                                523   Amended Schedules/Statements filed: , Stmt of Financial Affairs,. (Notice of Filing of Amendment
                                      to Statement of Financial Affairs of Debtor Akorn, Inc. (Case No. 20-11177)) re: D.I. 275 & [D.I.
           08/22/2020                 391] Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 08/22/2020)

                                524   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Akorn Sales, Inc.
           08/22/2020                 (Case No. 20-11174)) Re: [D.I. 286] Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 08/22/2020)

                                525   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor 10 Edison Street
                                      LLC (Case No. 20-11178)) Re: [D.I. 273] Filed by Akorn, Inc.. (Steele, Amanda) (Entered:
           08/22/2020                 08/22/2020)

                                526   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor 13 Edison Street
                                      LLC (Case No. 20-11180)) Re: [D.I. 274] Filed by Akorn, Inc.. (Steele, Amanda) (Entered:
           08/22/2020                 08/22/2020)

                                527   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Advanced Vision
                                      Research, Inc. (Case No. 20-11182)) Re: [D.I. 276] & [D.I. 388] Filed by Akorn, Inc.. (Steele,
           08/22/2020                 Amanda) (Entered: 08/22/2020)

                                528   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Akorn (New
                                      Jersey), Inc. (Case No. 20-11183)) Re: [D.I. 278] Filed by Akorn, Inc.. (Steele, Amanda) (Entered:
           08/22/2020                 08/22/2020)

                                529   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Akorn Animal
                                      Health, Inc. (Case No. 20-11185)) Re: [D.I. 281] & [D.I. 389] Filed by Akorn, Inc.. (Steele,
           08/22/2020                 Amanda) (Entered: 08/22/2020)

                                530   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Akorn
                                      Ophthalmics, Inc. (Case No. 20-11186)) Re: [D.I. 284] Filed by Akorn, Inc.. (Steele, Amanda)
           08/22/2020                 (Entered: 08/22/2020)

                                531   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Clover
                                      Pharmaceuticals Corp. (Case No. 20-11187)) Re: [D.I. 309] & [D.I. 387] Filed by Akorn, Inc..
           08/22/2020                 (Steele, Amanda) (Entered: 08/22/2020)

                                532   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Covenant
                                      Pharma, Inc. (Case No. 20-11188)) Re: [D.I. 300] Filed by Akorn, Inc.. (Steele, Amanda) (Entered:
           08/22/2020                 08/22/2020)

                                533   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Hi-Tech
           08/22/2020                 Pharmacal Co., Inc. (Case No. 20-11189)) Re: [D.I. 301] & [D.I. 392] Filed by Akorn, Inc.. (Steele,



44 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 45 of 61 PageID #: 178
                                      Amanda) (Entered: 08/22/2020)

                                534   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Inspire
                                      Pharmaceuticals, Inc. (Case No. 20-11190)) Re: [D.I. 302] & [D.I. 393] Filed by Akorn, Inc..
           08/22/2020                 (Steele, Amanda) (Entered: 08/22/2020)

                                535   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Olta
                                      Pharmaceuticals Corp. (Case No. 20-11191)) Re: [D.I. 304] Filed by Akorn, Inc.. (Steele, Amanda)
           08/22/2020                 (Entered: 08/22/2020)

                                536   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor Oak
                                      Pharmaceuticals, Inc. (Case No. 20-11192)) Re: [D.I. 303] & [D.I. 394] Filed by Akorn, Inc..
           08/22/2020                 (Steele, Amanda) (Entered: 08/22/2020)

                                537   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor VPI Holdings
                                      Corp. (Case No. 20-11193)) Re: [D.I. 306] & [D.I. 396] Filed by Akorn, Inc.. (Steele, Amanda)
           08/22/2020                 (Entered: 08/22/2020)

                                538   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor VersaPharm
                                      Incorporated (Case No. 20-11194)) Re: [D.I. 305] & [D.I. 395] Filed by Akorn, Inc.. (Steele,
           08/22/2020                 Amanda) (Entered: 08/22/2020)

                                539   Amended Schedules/Statements filed: Sch G, Sch H, , Sum of Assets and Liabilities, Decl
                                      Concerning Debtors Schs,. (Notice of Filing of Amendment to Schedules of Debtor VPI Holdings
                                      Sub, LLC (Case No. 20-11195)) Re: [D.I. 307] & [D.I. 397] Filed by Akorn, Inc.. (Steele, Amanda)
           08/22/2020                 (Entered: 08/22/2020)

                                540   Receipt of filing fee for Amended Schedules/Statements(20-11177-KBO) [misc,amdsch] ( 31.00).
           08/22/2020                 Receipt Number 9928258, amount $ 31.00. (U.S. Treasury) (Entered: 08/22/2020)

                                541   Transcript regarding Hearing Held 8/20/20 RE: Omnibus. Remote electronic access to the transcript
                                      is restricted until 11/23/2020. The transcript may be viewed at the Bankruptcy Court Clerk's Office.
                                      For information about how to obtain a transcript, call the Clerk's Office or Contact the Court
                                      Reporter/Transcriber, Reliable, at Telephone number 302-654-8080. Filed by Reliable Companies .
                                      Notice of Intent to Request Redaction Deadline Due By 8/31/2020. Redaction Request Due By
                                      9/14/2020. Redacted Transcript Submission Due By 9/24/2020. Transcript access will be restricted
           08/24/2020                 through 11/23/2020. (SS) (Entered: 08/24/2020)

                                542   Certificate of Service re: 1) Notice of Agenda of Matters Scheduled for Telephonic Hearing on
                                      August 20, 2020 at 1:00 p.m. (Prevailing Eastern Time); and 2) Debtors' Motion for Entry of an
                                      Order (I) Enlarging the Period Within Which the Debtors May Remove Actions and (II) Granting
                                      Related Relief (related document(s)482, 496) Filed by Kurtzman Carson Consultants LLC. (Kass,
           08/24/2020                 Albert) (Entered: 08/24/2020)

                                543   Certificate of Service re: 1) Declaration of Disinterestedness of Canadian Healthcare Law (Dunn)
                                      Inc. Pursuant to the Order Authorizing the Retention and Compensation of Certain Professionals
                                      Utilized in the Ordinary Course of Business; and 2) Amended Notice of Agenda of Matters
                                      Scheduled for Telephonic Hearing on August 20, 2020 at 1:00 p.m. (Prevailing Eastern Time)
                                      (related document(s)499, 502) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           08/24/2020                 (Entered: 08/24/2020)

                                544   Certificate of Service re: 1) Amended Notice of Agenda of Matters Scheduled for Telephonic
                                      Hearing on August 20, 2020 at 1:00 p.m. (Prevailing Eastern Time); and 2) Order Authorizing (I)
                                      Abandonment of Certain Equity Interests in Non-Debtor WorldAkorn Pharma Mauritius and (II)
                                      Granting Related Relief (related document(s)505, 509) Filed by Kurtzman Carson Consultants
           08/24/2020                 LLC. (Kass, Albert) (Entered: 08/24/2020)




45 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 46 of 61 PageID #: 179

                                545   Certificate of Service re: 1) Notice to Contract Parties to Potentially Assumed Executory Contracts
                                      and Unexpired Leases; and 2) Notice Regarding Executory Contracts and Unexpired Leases to be
                                      Rejected Pursuant to the Plan (related document(s)181, 318) Filed by Kurtzman Carson
           08/25/2020                 Consultants LLC. (Kass, Albert) (Entered: 08/25/2020)

                                546   Limited Objection and Reservation of Rights to Debtors' Proposed Cure Amounts (related
                                      document(s)18, 181) Filed by DP West Lake at Conway, LLC (Attachments: # 1 Exhibit A -
           08/25/2020                 Ledger) (Shriro, Michelle) (Entered: 08/25/2020)

                                547   Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates Filed by Akorn, Inc. (Steele,
           08/25/2020                 Amanda) Modified to Correct Text and SD Code on 8/25/2020 (LB). (Entered: 08/25/2020)

                                548   Exhibit(s) (Notice of Blackline of Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                                      Affiliates) (related document(s)101, 102, 258, 267, 318, 547) Filed by Akorn, Inc.. (Attachments: #
           08/25/2020                 1 Exhibit 1) (Steele, Amanda) (Entered: 08/25/2020)

                                549   Notice of Appearance. Filed by InVentiv Health Consulting, Inc., Syneos Health, LLC. (Caponi,
           08/25/2020                 Steven) (Entered: 08/25/2020)

                                      Attorney Matthew Goeller and Steven L. Caponi for InVentiv Health Consulting, Inc. and Syneos
                                      Health, LLC, John R. Gardner and Steven L. Caponi for InVentiv Health Consulting, Inc. and
                                      Syneos Health, LLC, Emily Mather and Steven L. Caponi for InVentiv Health Consulting, Inc. and
                                      Syneos Health, LLC added to case Filed by InVentiv Health Consulting, Inc., Syneos Health, LLC.
           08/25/2020                 (Caponi, Steven) (Entered: 08/25/2020)

                                550   Motion to Appear pro hac vice of John R. Gardner. Receipt Number 3152212, Filed by InVentiv
           08/25/2020                 Health Consulting, Inc., Syneos Health, LLC. (Caponi, Steven) (Entered: 08/25/2020)

                                551   Motion to Appear pro hac vice of Emily Mather. Receipt Number 3142962, Filed by InVentiv
           08/25/2020                 Health Consulting, Inc., Syneos Health, LLC. (Caponi, Steven) (Entered: 08/25/2020)

                                552   Objection to Confirmation of Plan //Provepharm, Inc.'s Objection to Confirmation of the Joint
                                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates Filed by Provepharm, Inc. (related
                                      document(s)258). (Attachments: # 1 Certificate of Service) (Bowden, William) (Entered:
           08/25/2020                 08/25/2020)

                                553   [SEALED] Objection to Confirmation of Plan Objection of 1199SEIU Benefit Funds, DC47 Fund
                                      and SBA Fund to The Debtors' Motion to Sell (DI #18) and Confirmation of the Debtors' Plan (DI
                                      #258) Filed by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit
                                      Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed (related document(s)258, 18). (Attachments: # 1 Exhibit A # 2
                                      Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9
                                      Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit
                                      O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20 Exhibit T # 21 Exhibit U # 22
           08/25/2020                 Exhibit V # 23 Exhibit W) (SPOLTORE, LESLIE) (Entered: 08/25/2020)

                                554   Motion to Appear pro hac vice of Christopher Gartman, Esq.. Receipt Number 2827288, Filed by
           08/25/2020                 Cenveo Worldwide Limited (f/k/a Cenveo Corporation). (Ryan, Jeremy) (Entered: 08/25/2020)

                                555   Objection to Notice to Contract Parties to Potentially Assumed Executory Contracts and Proposed
                                      Cure Amounts (related document(s)18, 181) Filed by Cenveo Worldwide Limited (f/k/a Cenveo
                                      Corporation) (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Certificate of Service) (Ryan, Jeremy)
           08/25/2020                 (Entered: 08/25/2020)

                                556   Objection and Reservation of Rights of Syneos Health, LLC and Inventive Health Consulting, Inc.
                                      to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases
                                      (related document(s)18, 181) Filed by InVentiv Health Consulting, Inc., Syneos Health, LLC
           08/25/2020                 (Attachments: # 1 Certificate of Service) (Caponi, Steven) (Entered: 08/25/2020)

                                557   Order Granting Motion for Admission pro hac vice of John R. Gardner, Esquire (Related Doc #
           08/25/2020                 550) Order Signed on 8/25/2020. (CB) (Entered: 08/25/2020)



46 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 47 of 61 PageID #: 180

                                558   Order Granting Motion for Admission pro hac vice of Emily Mather, Esquire (Related Doc # 551)
           08/25/2020                 Order Signed on 8/25/2020. (CB) (Entered: 08/25/2020)

                                559   Order Granting Motion for Admission pro hac vice of Christopher Gartman, Esquire (Related Doc #
           08/25/2020                 554) Order Signed on 8/25/2020. (CB) (Entered: 08/25/2020)

                                560   Notice of Service The Official Committee of Unsecured Creditors' Statement in Support of Akorn's
                                      Plan and Sale Motion (related document(s)18, 547) Filed by Official Committee of Unsecured
           08/25/2020                 Creditors. (Minuti, Mark) (Entered: 08/25/2020)

                                561   Limited Objection of Cravath, Swaine & Moore LLP to the Assignment and Assumption of the
                                      Engagement Letter between Cravath and the Debtors (related document(s)18) Filed by Cravath,
           08/25/2020                 Swaine & Moore LLP (Zumbro, Paul) (Entered: 08/25/2020)

                                562   "WITHDRAWN 8/31/2020 (SEE DOCKET #631}" Objection to Confirmation of Plan (related
                                      document(s)258, 547) Filed by Louisiana Department of Revenue (Bonaccorso-Saenz, Florence)
           08/25/2020                 Modified on 9/1/2020 (SS). (Entered: 08/25/2020)

                                563   Objection of Leadiant Biosciences Inc. to Notices to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)18, 181) Filed by Leadiant
                                      Biosciences f/k/a Sigma-Tau Pharmaceuticals (Attachments: # 1 Exhibit A # 2 Certificate of
           08/25/2020                 Service) (Busenkell, Michael) (Entered: 08/25/2020)

                                564   Objection of Exela Pharma Sciences LLC to the Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)181) Filed by Excela Pharma
           08/25/2020                 Sciences LLC (Attachments: # 1 Certificate of Service) (Mann, Kevin) (Entered: 08/25/2020)

                                565   Limited Objection to Confirmation of Plan //Opt-Out Plaintiffs' Limited Objection to Joint Chapter
                                      11 Plan of Akorn, Inc. and its Debtor Affiliates Filed by Securities Opt-Out Litigation Plaintiffs
                                      (AQR Funds AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P.,
                                      AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR (related
           08/25/2020                 document(s)258, 318). (Gibson, Jason) (Entered: 08/25/2020)

                                566   Objection to the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates Filed by Fresenius
           08/25/2020                 Kabi AG (Attachments: # 1 Certificate of Service) (Good, L. Katherine) (Entered: 08/25/2020)

                                567   Objection to Confirmation of Plan Limited Objection of Leadiant Biosciences Inc. to Confirmation
                                      of the Debtors Joint Chapter 11 Plan (related document(s)101) Filed by Leadiant Biosciences f/k/a
                                      Sigma-Tau Pharmaceuticals (Attachments: # 1 Certificate of Service) (Busenkell, Michael)
           08/25/2020                 (Entered: 08/25/2020)

                                568   Monthly Application for Compensation (Second) of Grant Thornton LLP for the period July 1, 2020
                                      to July 31, 2020 Filed by Grant Thornton LLP. Objections due by 9/14/2020. (Attachments: # 1
                                      Notice of Fee Application # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D) (Noble, J.)
           08/25/2020                 (Entered: 08/25/2020)

                                569   Certificate of Service (related document(s)565) Filed by Securities Opt-Out Litigation Plaintiffs
                                      (AQR Funds AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P.,
                                      AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR. (Gibson, Jason)
           08/25/2020                 (Entered: 08/25/2020)

                                570   Notice of Hearing (Notice of Telephonic Pre-Trial Conference) Filed by Akorn, Inc.. Hearing
                                      scheduled for 8/27/2020 at 03:30 PM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom
           08/25/2020                 #3, Wilmington, Delaware. (Steele, Amanda) (Entered: 08/25/2020)

                                571   Certificate of Service re: Documents Served on August 21, 2020 and August 22, 2020 (related
                                      document(s)511, 513, 514, 516, 517, 521) Filed by Kurtzman Carson Consultants LLC. (Kass,
           08/25/2020                 Albert) (Entered: 08/25/2020)

                                572   Monthly Application for Compensation (First) of Kurtzman Carson Consultants LLC for the period
           08/25/2020                 May 20, 2020 to June 30, 2020 Filed by Kurtzman Carson Consultants LLC. Objections due by



47 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 48 of 61 PageID #: 181
                                      9/14/2020. (Attachments: # 1 Notice of Fee Application # 2 Exhibit A) (Noble, J.) (Entered:
                                      08/25/2020)

                                573   Certificate of Service re: 1) Modified Official Form 410 Proof of Claim; 2) Notice of Deadlines for
                                      the Filing of Proofs of Claim, Including Claims Arising Under Section 503(B)(9) of the Bankruptcy
                                      Code; and 3) Notice of Filing of Amendment to Schedules of Debtor Akorn, Inc. (Case No.
                                      20-11177) (related document(s)214, 326, 522) Filed by Kurtzman Carson Consultants LLC. (Kass,
           08/25/2020                 Albert) (Entered: 08/25/2020)

                                574   Declaration of Disinterestedness of Lewis Brisbois Bisgaard & Smith, LLP Pursuant to the Order
                                      Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary
           08/26/2020                 Course of Business Filed by Akorn, Inc.. (Noble, J.) (Entered: 08/26/2020)

                                575   Limited Objection to Confirmation of Plan Filed by Gabelli Funds, LLC (related document(s)547,
                                      434). (Attachments: # 1 Exhibit A # 2 Certificate of Service) (Farnan, Michael) (Entered:
           08/26/2020                 08/26/2020)

                                576   Supplemental Certificate of Service re: Solicitation Materials Served on July 31, 2020 (related
                                      document(s)258, 267, 318) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           08/26/2020                 08/26/2020)

                                577   Certificate of Publication (Verification of Publication of Addie Blackburn of Notice of Hearing to
                                      Consider Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates and
                                      Related Voting and Objection Deadlines in U.S. Pharmacsit) (related document(s)368) Filed by
           08/26/2020                 Akorn, Inc.. (Haywood, Brett) (Entered: 08/26/2020)

                                578   Supplemental Certificate of Service re Solicitation Materials Served Between July 17 and August
                                      10, 2020 (related document(s)258, 267, 318) Filed by Kurtzman Carson Consultants LLC. (Kass,
           08/26/2020                 Albert) (Entered: 08/26/2020)

                                579   Supplemental Certificate of Service re Solicitation Materials Served Between July 23 and August
                                      13, 2020 (related document(s)258, 267, 318) Filed by Kurtzman Carson Consultants LLC. (Kass,
           08/26/2020                 Albert) (Entered: 08/26/2020)

                                580   Motion to Appear pro hac vice of James Hallowell. Receipt Number 3158226, Filed by Ad Hoc
           08/27/2020                 Term Lender Group. (Poppiti, Jr., Robert) (Entered: 08/27/2020)

                                581   Motion to Appear pro hac vice of Brad Schoenfeldt. Receipt Number 3158226, Filed by Ad Hoc
           08/27/2020                 Term Lender Group. (Poppiti, Jr., Robert) (Entered: 08/27/2020)

                                582   Objection to Confirmation of Plan on the Behalf of the Department of Veterans Affairs, the Internal
                                      Revenue Service, and the Department of Health and Human Services (related document(s)101, 547)
           08/27/2020                 Filed by United States/USAO (Slights, Ellen) (Entered: 08/27/2020)

                                583   Order Granting Motion for Admission pro hac vice of James Hallowell, Esquire (Related Doc #
           08/27/2020                 580) Order Signed on 8/27/2020. (CB) (Entered: 08/27/2020)

                                584   Order Granting Motion for Admission pro hac vice of Brad Schoenfeldt, Esquire (Related Doc #
           08/27/2020                 581) Order Signed on 8/27/2020. (CB) (Entered: 08/27/2020)

                                585   Objection by the United States to: (1) The Assumption and Assignment of Federal Contracts; and
                                      (2) The Debtors' Sale Motion on the behalf of the Department of Veterans Affairs, the Internal
                                      Revenue Service, the Environmental Protection Agency and the Department of Health and Human
                                      Services (related document(s)18) Filed by United States/USAO (Slights, Ellen) (Entered:
           08/27/2020                 08/27/2020)

                                586   Objection to Debtors' Sale (related document(s)18, 181, 210, 438) Filed by Texas Comptroller of
           08/27/2020                 Public Accounts, Unclaimed Property Division (Milligan, Layla) (Entered: 08/27/2020)

                                587   Telephonic Hearing Held/Court Sign-In Sheet (related document(s)570) (Mml) (Entered:
           08/27/2020                 08/27/2020)




48 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 49 of 61 PageID #: 182

                                588   Certificate of Service re: 1) Notice Regarding Executory Contracts and Unexpired Leases to be
                                      Rejected Pursuant to the Plan; and 2) Notice to Contract Parties to Potentially Assumed Executory
                                      Contracts and Unexpired Leases (related document(s)181, 318) Filed by Kurtzman Carson
           08/27/2020                 Consultants LLC. (Kass, Albert) (Entered: 08/27/2020)

                                589   Certificate of Service re: Documents Served on August 25, 2020 (related document(s)547, 548, 560,
           08/27/2020                 568, 570, 572) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/27/2020)

                                590   Request for Service of Notices Filed by Oracle America, Inc.. (Doshi, Amish) (Entered:
           08/28/2020                 08/28/2020)

                                591   [WITHDRAWN REFER TO DOCKET NO. 625]Objection to Notice to Contract Parties to
                                      Potentially Assumed Executory Contracts and Unexpired Leases (related document(s)181) Filed by
                                      Mitsubishi Tanabe Pharma Corporation (Attachments: # 1 Certificate of Service) (Zahralddin-
           08/28/2020                 Aravena, Rafael) Modified on 8/31/2020 (AJL). (Entered: 08/28/2020)

                                592   Notice of Appearance. Filed by Mitsubishi Tanabe Pharma Corporation. (Sutty, Eric) (Entered:
           08/28/2020                 08/28/2020)

                                      Attorney Rafael Xavier Zahralddin-Aravena and Eric Michael Sutty for Mitsubishi Tanabe Pharma
                                      Corporation, Daniel B. Besikof and Eric Michael Sutty for Mitsubishi Tanabe Pharma Corporation,
                                      Bethany D. Simmons and Eric Michael Sutty for Mitsubishi Tanabe Pharma Corporation added to
           08/28/2020                 case Filed by Mitsubishi Tanabe Pharma Corporation. (Sutty, Eric) (Entered: 08/28/2020)

                                593   Motion to Appear pro hac vice of Daniel B. Besikof. Receipt Number 3161408, Filed by Mitsubishi
           08/28/2020                 Tanabe Pharma Corporation. (Zahralddin-Aravena, Rafael) (Entered: 08/28/2020)

                                594   Motion to Appear pro hac vice of Bethany D. Simmons. Receipt Number 3161408, Filed by
           08/28/2020                 Mitsubishi Tanabe Pharma Corporation. (Zahralddin-Aravena, Rafael) (Entered: 08/28/2020)

                                595   Limited Objection to Debtors Notice to Contract Parties to Potentially Assumed Executory
                                      Contracts and Unexpired Leases (related document(s)18, 181) Filed by Humana, Inc. and Humana
           08/28/2020                 Pharmacy, Inc. (Attachments: # 1 Certificate of Service) (Klein, Julia) (Entered: 08/28/2020)

                                596   WITHDRAWN 8/28/20 (SEE DOCKET # 617) Objection Objection Of The Chubb Companies
                                      With Respect To (I) The Debtors Motion Seeking Entry Of An Order (A) Authorizing And Approving
                                      Bidding Procedures, (B) Scheduling An Auction And A Sale Hearing, (C) Approving The Form And
                                      Manner Of Notice Thereof, (D) Establishing Notice And Procedures For The Assumption And
                                      Assignment Of Certain Executory Contracts And Leases, And (E) Granting Related Relief And (II)
                                      Notice To Contract Parties To Potentially Assumed Executory Contracts And Unexpired Leases
                                      (related document(s)18) Filed by Chubb Companies (Attachments: # 1 Certificate of Service)
           08/28/2020                 (McGehrin, Drew) Modified on 8/31/2020 (SH). (Entered: 08/28/2020)

                                597   [WITHDRAWN 9/3/2020 (SEE DOCKET # 665)] Objection to Confirmation of Plan Objection Of
                                      The Chubb Companies To The Joint Chapter 11 Plan Of Akorn, Inc. And Its Debtor Affiliates Filed
                                      by Chubb Companies (related document(s)258). (Attachments: # 1 Certificate of Service)
                                      (McGehrin, Drew) Modified on 9/3/2020 (SS). Modified to Terminate Motion on 9/3/2020 (SS).
           08/28/2020                 (Entered: 08/28/2020)

                                598   Reservation of Rights Oracle's Limited Objection And Reservation Of Notice To Contract Parties
                                      To Potentially Assumed Executory Contracts And Unexpired Leases (related document(s)18) Filed
                                      by Oracle America, Inc.. (Attachments: # 1 Certificate of Service) (Huggett, James) (Entered:
           08/28/2020                 08/28/2020)

                                599   Order Granting Motion for Admission pro hac vice of Daniel B. Besikof, Esquire (Related Doc #
           08/28/2020                 593) Order Signed on 8/28/2020. (CB) (Entered: 08/28/2020)

                                600   Order Granting Motion for Admission pro hac vice of Bethany D. Simmons, Esquire (Related Doc
           08/28/2020                 # 594) Order Signed on 8/28/2020. (CB) (Entered: 08/28/2020)




49 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 50 of 61 PageID #: 183

                                601   Motion to File Under Seal re Objection of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund to
                                      The Debtors' Motion to Sell and Objection to Confirmation of the Debtors' Plan, Docket No. 553
                                      Filed by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed. Objections due by 9/1/2020. (Attachments: # 1 Exhibit A # 2
           08/28/2020                 Exhibit B # 3 Notice # 4 Certificate of Service) (SPOLTORE, LESLIE) (Entered: 08/28/2020)

                                602   Limited Response to Confirmation Objections by Provepharm, Inc. and Fresenius Kabi AG Filed
                                      by Gabelli Funds, LLC (related document(s)552, 547, 434, 566). (Attachments: # 1 Exhibit A # 2
           08/28/2020                 Certificate of Service) (Farnan, Michael) (Entered: 08/28/2020)

                                603   Exhibit(s) (Notice of Filing of Proposed Order Confirming the Modified Joint Chapter 11 Plan of
                                      Akorn, Inc. and Its Debtor Affiliates) (related document(s)547) Filed by Akorn, Inc.. (Attachments:
           08/28/2020                 # 1 Exhibit A) (Silveira, Sarah) (Entered: 08/28/2020)

                                604   Reply // Ad Hoc Group's Reply in Support of the Sale Transaction (related document(s)18, 553)
           08/28/2020                 Filed by Ad Hoc Term Lender Group (Poppiti, Jr., Robert) (Entered: 08/28/2020)

                                605   Exhibit(s) // Ad Hoc Group's Statement in Support of Plan (related document(s)547) Filed by Ad
           08/28/2020                 Hoc Term Lender Group. (Poppiti, Jr., Robert) (Entered: 08/28/2020)

                                606   Reply (Debtors' Reply in Support of the Sale) (related document(s)18) Filed by Akorn, Inc.
           08/28/2020                 (Attachments: # 1 Exhibit A) (Heath, Paul) (Entered: 08/28/2020)

                                607   Declaration of Leanne V. Rehder Scott Regarding the Solicitation and Tabulation of Votes on the
                                      Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates Filed by Akorn, Inc.. (Attachments: #
           08/28/2020                 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Heath, Paul) (Entered: 08/28/2020)

                                608   Memorandum/Brief (Debtors' Memorandum of Law in Support of an Order Confirming the Joint
                                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates) Filed by Akorn, Inc. (Attachments: # 1
           08/28/2020                 Exhibit A) (Heath, Paul) (Entered: 08/28/2020)

                                609   Exhibit(s) (Debtors' List of Exhibits and Witnesses for Hearings to Consider the Sale Transaction
                                      and Confirmation of the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates)
           08/28/2020                 Filed by Akorn, Inc.. (Heath, Paul) (Entered: 08/28/2020)

                                610   Exhibit(s) (Notice of Revised Proposed Order (A) Approving the Asset Purchase Agreement, (B)
                                      Authorizing the Sale of Assets, (C) Authorizing the Assumption and Assignment of Contracts and
                                      Leases, and (D) Granting Related Relief) (related document(s)18) Filed by Akorn, Inc..
           08/28/2020                 (Attachments: # 1 Exhibit A # 2 Exhibit B) (Heath, Paul) (Entered: 08/28/2020)

                                611   Motion to Authorize (Debtors' Motion for Entry of an Order Authorizing the Debtors to Exceed the
                                      Page Limit Requirement with Respect to the Debtors' Confirmation Brief) (related document(s)608)
           08/28/2020                 Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Heath, Paul) (Entered: 08/28/2020)

                                612   Notice of Filing of Liquidation Analysis (related document(s)547) Filed by Akorn, Inc..
           08/28/2020                 (Attachments: # 1 Exhibit A) (Heath, Paul) Modified on 8/31/2020 (SH). (Entered: 08/28/2020)

                                613   Notice of Filing of Proposed Redacted Version of Document (related document(s)553, 601) Filed by
                                      AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed. (Attachments: # 1 Exhibit List # 2 Objection # 3 Exhibit A # 4
                                      Exhibit B # 5 Exhibit C # 6 Exhibit D # 7 Exhibit E # 8 Exhibit F # 9 Exhibit G # 10 Exhibit H # 11
                                      Exhibit I # 12 Exhibit J # 13 Exhibit K # 14 Exhibit L # 15 Exhibit M # 16 Exhibit N # 17 Exhibit
                                      O # 18 Exhibit P # 19 Exhibit Q # 20 Exhibit R # 21 Exhibit S # 22 Exhibit T # 23 Exhibit U # 24
           08/28/2020                 Exhibit V # 25 Exhibit W) (SPOLTORE, LESLIE) (Entered: 08/28/2020)

                                614   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      9/1/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
           08/28/2020                 Delaware. (Steele, Amanda) (Entered: 08/28/2020)




50 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 51 of 61 PageID #: 184

                                615   Debtor-In-Possession Monthly Operating Report for Filing Period July, 2020 Filed by Akorn, Inc..
           08/28/2020                 (Steele, Amanda) (Entered: 08/28/2020)

                                616   Certificate of Service (re: Monthly Operating Report for July, 2020) (related document(s)615) Filed
           08/28/2020                 by Akorn, Inc.. (Steele, Amanda) (Entered: 08/28/2020)

                                617   Notice of Withdrawal of Objection Of The Chubb Companies With Respect To (I) The Debtors
                                      Motion Seeking Entry Of An Order (A) Authorizing And Approving Bidding Procedures, (B)
                                      Scheduling An Auction And A Sale Hearing, (C) Approving The Form And Manner Of Notice
                                      Thereof, (D) Establishing Notice And Procedures For The Assumption And Assignment Of Certain
                                      Executory Contracts And Leases, And (E) Granting Related Relief And (II) Notice To Contract
                                      Parties To Potentially Assumed Executory Contracts And Unexpired Leases (related
                                      document(s)596) Filed by Chubb Companies. (Attachments: # 1 Certificate of Service) (McGehrin,
           08/28/2020                 Drew) (Entered: 08/28/2020)

                                618   Gabelli Funds, LLC's Potential Witness and Exhibit List for Hearings on September 1-3, 2020 to
                                      Consider the Sale Transaction and Plan Confirmation Filed by Gabelli Funds, LLC. (Attachments: #
           08/28/2020                 1 Certificate of Service) (Farnan, Michael) Modified on 8/31/2020 (SH). (Entered: 08/28/2020)

                                619   Motion to Appear pro hac vice of Duane L. Loft, Esq. of Boies Schiller Flexner LLP. Receipt
                                      Number 3163963, Filed by United States Healthcare Services, Inc.. (Klein, Julia) (Entered:
           08/29/2020                 08/29/2020)

                                620   Debtors' Amended List of Exhibits and Witnesses for Hearings to Consider the Sale Transaction and
                                      Confirmation of the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (related
                                      document(s)609) Filed by Akorn, Inc.. (Steele, Amanda) Modified on 8/31/2020 (SH). (Entered:
           08/30/2020                 08/30/2020)

                                621   Order Granting Motion for Admission pro hac vice of Duane L. Loft, Esquire (Related Doc # 619)
           08/31/2020                 Order Signed on 8/31/2020. (CB) (Entered: 08/31/2020)

                                622   Monthly Application for Compensation (Second) of Richards, Layton & Finger, P.A. for Allowance
                                      of Compensation for Services Rendered and for Reimbursement of Expenses as Co-Counsel to the
                                      Debtors and Debtors in Possession for the period from July 1, 2020 to July 31, 2020 Filed by
                                      Richards, Layton & Finger, P.A.. Objections due by 9/21/2020. (Attachments: # 1 Notice of Fee
           08/31/2020                 Application # 2 Exhibit A # 3 Exhibit B) (Steele, Amanda) (Entered: 08/31/2020)

                                623   Amended Agenda of Matters Scheduled for Telephonic Hearing (related document(s)614) Filed by
                                      Akorn, Inc.. Hearing scheduled for 9/1/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St.,
                                      6th Fl., Courtroom #3, Wilmington, Delaware. (Steele, Amanda) Modified on 8/31/2020 as to
           08/31/2020                 text(LAM). (Entered: 08/31/2020)

                                624   Transcript regarding Hearing Held 8/27/2020 RE: Telephonic Hearing. Remote electronic access to
                                      the transcript is restricted until 11/30/2020. The transcript may be viewed at the Bankruptcy Court
                                      Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or Contact
                                      the Court Reporter/Transcriber, Reliable, at Telephone number (302)654-8080. Filed by . Notice of
                                      Intent to Request Redaction Deadline Due By 9/8/2020. Redaction Request Due By 9/21/2020.
                                      Redacted Transcript Submission Due By 10/1/2020. Transcript access will be restricted through
           08/31/2020                 11/30/2020. (AJL) (Entered: 08/31/2020)

                                625   Notice of Withdrawal of Objection to Notice to Contract Parties to Potentially Assumed Executory
                                      Contracts and Unexpired Leases (related document(s)591) Filed by Mitsubishi Tanabe Pharma
           08/31/2020                 Corporation. (Zahralddin-Aravena, Rafael) (Entered: 08/31/2020)

                                626   Exhibit(s) //Provepharm, Inc.'s Potential Witness and Exhibit List for Hearings on September 1-3,
                                      2020 to Consider the Sale Transaction and Plan Confirmation (related document(s)18, 547) Filed
           08/31/2020                 by Provepharm, Inc.. (Bowden, William) (Entered: 08/31/2020)

                                627   Fresenius Kabi AG's Exhibit List for Hearings to Consider the Sale Transaction and Confirmation
                                      of the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates Filed by Fresenius
           08/31/2020                 Kabi AG. (Attachments: # 1 Certificate of Service) (Good, L. Katherine) Modified on 8/31/2020



51 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 52 of 61 PageID #: 185
                                      (AJL). (Entered: 08/31/2020)

                                628   Exhibit(s) 1199SEIU Benefit Funds, DC47 Fund and SBA Fund Witness and Exhibit List for
                                      Hearing on the Debtors' Motion to Sell (DI #18) and Confirmation of the Debtors' Plan (DI #258)
                                      with Certificate of Service (related document(s)18, 258) Filed by AFSCME District Council 47
                                      Health and Welfare Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit
                                      Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU Licensed.
           08/31/2020                 (SPOLTORE, LESLIE) (Entered: 08/31/2020)

                                629   Motion to Appear pro hac vice (Christian Hudson). Receipt Number DEX034213, Filed by IRP
           08/31/2020                 Claimants. (Hiller, Adam) (Entered: 08/31/2020)

                                630   Order Granting Motion for Admission pro hac vice of Christian Hudson, Esquire (Related Doc #
           08/31/2020                 629) Order Signed on 8/31/2020. (CB) (Entered: 08/31/2020)

                                631   Notice of Withdrawal of Objection to Confirmation of Joint Chapter 11 Plan of Akorn, Inc. and Its
                                      Debtor Affiliates filed by the Louisiana Department of Revenue (related document(s)562) Filed by
                                      Louisiana Department of Revenue. (Bonaccorso-Saenz, Florence) Modified on 9/1/2020 (SS).
           08/31/2020                 (Entered: 08/31/2020)

                                632   Amended Notice of Withdrawal of Louisiana Department of Revenue's Objection to Confirmation
                                      of Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (related document(s)562, 631)
                                      Filed by Louisiana Department of Revenue. (Bonaccorso-Saenz, Florence). Modified Text on
           08/31/2020                 9/1/2020 (LB). (Entered: 08/31/2020)

                                633   Certificate of Service re: Declaration of Disinterestedness of Lewis Brisbois Bisgaard & Smith,
                                      LLP Pursuant to the Order Authorizing the Retention and Compensation of Certain Professionals
                                      Utilized in the Ordinary Course of Business (related document(s)574) Filed by Kurtzman Carson
           08/31/2020                 Consultants LLC. (Kass, Albert) (Entered: 08/31/2020)

                                634   Supplemental Certificate of Service re: 1) Modified Official Form 410 Proof of Claim; and 2)
                                      Notice of Deadlines for the Filing of Proofs of Claim, Including Claims Arising Under Section
                                      503(B)(9) of the Bankruptcy Code (related document(s)214, 326) Filed by Kurtzman Carson
           08/31/2020                 Consultants LLC. (Kass, Albert) (Entered: 08/31/2020)

                                635   Supplemental Certificate of Service re: 1) Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases; and 2) Notice Regarding Executory Contracts and
                                      Unexpired Leases to be Rejected Pursuant to the Plan (related document(s)181, 318) Filed by
           08/31/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/31/2020)

                                636   Certificate of Service re: Documents Served on August 28, 2020 (related document(s)603, 606, 607,
                                      608, 609, 610, 611, 612, 614) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           08/31/2020                 08/31/2020)

                                637   Interim Application for Compensation (First) of AlixPartners, LLP, Financial Advisor to the
                                      Chapter 11 Debtors for Allowance of Compensation for Services Rendered and Reimbursement of
                                      Expenses for the period from May 20, 2020 to July 31, 2020 Filed by AlixPartners, LLP. Objections
           08/31/2020                 due by 9/21/2020. (Silveira, Sarah) (Entered: 08/31/2020)

                                638   Exhibit(s) (Notice of Filing of Amendment to Asset Purchase Agreement) (related document(s)18,
           08/31/2020                 547, 610) Filed by Akorn, Inc.. (Heath, Paul) (Entered: 08/31/2020)

                                639   Exhibit(s) Simple Science, LLC's Exhibit List for Sale Hearing (related document(s)515) Filed by
                                      Simple Science LLC. (Attachments: # 1 Certificate of Service) (Fallon, Brett) (Entered:
           08/31/2020                 08/31/2020)

                                640   Statement of Professionals' Compensation (Notice of Filing of Debtors' First Quarterly Statement
                                      Regarding Payments Made to Ordinary Course Professionals for Services Provided During the
                                      Period of May 20, 2020 through July 31, 2020) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A)
           08/31/2020                 (Steele, Amanda) (Entered: 08/31/2020)




52 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 53 of 61 PageID #: 186

                                641   Certificate of Service re: Documents Served on August 31, 2020 (related document(s)620, 622, 623,
           08/31/2020                 637) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 08/31/2020)

                                642   Motion to Appear pro hac vice of Steven R. Kinsella. Receipt Number 3167193, Filed by Simple
           08/31/2020                 Science LLC. (Fallon, Brett) (Entered: 08/31/2020)

                                643   Notice of Further Revised Proposed Order (A) Approving the Asset Purchase Agreement, (B)
                                      Authorizing the Sale of Assets, (C) Authorizing the Assumption and Assignment of Contracts and
                                      Leases, and (D) Granting Related Relief (related document(s)18, 610) Filed by Akorn, Inc..
                                      (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele, Amanda) Modified Text on 9/2/2020 (LB).
           08/31/2020                 (Entered: 08/31/2020)

                                644   Second Amended Agenda of Matters Scheduled for Telephonic Hearing (related document(s)614,
                                      623) Filed by Akorn, Inc.. Hearing scheduled for 9/1/2020 at 10:00 AM at US Bankruptcy Court,
                                      824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. (Steele, Amanda) Modified on
           08/31/2020                 9/1/2020 as to text(LAM). (Entered: 08/31/2020)

                                645   Certificate of Service re: Notice of Filing of Debtors' First Quarterly Statement Regarding
                                      Payments Made to Ordinary Course Professionals for Services Provided During the Period of May
                                      20, 2020 Through July 31, 2020 (related document(s)640) Filed by Kurtzman Carson Consultants
           09/01/2020                 LLC. (Kass, Albert) (Entered: 09/01/2020)

                                646   Order Granting Motion for Admission pro hac vice of Steven R. Kinsella, Esquire (Related Doc #
           09/01/2020                 642) Order Signed on 9/1/2020. (CB) (Entered: 09/01/2020)

                                647   Monthly Application for Compensation of Saul Ewing Arnstein & Lehr LLP, Delaware Counsel to
                                      the Official Committee of Unsecured Creditors of Akorn, Inc., et al., for Allowance of
                                      Compensation and Reimbursement of Expenses for the period from July 1, 2020 to July 31, 2020
                                      (Second Monthly) Filed by Saul Ewing Arnstein & Lehr LLP. Objections due by 9/22/2020.
                                      (Attachments: # 1 Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7
           09/01/2020                 Exhibit F) (Minuti, Mark) (Entered: 09/01/2020)

                                648   Certificate of No Objection - No Order Required Regarding First Monthly Fee Statement of
                                      Kirkland & Ellis LLP and Kirkland & Ellis International LLP for Allowance of an Administrative
                                      Claim for Compensation and Reimbursement of Expenses Incurred from May 20, 2020 through
                                      June 30, 2020 (related document(s)436) Filed by Akorn, Inc.. (Silveira, Sarah) (Entered:
           09/01/2020                 09/01/2020)

                                649   [WITHDRAWN 9/3/2020 (SEE DOCKET # 650)]Certification of Counsel Regarding Order (A)
                                      Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the
                                      Assumption and Assignment of Contracts and Leases, and (D) Granting Related Relief (related
                                      document(s)18, 610, 643) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele,
                                      Amanda) Modified on 9/3/2020 to Terminate Motion. (SS). Modified on 9/3/2020 (SS). (Entered:
           09/01/2020                 09/01/2020)

                                650   Notice of Withdrawal of Certification of Counsel Regarding Order (A) Approving the Asset
                                      Purchase Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the Assumption and
                                      Assignment of Contracts and Leases, and (D) Granting Related Relief (related document(s)649)
           09/01/2020                 Filed by Akorn, Inc.. (Steele, Amanda) (Entered: 09/01/2020)

                                651   Certification of Counsel Regarding Order (A) Approving the Asset Purchase Agreement, (B)
                                      Authorizing the Sale of Assets, (C) Authorizing the Assumption and Assignment of Contracts and
                                      Leases, and (D) Granting Related Relief (related document(s)18, 610, 643) Filed by Akorn, Inc..
           09/01/2020                 (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 09/01/2020)

                                652   Telephonic/Zoom Hearing Held/Court Sign-In Sheet (related document(s)644) (Mml) (Entered:
           09/01/2020                 09/01/2020)

                                653   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)614, 623, 644) Filed by
                                      Akorn, Inc.. Hearing scheduled for 9/2/2020 at 09:15 AM at US Bankruptcy Court, 824 Market St.,
           09/01/2020                 6th Fl., Courtroom #3, Wilmington, Delaware. (Steele, Amanda) (Entered: 09/01/2020)



53 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 54 of 61 PageID #: 187

                                654   Certificate of Service re: Documents Served on August 31, 2020 and September 1, 2020 (related
                                      document(s)638, 643, 644, 647, 653) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           09/01/2020                 (Entered: 09/01/2020)

                                655   Order Authorizing the Debtors to Exceed the Page Limit Requirement With Respect to the Debtors'
                                      Confirmation Brief (Related Doc # 608, 611) Order Signed on 9/2/2020. (Mml) (Entered:
           09/02/2020                 09/02/2020)

                                656   Order (A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets, (C)
                                      Authorizing the Assumption and Assignment of Contracts and Leases, and (D) Granting Related
                                      Relief (related document(s)18, 651) Order Signed on 9/2/2020. (Attachments: # 1 Exhibit A) (Mml)
           09/02/2020                 (Entered: 09/02/2020)

                                657   Amended Notice of Appearance. Filed by Securities Opt-Out Litigation Plaintiffs (AQR Funds
                                      AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P., AQR DELTA
                                      Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR. (Gibson, Jason) (Entered:
           09/02/2020                 09/02/2020)

                                      Attorney Michael Savetsky and Jason A. Gibson for Securities Opt-Out Litigation Plaintiffs (AQR
                                      Funds AQR Multi-Strategy Alternative Fund, AQR Absolute Return Master Account L.P., AQR
                                      DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P., AQR added to case Filed by
                                      Securities Opt-Out Litigation Plaintiffs (AQR Funds AQR Multi-Strategy Alternative Fund, AQR
                                      Absolute Return Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master
           09/02/2020                 Account, L.P., AQR. (Gibson, Jason) (Entered: 09/02/2020)

                                658   Telephonic/Zoom Hearing Held/Court Sign-In Sheet (related document(s)653) (Mml) (Entered:
           09/02/2020                 09/02/2020)

                                659   Certification of Counsel Regarding Scheduling Omnibus Hearing Date on October 21, 2020 at
                                      10:00 a.m. Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Steele, Amanda) (Entered:
           09/02/2020                 09/02/2020)

                                660   Application for Compensation // First and Final Fee Application of PricewaterhouseCoopers
                                      Corporate Finance LLC, Financial Advisor Associated with Sale Transaction, for Compensation for
                                      Services Rendered for the period May 20, 2020 to August 15, 2020 Filed by
                                      PricewaterhouseCoopers Corporate Finance LLC. Objections due by 9/22/2020. (Attachments: # 1
           09/02/2020                 Notice) (Steele, Amanda) (Entered: 09/02/2020)

                                661   Exhibit(s) (Notice of Filing of Revised Proposed Order Confirming the Modified Joint Chapter 11
                                      Plan of Akorn, Inc. and Its Debtor Affiliates) (related document(s)547, 603) Filed by Akorn, Inc..
           09/02/2020                 (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Steele, Amanda) (Entered: 09/02/2020)

                                662   Application for Compensation //Second Monthly Fee Statement of PJT Partners LP as Investment
                                      Banker to the Debtors and Debtors-in-Possession for Allowance of Compensation for Services
                                      Rendered and for the Reimbursement of All Actual and Necessary Expenses Incurred for the period
                                      July 1, 2020 to July 31, 2020 Filed by PJT Partners LP. Objections due by 9/22/2020. (Attachments:
           09/02/2020                 # 1 Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C) (Steele, Amanda) (Entered: 09/02/2020)

                                663   Agenda of Matters Scheduled for Telephonic Hearing (related document(s)614, 623, 644, 653)
                                      Filed by Akorn, Inc.. Hearing scheduled for 9/3/2020 at 09:15 AM at US Bankruptcy Court, 824
           09/02/2020                 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. (Steele, Amanda) (Entered: 09/02/2020)

                                664   Certificate of Service re: Documents Served on September 2, 2020 (related document(s)655, 656,
                                      659, 660, 661, 662, 663) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           09/03/2020                 09/03/2020)

                                665   Notice of Withdrawal of Objection Of The Chubb Companies To The Joint Chapter 11 Plan Of
                                      Akorn, Inc. And Its Debtor Affiliates (related document(s)597) Filed by Chubb Companies.
           09/03/2020                 (Attachments: # 1 Certificate of Service) (McGehrin, Drew) (Entered: 09/03/2020)




54 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 55 of 61 PageID #: 188

                                666   Transcript regarding Hearing Held 9/1/2020 RE: Sale Hearing. Remote electronic access to the
                                      transcript is restricted until 12/2/2020. The transcript may be viewed at the Bankruptcy Court
                                      Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or Contact
                                      the Court Reporter/Transcriber, Reliable, at Telephone number (302) 654-8080. Filed by . Notice of
                                      Intent to Request Redaction Deadline Due By 9/10/2020. Redaction Request Due By 9/24/2020.
                                      Redacted Transcript Submission Due By 10/5/2020. Transcript access will be restricted through
           09/03/2020                 12/2/2020. (AJL) (Entered: 09/03/2020)

                                667   Order Scheduling Omnibus Hearing Date. (Related document(s)659) Omnibus Hearing scheduled
                                      for 10/21/2020 at 10:00 AM US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           09/03/2020                 Wilmington, Delaware. Signed on 9/3/2020. (Mml) (Entered: 09/03/2020)

                                668   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      9/4/2020 at 11:30 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington,
           09/03/2020                 Delaware. (Steele, Amanda) (Entered: 09/03/2020)

                                669   Telephonic/Zoom Hearing Held/Court Sign-In Sheet (related document(s)663) (Mml) (Entered:
           09/03/2020                 09/03/2020)

                                670   Certificate of Service re: 1) Order Scheduling Omnibus Hearing Date; and 2) Notice of Agenda of
                                      Matters Scheduled for Telephonic Hearing on September 4, 2020 at 11:30 a.m. (Prevailing Eastern
                                      Time) (related document(s)667, 668) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           09/03/2020                 (Entered: 09/03/2020)

           09/04/2020           671   Hearing Held/Court Sign-In Sheet (related document(s)668) (CB) (Entered: 09/04/2020)

                                672   Certification of Counsel Regarding Revised Proposed Order Confirming the Modified Joint Chapter
                                      11 Plan of Akorn, Inc. and Its Debtor Affiliates (related document(s)547, 603, 661) Filed by Akorn,
           09/04/2020                 Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Steele, Amanda) (Entered: 09/04/2020)

                                673   Order Confirming the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates
                                      (related document(s)547, 603, 661, 672) Signed on 9/4/2020. (Attachments: # 1 Exhibit A) (CB)
           09/04/2020                 (Entered: 09/04/2020)

                                674   Notice of Assumption of Lease/Executory Contract (Supplemental Cure Notice to Contract Parties
                                      to Potentially Assumed Executory Contracts and Unexpired Leases) (related document(s)181, 656).
                                      Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Heath, Paul)
           09/04/2020                 (Entered: 09/04/2020)

                                675   Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001 (e) 1 Transferor: Coyne
                                      Chemical To CRG Financial LLC. Filed by CRG Financial LLC. (Polanco, Odalisa) (Entered:
           09/04/2020                 09/04/2020)

                                676   Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001 (e) 2 Transferor: Mokon
           09/04/2020                 To CRG Financial LLC. Filed by CRG Financial LLC. (Polanco, Odalisa) (Entered: 09/04/2020)

                                677   Transfer/Assignment of Claim. Fee Amount $25 Transfer Agreement 3001 (e) 2 Transferor: Optel
                                      Canada To CRG Financial LLC. Filed by CRG Financial LLC. (Polanco, Odalisa) (Entered:
           09/04/2020                 09/04/2020)

                                678   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           09/04/2020                 Receipt Number 9948709, amount $ 25.00. (U.S. Treasury) (Entered: 09/04/2020)

                                679   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           09/04/2020                 Receipt Number 9948709, amount $ 25.00. (U.S. Treasury) (Entered: 09/04/2020)

                                680   Receipt of filing fee for Transfer/Assignment of Claim(20-11177-KBO) [claims,trclm] ( 25.00).
           09/04/2020                 Receipt Number 9948709, amount $ 25.00. (U.S. Treasury) (Entered: 09/04/2020)

                                681   WITHDRAWN REFER TO DOCKET 682 Motion to Appear pro hac vice (Jonathan Cuneo).
           09/07/2020                 Receipt Number DEX034226, Filed by IRP Claimants. (Hiller, Adam) Modified on 9/8/2020 (AJL).



55 of 61                                                                                                                        10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 56 of 61 PageID #: 189
                                      (Entered: 09/07/2020)

                                682   Notice of Withdrawal of Motion for Admission Pro Hac Vice (related document(s)681) Filed by IRP
           09/08/2020                 Claimants. (Hiller, Adam) (Entered: 09/08/2020)

                                683   Motion to Appear pro hac vice (Jonathan Cuneo). Receipt Number DEX034226, Filed by IRP
           09/08/2020                 Claimants. (Hiller, Adam) (Entered: 09/08/2020)

                                684   Transcript regarding Hearing Held 9/2/2020 RE: Telephonic\Zoom Hearing. Remote electronic
                                      access to the transcript is restricted until 12/7/2020. The transcript may be viewed at the Bankruptcy
                                      Court Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or
                                      Contact the Court Reporter/Transcriber, Reliable, at Telephone number (302)654-8080. Filed by .
                                      Notice of Intent to Request Redaction Deadline Due By 9/15/2020. Redaction Request Due By
                                      9/29/2020. Redacted Transcript Submission Due By 10/9/2020. Transcript access will be restricted
           09/08/2020                 through 12/7/2020. (AJL) (Entered: 09/08/2020)

                                685   Transcript regarding Hearing Held 9/3/2020 RE: Telephonic\Zoom Hearing. Remote electronic
                                      access to the transcript is restricted until 12/7/2020. The transcript may be viewed at the Bankruptcy
                                      Court Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or
                                      Contact the Court Reporter/Transcriber, Reliable, at Telephone number (302)654-8080. Filed by .
                                      Notice of Intent to Request Redaction Deadline Due By 9/15/2020. Redaction Request Due By
                                      9/29/2020. Redacted Transcript Submission Due By 10/9/2020. Transcript access will be restricted
           09/08/2020                 through 12/7/2020. (AJL) (Entered: 09/08/2020)

                                686   Transcript regarding Hearing Held 9/4/2020 RE: Telephonic\Zoom Hearing. Remote electronic
                                      access to the transcript is restricted until 12/7/2020. The transcript may be viewed at the Bankruptcy
                                      Court Clerk's Office. For information about how to obtain a transcript, call the Clerk's Office or
                                      Contact the Court Reporter/Transcriber, Reliable, at Telephone number (302)654-8080. Filed by .
                                      Notice of Intent to Request Redaction Deadline Due By 9/15/2020. Redaction Request Due By
                                      9/29/2020. Redacted Transcript Submission Due By 10/9/2020. Transcript access will be restricted
           09/08/2020                 through 12/7/2020. (AJL) (Entered: 09/08/2020)

                                687   Order Granting Motion for Admission pro hac vice of Jonathan Cuneo, Esquire (Related Doc # 683)
           09/09/2020                 Order Signed on 9/9/2020. (CB) (Entered: 09/09/2020)

                                688   Supplemental Certificate of Service re: 1) Notice of Deadlines for the Filing of Proofs of Claim,
                                      Including Claims Arising Under Section 503(B)(9) of the Bankruptcy Code; and 2) Modified
                                      Official Form 410 Proof of Claim (related document(s)214, 326) Filed by Kurtzman Carson
           09/09/2020                 Consultants LLC. (Kass, Albert) (Entered: 09/09/2020)

                                689   Notice of Hearing (re: First Interim Application of AlixPartners, LLP, Financial Advisor to the
                                      Chapter 11 Debtors for Allowance of Compensation for Services Rendered and Reimbursement of
                                      Expenses for the Period from May 20, 2020 through July 31, 2020) (related document(s)637) Filed
                                      by Akorn, Inc.. Hearing scheduled for 10/21/2020 at 10:00 AM at US Bankruptcy Court, 824
                                      Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 9/21/2020. (Silveira,
           09/09/2020                 Sarah) (Entered: 09/09/2020)

                                690   Certificate of Service re: 1) Certification of Counsel Regarding Revised Proposed Order
                                      Confirming the Modified Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates; and 2)
                                      Order Confirming the Modified Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates
                                      (related document(s)672, 673) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert)
           09/09/2020                 (Entered: 09/09/2020)

                                691   Motion to Approve Compromise under Rule 9019 (Debtors' Motion for Entry of an Order
                                      Approving the Settlement Agreement by and Among Debtors Akorn, Inc. and Hi-Tech Pharmacal
                                      Co., Inc. and Claimant Rising Pharma Holdings, Inc.) Filed by Akorn, Inc.. Hearing scheduled for
                                      10/21/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                      Wilmington, Delaware. Objections due by 9/23/2020. (Attachments: # 1 Notice # 2 Exhibit A # 3
           09/09/2020                 Exhibit B) (Heath, Paul) (Entered: 09/09/2020)

                                692   Objection of Exela Pharma Sciences LLC to the Supplemental Cure Notice to Contract Parties to
           09/10/2020                 Potentially Assumed Executory Contracts and Unexpired Leases (related document(s)656, 674)



56 of 61                                                                                                                          10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 57 of 61 PageID #: 190
                                      Filed by Excela Pharma Sciences LLC (Attachments: # 1 Certificate of Service) (Mann, Kevin)
                                      (Entered: 09/10/2020)

                                693   Certificate of No Objection Regarding Debtors' Motion for Entry of an Order (I) Enlarging the
                                      Period Within Which the Debtors May Remove Actions and (II) Granting Related Relief (related
                                      document(s)496) Filed by Akorn, Inc.. (Attachments: # 1 Exhibit A) (Silveira, Sarah) (Entered:
           09/10/2020                 09/10/2020)

                                694   Motion to Extend (Debtors' Motion for Entry of an Order (I) Extending the Deadline by Which the
                                      Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real Property and (II)
                                      Granting Related Relief) Filed by Akorn, Inc.. Hearing scheduled for 10/21/2020 at 10:00 AM at
                                      US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
                                      due by 9/24/2020. (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A) (Heath, Paul)
           09/10/2020                 (Entered: 09/10/2020)

                                695   Objection (Debtors' Limited Objection and Reservation of Rights to Motion for Relief from the
                                      Automatic Stay) (related document(s)500) Filed by Akorn, Inc. (Steele, Amanda) (Entered:
           09/11/2020                 09/11/2020)

                                696   Agenda of Matters Scheduled for Telephonic Hearing Filed by Akorn, Inc.. Hearing scheduled for
                                      9/15/2020 at 11:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
           09/11/2020                 Wilmington, Delaware. (Steele, Amanda) (Entered: 09/11/2020)

                                697   Notice of Withdrawal of Appearance. Bruce W. McCullough has withdrawn from the case. Filed by
           09/11/2020                 Primapharma, Inc.. (McCullough, Bruce) (Entered: 09/11/2020)

           09/11/2020           698   Notice of Appearance. Filed by TN Dept of Revenue. (McCloud, Laura) (Entered: 09/11/2020)

                                699   Order (I) Enlarging the Period Within Which the Debtors May Remove Actions and (II) Granting
           09/11/2020                 Related Relief (Related Doc # 496, 693) Order Signed on 9/11/2020. (Mml) (Entered: 09/11/2020)

                                700   Objection of Leadiant Biosciences Inc. to Debtors' Supplemental Cure Notice to Contract Parties to
                                      Potentially Assumed Executory Contracts and Unexpired Leases (related document(s)18, 181, 674)
                                      Filed by Leadiant Biosciences f/k/a Sigma-Tau Pharmaceuticals (Attachments: # 1 Exhibit A # 2
           09/11/2020                 Certificate of Service) (Busenkell, Michael) (Entered: 09/11/2020)

                                701   Certificate of Service re: Supplemental Cure Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)674) Filed by Kurtzman Carson
           09/11/2020                 Consultants LLC. (Kass, Albert) (Entered: 09/11/2020)

                                702   Interim Application for Compensation (First) of Grant Thornton LLP for the period May 20, 2020
                                      to July 31, 2020 Filed by Grant Thornton LLP. Hearing scheduled for 10/21/2020 at 10:00 AM at
                                      US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections
           09/14/2020                 due by 10/5/2020. (Haywood, Brett) (Entered: 09/14/2020)

                                703   Order Granting Motion of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund for Leave to File
                                      Objection (DI #553) to the Debtors' Motion to Sell (DI #18) and Confirmation of the Debtors' Plan
                                      (DI #258) Under Seal (Related Doc # 18, 258, 553, 601) Order Signed on 9/14/2020. (Mml)
           09/14/2020                 (Entered: 09/14/2020)

                                704   Amended HEARING CANCELLED. Notice of Agenda of Matters not going forward. The
                                      following hearing has been cancelled. Filed by Akorn, Inc.. Hearing scheduled for 9/15/2020 at
                                      11:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
           09/14/2020                 (Steele, Amanda) (Entered: 09/14/2020)

                                705   Monthly Application for Compensation (Second) of Kirkland & Ellis LLP and Kirkland & Ellis
                                      International LLP for Allowance of an Administrative Claim for Compensation and Reimbursement
                                      of Expenses for the period July 1, 2020 to July 31, 2020 Filed by Kirkland & Ellis LLP and
                                      Kirkland & Ellis International LLP. Objections due by 10/5/2020. (Attachments: # 1 Notice of Fee
                                      Application # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D) (Haywood, Brett) (Entered:
           09/14/2020                 09/14/2020)




57 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                              https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 58 of 61 PageID #: 191

                                706   Interim Application for Compensation (First) of Richards, Layton & Finger, P.A. for the period May
                                      20, 2020 to July 31, 2020 Filed by Richards, Layton & Finger, P.A.. Hearing scheduled for
                                      10/21/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3,
                                      Wilmington, Delaware. Objections due by 10/5/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                                      Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (Steele, Amanda)
           09/14/2020                 (Entered: 09/14/2020)

                                707   Interim Application for Compensation (First) of Kirkland & Ellis LLP and Kirkland & Ellis
                                      International LLP for the period May 20, 2020 to July 31, 2020 Filed by Kirkland & Ellis LLP and
                                      Kirkland & Ellis International LLP. Hearing scheduled for 10/21/2020 at 10:00 AM at US
                                      Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due
                                      by 10/6/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E
                                      # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J) (Steele, Amanda) (Entered:
           09/14/2020                 09/14/2020)

                                708   Certificate of No Objection - No Order Required / Certification of No Objection to Second Monthly
                                      Application of Jenner & Block LLP for Allowance of Compensation and Reimbursement of
                                      Expenses as Counsel for the Official Committee of Unsecured Creditors for the period from July 1,
                                      2020 through July 31, 2020 (related document(s)514) Filed by Jenner & Block LLP. (Steege,
           09/15/2020                 Catherine) (Entered: 09/15/2020)

                                709   Certificate of No Objection - No Order Required / Certification of No Objection to Second Monthly
                                      Application of Huron Consulting Services LLC for Allowance of Compensation and Reimbursement
                                      of Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for the period
                                      from July 1, 2020 through July 31, 2020 (related document(s)517) Filed by Catherine Steege.
           09/15/2020                 (Steege, Catherine) (Entered: 09/15/2020)

                                710   Certificate of No Objection - No Order Required Regarding Second Monthly Fee Statement of
                                      Grant Thornton LLP for Allowance of Payment of Compensation and Reimbursement of Expenses
                                      Incurred from July 1, 2020 through July 31, 2020 (related document(s)568) Filed by Akorn, Inc..
           09/15/2020                 (Silveira, Sarah) (Entered: 09/15/2020)

                                711   Supplemental Certificate of Service re: 1) Notice of Deadlines for the Filing of Proofs of Claim,
                                      Including Claims Arising Under Section 503(B)(9) of the Bankruptcy Code; and 2) Modified
                                      Official Form 410 Proof of Claim (related document(s)214, 326) Filed by Kurtzman Carson
           09/15/2020                 Consultants LLC. (Kass, Albert) (Entered: 09/15/2020)

                                712   Certificate of Service re: 1) Notice of Hearing; and 2) Debtors' Motion for Entry of an Order
                                      Approving the Settlement Agreement by and Among Debtors Akorn, Inc. and Hi-Tech Pharmacal
                                      Co., Inc. and Claimant Rising Pharma Holdings, Inc. (related document(s)689, 691) Filed by
           09/15/2020                 Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 09/15/2020)

                                713   Certificate of Service re: Debtors' Motion for Entry of an Order (I) Extending the Deadline by
                                      Which the Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real Property and
                                      (II) Granting Related Relief (related document(s)694) Filed by Kurtzman Carson Consultants LLC.
           09/15/2020                 (Kass, Albert) (Entered: 09/15/2020)

                                714   Certificate of Service re: 1) Debtors' Limited Objection and Reservation of Rights to Motion for
                                      Relief from the Automatic Stay; 2) Notice of Agenda of Matters Scheduled for Telephonic Hearing
                                      on September 15, 2020 at 11:00 a.m. (Prevailing Eastern Time); and 3) Order (I) Enlarging the
                                      Period Within Which the Debtors May Remove Actions and (II) Granting Related Relief (related
                                      document(s)695, 696, 699) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered:
           09/15/2020                 09/15/2020)

                                715   Supplemental Certificate of Service re: Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)181) Filed by Kurtzman Carson
           09/16/2020                 Consultants LLC. (Kass, Albert) (Entered: 09/16/2020)

                                716   Certificate of Service re: Documents Served on September 14, 2020 (related document(s)702, 704,
           09/16/2020                 705, 706, 707) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 09/16/2020)




58 of 61                                                                                                                         10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 59 of 61 PageID #: 192

                                717   Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement Filed by
                                      Akorn, Inc.. Hearing scheduled for 10/21/2020 at 10:00 AM at US Bankruptcy Court, 824 Market
                                      St., 6th Fl., Courtroom #3, Wilmington, Delaware. Objections due by 10/1/2020. (Attachments: # 1
           09/17/2020                 Notice # 2 Exhibit A) (Steele, Amanda) (Entered: 09/17/2020)

                                718   Notice of Appeal And Statement of Election w/Schedule A DC CA 20-1254, BAP 20-29. Fee
                                      Amount $298. (related document(s)673) Appellants listed as: 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199 SEIU Licensed Practical Nurses Welfare Fund, AFSCME District Council 47
                                      Health and Welfare Fund, and Sergeants Benevolent Association Health and Welfare Fund.
                                      Appellees listed as: See Schedule A Attached to Notice of Appeal and Statement of Election. Filed
                                      by AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National Benefit Fund,
                                      1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care
                                      Workers, and 1199SEIU Licensed. (Attachments: # 1 Order Confirming The Modified Joint Chapter
                                      11 Plan of Akorn, Inc. and Its Debtor Affiliates - Dkt. 673) (SPOLTORE, LESLIE) Modified on
           09/18/2020                 9/21/2020 (JS). (Entered: 09/18/2020)

                                719   Receipt of filing fee for Notice of Appeal (Ap)(20-11177-KBO) [appeal,ntcapl] ( 298.00). Receipt
           09/18/2020                 Number 9967160, amount $ 298.00. (U.S. Treasury) (Entered: 09/18/2020)

                                720   Motion To Stay Pending Appeal (related document(s)673) Filed by AFSCME District Council 47
                                      Health and Welfare Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit
                                      Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU Licensed. Hearing
                                      scheduled for 10/21/2020 at 10:00 AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom
                                      #3, Wilmington, Delaware. Objections due by 10/2/2020. (Attachments: # 1 Notice of Motion to
                                      Stay Pending Appeal to be Heard on October 21, 20220 at 10:00 a.m. # 2 Proposed Form of Order #
                                      3 Certificate of Service of Motion to Stay Pending Appeal, Notice of Motion and Proposed Order)
           09/18/2020                 (SPOLTORE, LESLIE) (Entered: 09/18/2020)

           09/18/2020           721   Clerk's Notice Regarding Filing of Appeal (related document(s)718) (JS) (Entered: 09/18/2020)

                                722   Transmittal of Record on Appeal to District Court. BAP 20-29 (Attachments: # 1 Notice of Appeal
           09/18/2020                 # 2 Order on Appeal) (related document(s)718) (JS) (Entered: 09/18/2020)

                                723   Certificate of Service re: Debtors Motion for Entry of an Order (I) Extending the Debtors Exclusive
                                      Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of the
                                      Bankruptcy Code and (II) Granting Related Relief (related document(s)717) Filed by Kurtzman
           09/18/2020                 Carson Consultants LLC. (Kass, Albert) (Entered: 09/18/2020)

                                724   Amended Certificate of Service re: 1) First and Final Fee Application of PricewaterhouseCoopers
                                      Corporate Finance LLC, Financial Advisor Associated with Sale Transaction, for Compensation for
                                      Services Rendered for the period May 20, 2020 to August 15, 2020; and 2) Second Monthly Fee
                                      Statement of PJT Partners LP as Investment Banker to the Debtors and Debtors-in-Possession for
                                      Allowance of Compensation for Services Rendered and for the Reimbursement of All Actual and
                                      Necessary Expenses Incurred for the period July 1, 2020 to July 31, 2020 (related document(s)660,
           09/18/2020                 662, 664) Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 09/18/2020)

                                725   BNC Certificate of Mailing. (related document(s)721) Notice Date 09/20/2020. (Admin.) (Entered:
           09/20/2020                 09/21/2020)

                                726   Monthly Application for Compensation / Third Monthly Application of Jenner & Block LLP for
                                      Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official Committee
                                      of Unsecured Creditors for the period from August 1, 2020 to August 31, 2020 Filed by Jenner &
           09/21/2020                 Block LLP. Objections due by 10/13/2020. (Steege, Catherine) (Entered: 09/21/2020)

                                727   Notice of Docketing Record on Appeal to District Court. Civil Action Number: 20-1254 ; BAP
           09/21/2020                 Number: 20-29 (related document(s)718) (JS) (Entered: 09/21/2020)




59 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 60 of 61 PageID #: 193

                                728   Monthly Application for Compensation (Third) of Grant Thornton LLP for the period August 1,
                                      2020 to August 31, 2020 Filed by Grant Thornton LLP. Objections due by 10/13/2020.
                                      (Attachments: # 1 Notice of Fee Application # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit
           09/21/2020                 D) (Haywood, Brett) (Entered: 09/21/2020)

                                729   Monthly Application for Compensation / Third Monthly Application of Huron Consulting Services
                                      LLC for Allowance of Compensation and Reimbursement of Expenses as Financial Advisor to the
                                      Official Committee of Unsecured Creditors for the period from August 1, 2020 through August 31,
                                      2020 for Huron Consulting Services LLC, Other Professional, period: 8/1/2020 to 8/31/2020, fee:
                                      $176,070.50, expenses: $0.00. Filed by Huron Consulting Services LLC. Objections due by
           09/21/2020                 10/13/2020. (Steege, Catherine) (Entered: 09/21/2020)

                                730   Certificate of No Objection - No Order Required Regarding Second Monthly Application of
                                      Richards, Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and for
                                      Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for the Period
                                      from July 1, 2020 through July 31, 2020 (related document(s)622) Filed by Akorn, Inc.. (Noble, J.)
           09/22/2020                 (Entered: 09/22/2020)

                                731   Limited Objection to Debtors' Motion for Entry of an Order Approving the Settlement Agreement
                                      by and Among Debtors Akorn, Inc. and Hi-Tech Pharmacal Co., Inc. and Claimant Rising Pharma
                                      Holdings, Inc. (related document(s)691) Filed by AFSCME District Council 47 Health and Welfare
                                      Fund, 1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU
                                      National Benefit Fund for Home Care Workers, and 1199SEIU Licensed (SPOLTORE, LESLIE)
           09/23/2020                 Modified on 9/24/2020 to Correct Text (LB). (Entered: 09/23/2020)

                                732   Certificate of No Objection - No Order Required Regarding Second Monthly Fee Statement of PJT
                                      Partners LP as Investment Banker to the Debtors and Debtors-in-Possession for Allowance of
                                      Compensation for Services Rendered and for the Reimbursement of All Actual and Necessary
                                      Expenses Incurred for the Period of July 1, 2020 through July 31, 2020 (related document(s)662)
           09/23/2020                 Filed by Akorn, Inc.. (Noble, J.) (Entered: 09/23/2020)

                                733   Certificate of Service re: 1) Third Monthly Application of Jenner & Block LLP for Allowance of
                                      Compensation and Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
                                      Creditors for the Period from August 1, 2020 Through August 31, 2020; 2) Third Monthly Fee
                                      Statement of Grant Thornton LLP for Allowance Payment of Compensation and Reimbursement of
                                      Expenses Incurred from August 1, 2020 Through August 31, 2020; and 3) Summary Sheet and Third
                                      Monthly Application of Huron Consulting Services LLC for Allowance of Compensation and
                                      Reimbursement of Expenses as Financial Advisor to the Official Committee of Unsecured Creditors
                                      for the Period from August 1, 2020 Through August 31, 2020 (related document(s)726, 728, 729)
           09/23/2020                 Filed by Kurtzman Carson Consultants LLC. (Kass, Albert) (Entered: 09/23/2020)

                                734   Certificate of No Objection - No Order Required to the Second Monthly Fee Application of Saul
                                      Ewing Arnstein & Lehr LLP, Delaware Counsel to the Official Committee of Unsecured Creditors
                                      of Akorn, Inc., et al., for Allowance of Compensation and Reimbursement of Expenses for the
                                      Period from July 1, 2020 through July 31, 2020 (related document(s)647) Filed by Saul Ewing
           09/28/2020                 Arnstein & Lehr LLP. (Minuti, Mark) (Entered: 09/28/2020)

                                735   Notice of Appearance.. Filed by AmTrust North America, Inc. on behalf of Wesco Insurance
           09/28/2020                 Company. (Hochheiser, Alan) (Entered: 09/28/2020)

                                736   Monthly Application for Compensation of Saul Ewing Arnstein & Lehr LLP, Delaware Counsel to
                                      the Official Committee of Unsecured Creditors of Akorn, Inc., et al., for Allowance of
                                      Compensation and Reimbursement of Expenses for the period August 1, 2020 to August 31, 2020
                                      (Third Monthly) Filed by Saul Ewing Arnstein & Lehr LLP. Objections due by 10/19/2020.
                                      (Attachments: # 1 Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7
           09/28/2020                 Exhibit F) (Minuti, Mark) (Entered: 09/28/2020)

                                737   Certificate of No Objection Regarding Debtors' Motion for Entry of an Order (I) Extending the
                                      Deadline by Which the Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real
                                      Property and (II) Granting Related Relief (related document(s)694) Filed by Akorn, Inc..
           09/28/2020                 (Attachments: # 1 Exhibit A) (Noble, J.) (Entered: 09/28/2020)




60 of 61                                                                                                                       10/1/2020, 1:55 PM
Internal CM/ECF Live Database                                             https://ecf.deb.circ3.dcn/cgi-bin/DktRpt.pl?111359040703088-L_1_0-1
                 Case 1:20-cv-01254-MN Document 5-1 Filed 10/02/20 Page 61 of 61 PageID #: 194

                                738   Supplemental Certificate of Service re: Notice to Contract Parties to Potentially Assumed
                                      Executory Contracts and Unexpired Leases (related document(s)181) Filed by Kurtzman Carson
           09/28/2020                 Consultants LLC. (Kass, Albert) (Entered: 09/28/2020)

                                739   Certificate of No Objection - No Order Required Regarding Second Monthly Application of
                                      AlixPartners, LLP, Financial Advisor to the Chapter 11 Debtors for Allowance of Compensation for
                                      Services Rendered and for Reimbursement of Expenses for the Period July 1, 2020 Through and
                                      Including July 31, 2020 (related document(s)511) Filed by Akorn, Inc.. (Noble, J.) (Entered:
           09/29/2020                 09/29/2020)

                                740   Monthly Application for Compensation (Third) of AlixPartners, LLP for the period August 1, 2020
                                      to September 4, 2020 Filed by AlixPartners, LLP. Objections due by 10/19/2020. (Attachments: # 1
           09/29/2020                 Notice of Fee Application # 2 Exhibit A # 3 Exhibit B) (Silveira, Sarah) (Entered: 09/29/2020)

                                741   Order (I) Extending the Deadline by Which the Debtors Must Assume or Reject Unexpired Leases
                                      of Nonresidential Real Property and (II) Granting Related Relief (Related Doc # 694, 737) Order
           09/30/2020                 Signed on 9/30/2020. (Mml) (Entered: 09/30/2020)

                                742   Debtor-In-Possession Monthly Operating Report for Filing Period August, 2020 Filed by Akorn,
           09/30/2020                 Inc.. (Steele, Amanda) (Entered: 09/30/2020)

                                743   Motion to Approve Compromise under Rule 9019 (Debtors' Motion for Entry of Order (I)
                                      Approving Global Settlement and Compromise Among Debtors, Plaintiffs, and Debtors' Directors
                                      and Officers; (II) Approving Payment of Defense Costs; and (III) Barring and Prohibiting Parties
                                      from Asserting Certain Claims) Filed by Akorn, Inc.. Hearing scheduled for 10/21/2020 at 10:00
                                      AM at US Bankruptcy Court, 824 Market St., 6th Fl., Courtroom #3, Wilmington, Delaware.
                                      Objections due by 10/14/2020. (Attachments: # 1 Notice of Motion and Hearing # 2 Exhibit A # 3
           09/30/2020                 Exhibit B) (Heath, Paul) (Entered: 09/30/2020)




61 of 61                                                                                                                      10/1/2020, 1:55 PM
